UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Franklin Biotechnology Discovery Fund ACADIA PHARMACEUTICALS INC. Meeting Date:JUN 10, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:ACAD Security ID:004225108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laura Brege Management For For 1.2 Elect Director Stephen R. Davis Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For ACCELERON PHARMA INC. Meeting Date:JUN 02, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:XLRN Security ID:00434H108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tom Maniatis Management For For 1.2 Elect Director Richard F. Pops Management For For 1.3 Elect Director Joseph S. Zakrzewski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLPa s Auditors Management For For ACLARIS THERAPEUTICS, INC. Meeting Date:JUN 29, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:ACRS Security ID:00461U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neal Walker Management For For 1.2 Elect Director Albert Cha Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ADMA BIOLOGICS, INC. Meeting Date:JUN 07, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:ADMA Security ID:000899104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerrold B. Grossman Management For For 1.2 Elect Director Lawrence P. Guiheen Management For For 2 Ratify CohnReznick LLP as Auditors Management For For AGILE THERAPEUTICS, INC. Meeting Date:JUN 08, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:AGRX Security ID:00847L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Karen Hong Management For For 1.2 Elect Director William T. McKee Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For ALCOBRA LTD Meeting Date:JUL 13, 2015 Record Date:JUN 08, 2015 Meeting Type:ANNUAL Ticker:ADHD Security ID:M2239P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Discuss Financial Statements and the Report of the Board for 2014 Management None None 2 Reappoint Kost, Forer, Gabbay & Kasierer (EY) as Auditors and Authorize Board to Fix Their Remuneration Management For For 3.1 Reelect Howard B. Rosen as Director Until the End of the Next Annual General Meeting Management For For 3.2 Reelect Yaron Daniely as Director Until the End of the Next Annual General Meeting Management For For 3.3 Reelect Arieh Ben Yosef as Director Until the End of the Next Annual General Meeting Management For For 3.4 Reelect Aharon Schwartz as Director Until the End of the Next Annual General Meeting Management For For 3.5 Reelect Daniel E. Geffken as Director Until the End of the Next Annual General Meeting Management For For 4 Elect Joao Siffert as Director and Approve Director's Remuneration Management For For 5 Amend Compensation Policy for the Directors and Officers of the Company Management For For 6 Approve Company?s 2010 Incentive Option Plan Management For For 7 Grant Yaron Daniely, CEO, President and Director, Options to Purchase 400,000 Shares Management For For 8 Grant Arieh Ben Yosef, Director, Options to Purchase 10,000 Shares Management For For 9 Transact Other Business (Non-Voting) Management None None A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against ALDER BIOPHARMACEUTICALS, INC. Meeting Date:MAY 26, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:ALDR Security ID:014339105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul R. Carter Management For For 1.2 Elect Director Deepa R. Pakianathan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For Against ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leonard Bell Management For For 1.2 Elect Director Felix J. Baker Management For For 1.3 Elect Director David R. Brennan Management For For 1.4 Elect Director M. Michele Burns Management For For 1.5 Elect Director Christopher J. Coughlin Management For For 1.6 Elect Director David L. Hallal Management For For 1.7 Elect Director John T. Mollen Management For For 1.8 Elect Director R. Douglas Norby Management For For 1.9 Elect Director Alvin S. Parven Management For For 1.10 Elect Director Andreas Rummelt Management For For 1.11 Elect Director Ann M. Veneman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For ALNYLAM PHARMACEUTICALS, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven M. Paul Management For Against 1.2 Elect Director Amy W. Schulman Management For For 1.3 Elect Director Kevin P. Starr Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMGEN INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Robert A. Eckert Management For For 1.6 Elect Director Greg C. Garland Management For For 1.7 Elect Director Fred Hassan Management For For 1.8 Elect Director Rebecca M. Henderson Management For For 1.9 Elect Director Frank C. Herringer Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against AMICUS THERAPEUTICS, INC. Meeting Date:JUN 09, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:FOLD Security ID:03152W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Crowley Management For For 1.2 Elect Director Margaret G. McGlynn Management For For 1.3 Elect Director Michael G. Raab Management For For 1.4 Elect Director Glenn P. Sblendorio Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Issuance of Shares for a Private Placement Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ANACOR PHARMACEUTICALS, INC. Meeting Date:JUN 07, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:ANAC Security ID:032420101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Paul L. Berns Management For For 1B Elect Director Lucy Shapiro Management For For 1C Elect Director Wendell Wierenga Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against ANTHERA PHARMACEUTICALS, INC. Meeting Date:APR 27, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:ANTH Security ID:03674U201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David E. Thompson Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against APTOSE BIOSCIENCES INC. Meeting Date:JUN 21, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:APS Security ID:03835T200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Denis Burger Management For For 1.2 Elect Director Erich Platzer Management For For 1.3 Elect Director William G. Rice Management For For 1.4 Elect Director Bradley Thompson Management For For 1.5 Elect Director Mark D. Vincent Management For For 1.6 Elect Director Warren Whitehead Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For AQUINOX PHARMACEUTICALS, INC. Meeting Date:MAY 09, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:AQXP Security ID:03842B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel Levitt Management For For 1.2 Elect Director Gary Bridger Management For For 2 Ratify Deloitte LLP as Auditors Management For For ARATANA THERAPEUTICS, INC. Meeting Date:JUN 24, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:PETX Security ID:03874P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Brinkley Management For For 1.2 Elect Director Robert P. Roche Management For For 1.3 Elect Director Steven St. Peter Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ARCA BIOPHARMA, INC. Meeting Date:JUN 09, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:ABIO Security ID:00211Y407 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Linda Grais Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BELLICUM PHARMACEUTICALS, INC. Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:BLCM Security ID:079481107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James F. Brown Management For For 1.2 Elect Director Kevin M. Slawin Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For BIOCRYST PHARMACEUTICALS, INC. Meeting Date:MAY 23, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:BCRX Security ID:09058V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred E. Cohen Management For Withhold 1.2 Elect Director Kenneth B. Lee, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For BIOGEN INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander J. Denner Management For For 1b Elect Director Caroline D. Dorsa Management For For 1c Elect Director Nancy L. Leaming Management For For 1d Elect Director Richard C. Mulligan Management For For 1e Elect Director Robert W. Pangia Management For For 1f Elect Director Stelios Papadopoulos Management For For 1g Elect Director Brian S. Posner Management For For 1h Elect Director Eric K. Rowinsky Management For For 1i Elect Director George A. Scangos Management For For 1j Elect Director Lynn Schenk Management For For 1k Elect Director Stephen A. Sherwin Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 06, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director Michael Grey Management For For 1.3 Elect Director Elaine J. Heron Management For For 1.4 Elect Director V. Bryan Lawlis Management For For 1.5 Elect Director Alan J. Lewis Management For For 1.6 Elect Director Richard A. Meier Management For For 1.7 Elect Director David Pyott Management For For 1.8 Elect Director Dennis J. Slamon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For 4 Report on Sustainability, Including GHG Goals Shareholder Against For BLUEBIRD BIO, INC. Meeting Date:JUN 02, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:BLUE Security ID:09609G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wendy Dixon Management For For 1.2 Elect Director James Mandell Management For For 1.3 Elect Director David Schenkein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For CARA THERAPEUTICS, INC. Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:CARA Security ID:140755109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Ives Management For Withhold 1.2 Elect Director Dean Slagel Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For Against CASCADIAN THERAPEUTICS, INC. Meeting Date:JUN 23, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:CASC Security ID:682324108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ted W. Love Management For For 1.2 Elect Director Gwen Fyfe Management For For 1.3 Elect Director Richard Jackson Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Jacqualyn A. Fouse Management For For 1.8 Elect Director Michael A. Friedman Management For For 1.9 Elect Director Julia A. Haller Management For For 1.10 Elect Director Gilla S. Kaplan Management For For 1.11 Elect Director James J. Loughlin Management For For 1.12 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 6 Call Special Meetings Shareholder Against Against 7 Proxy Access Shareholder Against Against CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 08, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Karen L. Shoos Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CELLECTIS Meeting Date:MAY 17, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ALCLS Security ID:15117K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Absence of Dividends Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Mathieu Simon as Director Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 8 Approve Issuance of Equity or Equity-Linked Securities Reserved for Specific Beneficiaries, up to Aggregate Nominal Amount of EUR 1.76 Million Management For For 9 Approve Issuance of Equity or Equity-Linked Securities Reserved for Specific Beneficiaries, up to Aggregate Nominal Amount of EUR 879,465 Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.76 Million Management For For 11 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.76 Million Management For For 12 Approve Issuance of Equity or Equity-Linked Securities for Qualified Investors, up to Aggregate Nominal Amount of EUR 879,465 Management For For 13 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 14 Set Total Limit for Capital Increase to Result from All Issuance Requests under Items 8-13 at EUR 1.76 Million Management For For 15 Authorize Capitalization of Reserves of Up to EUR 2 Million for Bonus Issue or Increase in Par Value Management For For 16 Authorize up to 3.42 Million Shares for Use in Stock Option Plans Management For For 17 Authorize up to 3.42 Million Shares of Issued Capital for Use in Restricted Stock Plans Management For For 18 Authorize Issuance of Warrants (BSA) Reserved for Non-executive Directors, Censors, Members of Board committees, Employees of Subsidiaries and Consultants Management For For 19 Approve Issuance of Warrants (BSAAR and/or BSA) Reserved for Employees and Executives Management For For 20 Authorize up to 879.465 Shares of Issued Capital for Use in Restricted Stock Plans Management For For 21 Set Limit for Potential Share Grants Pursuant to Items 16 to 20 Above at 3.42 Million Shares Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management Against Against CHEMOCENTRYX, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:CCXI Security ID:16383L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Geoffrey M. Parker Management For For 1.2 Elect Director James L. Tyree Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For CONCERT PHARMACEUTICALS, INC. Meeting Date:JUN 09, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:CNCE Security ID:206022105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald W. Barrett Management For For 1.2 Elect Director Meghan FitzGerald Management For For 1.3 Elect Director Wendell Wierenga Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For CYNAPSUS THERAPEUTICS INC. Meeting Date:MAY 10, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:CTH Security ID:23257Y859 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony Giovinazzo Management For For 1b Elect Director Tomer Gold Management For For 1c Elect Director Ronald Hosking Management For For 1d Elect Director Tamar Howson Management For For 1e Elect Director Nan Hutchinson Management For For 1f Elect Director Perry Molinoff Management For For 1g Elect Director Ilan Oren Management For For 1h Elect Director Rochelle Stenzler Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Adopt New By Law Number 4 Management For Against CYTOMX THERAPEUTICS, INC. Meeting Date:JUN 10, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:CTMX Security ID:23284F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sean A. McCarthy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For Against DERMA SCIENCES, INC. Meeting Date:JUN 01, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:DSCI Security ID:249827502 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen T. Wills Management For For 1.2 Elect Director Srini Conjeevaram Management For For 1.3 Elect Director Robert G. Moussa Management For For 1.4 Elect Director Brett D. Hewlett Management For Withhold 1.5 Elect Director Samuel E. Navarro Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Other Business Management For Against DERMIRA, INC. Meeting Date:JUN 21, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:DERM Security ID:24983L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eugene A. Bauer Management For For 1.2 Elect Director David E. Cohen Management For For 1.3 Elect Director Fred B. Craves Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For DYNAVAX TECHNOLOGIES CORPORATION Meeting Date:MAY 31, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:DVAX Security ID:268158201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Carson Management For For 1.2 Elect Director Eddie Gray Management For For 1.3 Elect Director Laura Brege Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Ratify Ernst & Young LLP as Auditors Management For For EDGE THERAPEUTICS, INC. Meeting Date:JUN 21, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:EDGE Security ID:279870109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kurt Conti Management For For 1.2 Elect Director Liam Ratcliffe Management For For 1.3 Elect Director Robert Spiegel Management For For 2 Ratify KPMG LLP as Auditors Management For For EGALET CORPORATION Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:EGLT Security ID:28226B104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy P. Walbert Management For For 1.2 Elect Director Gregory Weaver Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For EPIZYME, INC. Meeting Date:MAY 19, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:EPZM Security ID:29428V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Mott Management For For 1.2 Elect Director Richard F. Pops Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For FATE THERAPEUTICS, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:FATE Security ID:31189P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Scott Wolchko Management For For 1.2 Elect Director Timothy P. Coughlin Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For FIBROGEN, INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:FGEN Security ID:31572Q808 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Rory B. Riggs Management For For 1b Elect Director Jeffrey L. Edwards Management For For 1c Elect Director Jorma Routti Management For For 1d Elect Director Roberto Pedro Rosenkranz Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FLEX PHARMA, INC. Meeting Date:JUN 07, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:FLKS Security ID:33938A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc Kozin Management For For 1.2 Elect Director Roderick MacKinnon Management For For 1.3 Elect Director Michelle Stacy Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For FLUIDIGM CORPORATION Meeting Date:JUL 29, 2015 Record Date:JUN 08, 2015 Meeting Type:ANNUAL Ticker:FLDM Security ID:34385P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Young Management For For 1.2 Elect Director Gerhard F. Burbach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For FOAMIX PHARMACEUTICALS LTD. Meeting Date:APR 18, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:FOMX Security ID:M46135105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For 2.1 Grant Cash Bonus to Dr. Dov Tamarkin, CEO, in the Amount of USD 181,837 for 2015 Management For For 2.2 Approve Increase in the Annual Base Salary of Dr. Dov Tamarkin, CEO, to $385,000 Management For Against 2.3 Grant 100,000 options to Dr. Dov Tamarkin, CEO Management For For 3 Approve Annual Cash Award Plan for 2016 up to USD 231,000, and Additional Special Cash Bonus for 2016 up to $231,000 to Dr. Dov Tamarkin, CEO Management For For 4.1 Grant Cash Bonus to Meir Eini, Chairman and CIO, in the Amount of USD 200,777 for 2015 Management For For 4.2 Approve Increase in the Annual Base Salary of Meir Eini, Chairman and CIO, to USD 369,000 Management For Against 4.3 Grant 55,000 options to Meir Eini, Chairman and CIO Management For For 5 Approve Annual Cash Award Plan for 2016 up to USD 184,500, and Additional Special Cash Bonus for 2016 up to USD 184,500 to Meir Eini, Chairman and CIO Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against FORWARD PHARMA A/S Meeting Date:JUL 20, 2015 Record Date:JUL 13, 2015 Meeting Type:SPECIAL Ticker:FWP Security ID:34986J105 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Jakob Mosegaard Larsen as Director Management For For A2 Elect Grant Hellier Lawrence as Director Management For For B Authorize Editorial Changes to Adopted Resolutions in Connection with Registration with Danish Authorities Management For For GENOCEA BIOSCIENCES, INC. Meeting Date:JUN 07, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:GNCA Security ID:372427104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Katrine Bosley Management For For 1.2 Elect Director Michael Higgins Management For For 1.3 Elect Director Stephen Hoffman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Kevin E. Lofton Management For For 1c Elect Director John W. Madigan Management For For 1d Elect Director John C. Martin Management For For 1e Elect Director John F. Milligan Management For For 1f Elect Director Nicholas G. Moore Management For For 1g Elect Director Richard J. Whitley Management For For 1h Elect Director Gayle E. Wilson Management For For 1i Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against GLYCOMIMETICS, INC. Meeting Date:JUL 15, 2015 Record Date:JUN 12, 2015 Meeting Type:ANNUAL Ticker:GLYC Security ID:38000Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael A. Henos Management For For 1.2 Elect Director Rachel K. King Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For GLYCOMIMETICS, INC. Meeting Date:MAY 17, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:GLYC Security ID:38000Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Baldwin Management For For 1.2 Elect Director M. James Barrett Management For For 1.3 Elect Director John L. Magnani Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For GW PHARMACEUTICALS PLC Meeting Date:MAR 23, 2016 Record Date:FEB 16, 2016 Meeting Type:ANNUAL Ticker:GWP Security ID:36197T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Adam George as Director Management For For 4 Re-elect James Noble as Director Management For For 5 Re-elect Christopher Tovey as Director Management For For 6 Re-elect Julian Gangolli as Director Management For For 7 Reappoint Deloitte LLP Auditors Management For For 8 Authorize Board to Fix Remuneration of Auditors Management For For 9 Approve Increase in the Aggregate Limits of Directors' Fee Management For For 10 Authorise Issue of Equity without Pre-emptive Rights Management For Against HALOZYME THERAPEUTICS, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:HALO Security ID:40637H109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey W. Henderson Management For For 1.2 Elect Director Connie L. Matsui Management For For 1.3 Elect Director Helen I. Torley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Approve Executive Incentive Bonus Plan Management For For HEAT BIOLOGICS, INC. Meeting Date:JUL 23, 2015 Record Date:MAY 27, 2015 Meeting Type:ANNUAL Ticker:HTBX Security ID:42237K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey Wolf Management For For 1.2 Elect Director Paul Belsky Management For For 1.3 Elect Director Louis C. Bock Management For For 1.4 Elect Director Michael Kharitonov Management For For 1.5 Elect Director John Monahan Management For Against 1.6 Elect Director Edward B. Smith, III Management For Against 2 Ratify BDO USA, LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For HERON THERAPEUTICS, INC. Meeting Date:JUN 21, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Barry D. Quart Management For For 1.3 Elect Director Robert H. Rosen Management For For 1.4 Elect Director Craig A. Johnson Management For For 1.5 Elect Director John W. Poyhonen Management For For 2 Ratify OUM & Co. LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For ILLUMINA, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frances Arnold Management For For 1b Elect Director Francis A. deSouza Management For For 1c Elect Director Karin Eastham Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote to Ratify Supermajority Voting Provisions in Certificate of Incorporation and Bylaws Management For Against IMMUNE DESIGN CORP. Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:IMDZ Security ID:45252L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Franklin Berger Management For For 1.2 Elect Director Lewis Coleman Management For For 1.3 Elect Director Peter Svennilson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For IMMUNOGEN, INC. Meeting Date:NOV 10, 2015 Record Date:SEP 15, 2015 Meeting Type:ANNUAL Ticker:IMGN Security ID:45253H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors Management For For 2.1 Elect Director Joseph J. Villafranca Management For For 2.2 Elect Director Nicole Onetto Management For For 2.3 Elect Director Stephen C. McCluski Management For For 2.4 Elect Director Richard J. Wallace Management For For 2.5 Elect Director Daniel M. Junius Management For For 2.6 Elect Director Howard H. Pien Management For For 2.7 Elect Director Mark Goldberg Management For For 2.8 Elect Director Dean J. Mitchell Management For For 2.9 Elect Director Kristine Peterson Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For INCYTE CORPORATION Meeting Date:MAY 27, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For INOTEK PHARMACEUTICALS CORPORATION Meeting Date:JUN 23, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:ITEK Security ID:45780V102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carsten Boess Management For For 1.2 Elect Director J. Martin Carroll Management For For 1.3 Elect Director Gary M. Phillips Management For For 2 Ratify RSM US LLP as Auditors Management For For INTERCEPT PHARMACEUTICALS, INC. Meeting Date:NOV 24, 2015 Record Date:OCT 09, 2015 Meeting Type:ANNUAL Ticker:ICPT Security ID:45845P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Srinivas Akkaraju Management For For 1.2 Elect Director Luca Benatti Management For For 1.3 Elect Director Paolo Fundaro Management For For 1.4 Elect Director Mark Pruzanski Management For For 1.5 Elect Director Gino Santini Management For For 1.6 Elect Director Glenn Sblendorio Management For For 1.7 Elect Director Jonathan T. Silverstein Management For For 1.8 Elect Director Klaus Veitinger Management For For 1.9 Elect Director Daniel Welch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For INTRA-CELLULAR THERAPIES, INC. Meeting Date:JUN 14, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:ITCI Security ID:46116X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon Mates Management For For 1.2 Elect Director Rory B. Riggs Management For For 1.3 Elect Director Robert L. Van Nostrand Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year IONIS PHARMACEUTICALS, INC. Meeting Date:JUN 03, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:IONS Security ID:462222100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stanley T. Crooke Management For For 1.2 Elect Director Joseph Klein, III Management For For 1.3 Elect Director Joseph Loscalzo Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For JAZZ PHARMACEUTICALS PLC Meeting Date:JUL 30, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:JAZZ Security ID:G50871105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Gray Management For For 1b Elect Director Kenneth W. O'Keefe Management For For 1c Elect Director Elmar Schnee Management For For 1d Elect Director Catherine A. Sohn Management For For 2 Approve KPMG, Dublin as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Authorize Share Repurchase Program Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:JUN 16, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Garen G. Bohlin Management For For 1.2 Elect Director Mikael Dolsten Management For For 1.3 Elect Director Michael G. Kauffman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For KITE PHARMA, INC. Meeting Date:JUN 01, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:KITE Security ID:49803L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Farah Champsi Management For For 1.2 Elect Director Roy Doumani Management For For 1.3 Elect Director Ran Nussbaum Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For KURA ONCOLOGY, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:KURA Security ID:50127T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Troy E. Wilson Management For For 1.2 Elect Director Faheem Hasnain Management For For 1.3 Elect Director Robert E. Hoffman Management For Withhold 1.4 Elect Director Thomas Malley Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Provide Directors May Be Removed With or Without Cause Management For For LA JOLLA PHARMACEUTICAL COMPANY Meeting Date:AUG 19, 2015 Record Date:JUL 10, 2015 Meeting Type:ANNUAL Ticker:LJPC Security ID:503459604 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George F. Tidmarsh Management For For 1.2 Elect Director Kevin C. Tang Management For For 1.3 Elect Director Laura L. Douglass Management For For 1.4 Elect Director Craig A. Johnson Management For For 1.5 Elect Director Robert H. Rosen Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For LION BIOTECHNOLOGIES, INC. Meeting Date:JUN 10, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:LBIO Security ID:53619R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Elma Hawkins Management For For 1.2 Elect Director Merrill A. McPeak Management For For 1.3 Elect Director Sanford J. Hillsberg Management For For 1.4 Elect Director Jay Venkatesan Management For For 1.5 Elect Director Ryan Maynard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Marcum LLP as Auditors Management For For MACROGENICS, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:MGNX Security ID:556099109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paulo Costa Management For For 1.2 Elect Director Edward Hurwitz Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management None One Year MARINUS PHARMACEUTICALS, INC. Meeting Date:APR 19, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:MRNS Security ID:56854Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anand Mehra Management For For 1.2 Elect Director Nicole Vitullo Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For MAST THERAPEUTICS, INC. Meeting Date:JUN 15, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:MSTX Security ID:576314108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian M. Culley Management For For 1b Elect Director Howard C. Dittrich Management For For 1c Elect Director Peter Greenleaf Management For For 1d Elect Director Matthew Pauls Management For For 1e Elect Director David A. Ramsay Management For For 2 Ratify Mayer Hoffman McCann P.C. as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEDIVATION, INC. Meeting Date:JUN 22, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kim D. Blickenstaff Management For For 1.2 Elect Director Kathryn E. Falberg Management For For 1.3 Elect Director David T. Hung Management For For 1.4 Elect Director Michael L. King Management For For 1.5 Elect Director C. Patrick Machado Management For For 1.6 Elect Director Dawn Svoronos Management For For 1.7 Elect Director W. Anthony Vernon Management For For 1.8 Elect Director Wendy L. Yarno Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against Against MIRATI THERAPEUTICS, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:MRTX Security ID:60468T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles M. Baum Management For For 1.2 Elect Director Henry J. Fuchs Management For For 1.3 Elect Director Michael Grey Management For For 1.4 Elect Director Craig Johnson Management For For 1.5 Elect Director Rodney W. Lappe Management For For 1.6 Elect Director William R. Ringo Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For MIRNA THERAPEUTICS, INC. Meeting Date:JUN 29, 2016 Record Date:MAY 02, 2016 Meeting Type:ANNUAL Ticker:MIRN Security ID:60470J103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Perry Nisen Management For For 1.2 Elect Director Matthew Winkler Management For For 1.3 Elect Director Peter S. Greenleaf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For NATERA, INC. Meeting Date:JUN 07, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:NTRA Security ID:632307104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James I. Healy Management For Withhold 1.2 Elect Director Edward C. Driscoll, Jr. Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For NEOS THERAPEUTICS, INC. Meeting Date:JUN 15, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:NEOS Security ID:64052L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan Heller Management For For 1.2 Elect Director Bryant Fong Management For For 2 Ratify RSM US LLP as Auditors Management For For NEUROCRINE BIOSCIENCES, INC. Meeting Date:MAY 20, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:NBIX Security ID:64125C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Corinne H. Nevinny Management For For 1.2 Elect Director Richard F. Pops Management For Withhold 1.3 Elect Director Stephen A. Sherwin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For NEWLINK GENETICS CORPORATION Meeting Date:MAY 20, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:NLNK Security ID:651511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul R. Edick Management For For 1.2 Elect Director Joseph B. Saluri Management For For 1.3 Elect Director Nicholas N. Vahanian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For NIVALIS THERAPEUTICS, INC. Meeting Date:APR 27, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:NVLS Security ID:65481J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul Sekhri Management For For 1.2 Elect Director John Moore Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For NOVAVAX, INC. Meeting Date:JUN 09, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL Ticker:NVAX Security ID:670002104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gail K. Boudreaux Management For For 1.2 Elect Director Michael A. McManus, Jr. Management For For 1.3 Elect Director James F. Young Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For NUVO RESEARCH INC. Meeting Date:FEB 18, 2016 Record Date:JAN 05, 2016 Meeting Type:SPECIAL Ticker:NRI Security ID:67072X505 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization Management For For 2 Approve SAR/DSU Resolution Management For For 3 Approve Crescita Incentive Plan Management For Against 4 Approve Crescita Rights Plan Management For Against 5 Approve Nuvo Incentive Plan Management For Against 6 Amend By-Law No. 1 Management For Against ONCOMED PHARMACEUTICALS, INC. Meeting Date:JUN 22, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:OMED Security ID:68234X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack W. Lasersohn Management For For 1.2 Elect Director Deepa R. Pakianathan Management For For 1.3 Elect Director Jonathan D. Root Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For OPHTHOTECH CORPORATION Meeting Date:JUN 02, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:OPHT Security ID:683745103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David R. Guyer Management For For 1.2 Elect Director Thomas Dyrberg Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For OVASCIENCE, INC. Meeting Date:JUN 02, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:OVAS Security ID:69014Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harald F. Stock Management For For 1.2 Elect Director John Howe, III Management For Withhold 1.3 Elect Director Marc Kozin Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PFENEX INC. Meeting Date:MAY 06, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:PFNX Security ID:717071104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phillip M. Schneider Management For For 1.2 Elect Director Robin D. Campbell Management For For 2 Ratify Haskell & White LLP as Auditors Management For For PORTOLA PHARMACEUTICALS, INC. Meeting Date:JUN 17, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:PTLA Security ID:737010108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laura Brege Management For Withhold 1.2 Elect Director Hollings C. Renton Management For For 1.3 Elect Director William Lis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For PRONAI THERAPEUTICS, INC. Meeting Date:JUN 16, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:DNAI Security ID:74346L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey H. Cooper Management For For 1.2 Elect Director Tran Nguyen Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For PROQR THERAPEUTICS NV Meeting Date:JUN 21, 2016 Record Date:MAY 24, 2016 Meeting Type:ANNUAL Ticker:PRQR Security ID:N71542109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Approve Amendments to Remuneration Policy Management For Against 8.i Elect James Shannon to Supervisory Board Management For For 8.ii Elect Dinko Valerio to Supervisory Board Management For For 8.iii Elect Henri Termeer to Supervisory Board Management For For 8.iv Elect Antoine Papiernik to Supervisory Board Management For For 8.v Elect Alison Lawton to Supervisory Board Management For For 8.vi Elect Paul Baart to Supervisory Board Management For For 9 Approve Remuneration of Supervisory Board Management For Against 10 Amend Articles Re: Legislative Changes Management For For 11 Ratify Deloitte Accountants B.V. as Auditors Management For For 12 Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For Against 13 Allow Questions Management None None 14 Close Meeting Management None None PTC THERAPEUTICS, INC. Meeting Date:JUN 10, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:PTCT Security ID:69366J200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Allan Jacobson Management For For 1.2 Elect Director C. Geoffrey McDonough Management For Withhold 1.3 Elect Director David P. Southwell Management For For 1.4 Elect Director Dawn Svoronos Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Qualified Employee Stock Purchase Plan Management For For 6 Proxy Access Shareholder For For PUMA BIOTECHNOLOGY, INC. Meeting Date:JAN 06, 2016 Record Date:DEC 17, 2015 Meeting Type:PROXY CONTEST Ticker:PBYI Security ID:74587V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (Blue Card) 1 Revoke Consent to Approve By-Law Repeal Provision Shareholder For For 2 Revoke Consent to Remove Existing Directors Shareholder For For 3 Revoke Consent to Fix Board of Directors at Nine Shareholder For For 4.1 Revoke Consent to Elect Directors Fredric N. Eshelman Shareholder For For 4.2 Revoke Consent to Elect Directors James M. Daly Shareholder For For 4.3 Revoke Consent to Elect Directors Seth A. Rudnick Shareholder For For 4.4 Revoke Consent to Elect Directors Kenneth B. Lee, Jr. Shareholder For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (White Card) 1 Consent to Approve By-Law Repeal Provision Shareholder For Did Not Vote 2 Consent to Remove Existing Directors Shareholder For Did Not Vote 3 Consent to Fix Board of Directors at Nine Shareholder For Did Not Vote 4.1 Consent to Elect Directors Fredric N. Eshelman Shareholder For Did Not Vote 4.2 Consent to Elect Directors James M. Daly Shareholder For Did Not Vote 4.3 Consent to Elect Directors Seth A. Rudnick Shareholder For Did Not Vote 4.4 Consent to Elect Directors Kenneth B. Lee, Jr. Shareholder For Did Not Vote RADIUS HEALTH, INC. Meeting Date:MAY 24, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:RDUS Security ID:750469207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan H. Auerbach Management For For 1.2 Elect Director Catherine J. Friedman Management For For 1.3 Elect Director Ansbert K. Gadicke Management For For 1.4 Elect Director Jean-Pierre Garnier Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 10, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael S. Brown Management For For 1.2 Elect Director Leonard S. Schleifer Management For For 1.3 Elect Director George D. Yancopoulos Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For REGENXBIO INC. Meeting Date:JUN 01, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:RGNX Security ID:75901B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Allan M. Fox Management For Withhold 1.2 Elect Director Camille Samuels Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For RELYPSA, INC. Meeting Date:JUN 21, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:RLYP Security ID:759531106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Butler Management For For 1.2 Elect Director Paul J. Hastings Management For For 1.3 Elect Director Thomas J. Schuetz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For RETROPHIN, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:RTRX Security ID:761299106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen Aselage Management For For 1.2 Elect Director Tim Coughlin Management For For 1.3 Elect Director Cornelius E. Golding Management For For 1.4 Elect Director John Kozarich Management For For 1.5 Elect Director Gary Lyons Management For For 1.6 Elect Director Jeffrey Meckler Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify BDO USA LLP as Auditors Management For For REVANCE THERAPEUTICS, INC. Meeting Date:MAY 05, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald W. Eastman Management For For 1.2 Elect Director Mark A. Prygocki Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SAGE THERAPEUTICS, INC. Meeting Date:JUN 22, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:SAGE Security ID:78667J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Kevin P. Starr Management For For 1B Elect Director James Frates Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year SAGENT PHARMACEUTICALS, INC. Meeting Date:JUN 08, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:SGNT Security ID:786692103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary Taylor Behrens Management For Withhold 1.2 Elect Director Michael Fekete Management For Withhold 1.3 Elect Director Robert Flanagan Management For Withhold 1.4 Elect Director Anthony Krizman Management For Withhold 1.5 Elect Director Allan Oberman Management For For 1.6 Elect Director Shlomo Yanai Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCICLONE PHARMACEUTICALS, INC. Meeting Date:JUN 09, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:SCLN Security ID:80862K104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon S. Saxe Management For For 1.2 Elect Director Friedhelm Blobel Management For For 1.3 Elect Director Nancy T. Chang Management For For 1.4 Elect Director Richard J. Hawkins Management For For 1.5 Elect Director Gregg A. Lapointe Management For For 1.6 Elect Director Simon Li Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify PricewaterhouseCoopers Zhong Tian LLP as Auditors Management For For 5 Proxy Access Shareholder Against For SORRENTO THERAPEUTICS, INC. Meeting Date:JUN 30, 2016 Record Date:JUN 07, 2016 Meeting Type:ANNUAL Ticker:SRNE Security ID:83587F202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry Ji Management For For 1.2 Elect Director William S. Marth Management For For 1.3 Elect Director Kim D. Janda Management For For 1.4 Elect Director Douglas Ebersole Management For For 1.5 Elect Director Jaisim Shah Management For For 1.6 Elect Director David H. Deming Management For For 2 Ratify Mayer Hoffman McCann P.C. as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For STEMLINE THERAPEUTICS, INC. Meeting Date:MAY 25, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:STML Security ID:85858C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kenneth Zuerblis Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For SYNERGY PHARMACEUTICALS INC. Meeting Date:JUN 07, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:SGYP Security ID:871639308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary S. Jacob Management For For 1.2 Elect Director Melvin K. Spigelman Management For For 1.3 Elect Director John P. Brancaccio Management For Withhold 1.4 Elect Director Thomas H. Adams Management For For 1.5 Elect Director Richard J. Daly Management For For 1.6 Elect Director Alan F. Joslyn Management For For 1.7 Elect Director Timothy S. Callahan Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against TARGACEPT, INC. Meeting Date:AUG 18, 2015 Record Date:JUL 15, 2015 Meeting Type:ANNUAL Ticker:TRGT Security ID:87611R306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Reverse Stock Split Management For For 3 Change Company Name to Catalyst Biosciences, Inc. Management For For 4 Approve Omnibus Stock Plan Management For For 5 Elect Director Errol B. De Souza Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Advisory Vote on Golden Parachutes Management For For 8 Ratify Ernst & Young, LLP as Auditors Management For For 9 Adjourn Meeting Management For For TEKMIRA PHARMACEUTICALS CORPORATION Meeting Date:JUL 09, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:TKMR Security ID:87911B209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vivek Ramaswamy Management For For 1.2 Elect Director Mark J. Murray Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director Richard C. Henriques Management For For 1.5 Elect Director Frank Karbe Management For For 1.6 Elect Director Keith Manchester Management For For 1.7 Elect Director William T. Symonds Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Share Compensation Plan Management For Against 4 Amend Quorum Requirements Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management Three Years One Year 7 Other Business Management For Against TESARO, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:TSRO Security ID:881569107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leon (Lonnie) O. Moulder, Jr. Management For For 1b Elect Director Mary Lynne Hedley Management For For 1c Elect Director David M. Mott Management For For 1d Elect Director Lawrence M. Alleva Management For For 1e Elect Director James O. Armitage Management For For 1f Elect Director Earl M. (Duke) Collier, Jr. Management For For 1g Elect Director Garry A. Nicholson Management For For 1h Elect Director Arnold L. Oronsky Management For For 1i Elect Director Kavita Patel Management For For 1j Elect Director Beth Seidenberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young, LLP as Auditors Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For THE MEDICINES COMPANY Meeting Date:MAY 26, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:MDCO Security ID:584688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director William W. Crouse Management For For 1B Elect Director John C. Kelly Management For For 1C Elect Director Hiroaki Shigeta Management For For 2 Declassify the Board of Directors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Ernst & Young LLP as Auditors Management For For THERAPEUTICSMD, INC. Meeting Date:JUN 16, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:TXMD Security ID:88338N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tommy G. Thompson Management For For 1.2 Elect Director Robert G. Finizio Management For For 1.3 Elect Director John C.K. Milligan, IV Management For For 1.4 Elect Director Brian Bernick Management For For 1.5 Elect Director J. Martin Carroll Management For For 1.6 Elect Director Cooper C. Collins Management For For 1.7 Elect Director Robert V. LaPenta, Jr. Management For For 1.8 Elect Director Jules A. Musing Management For Withhold 1.9 Elect Director Angus C. Russell Management For For 1.10 Elect Director Nicholas Segal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For TOBIRA THERAPEUTICS, INC. Meeting Date:JUN 15, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:TBRA Security ID:88883P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurent Fischer Management For For 1.2 Elect Director Pierre Legault Management For For 1.3 Elect Director Dennis Podlesak Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For TOKAI PHARMACEUTICALS, INC. Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:TKAI Security ID:88907J107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy J. Barberich Management For For 1.2 Elect Director David A. Kessler Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TONIX PHARMACEUTICALS HOLDING CORP. Meeting Date:MAY 11, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:TNXP Security ID:890260201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Seth Lederman Management For For 1.2 Elect Director Stuart Davidson Management For For 1.3 Elect Director Patrick Grace Management For For 1.4 Elect Director Donald W. Landry Management For For 1.5 Elect Director Ernest Mario Management For For 1.6 Elect Director Charles E. Mather, IV Management For For 1.7 Elect Director John Rhodes Management For For 1.8 Elect Director Samuel Saks Management For For 2 Ratify EisnerAmper LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRILLIUM THERAPEUTICS INC. Meeting Date:MAY 27, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:TR Security ID:89620X506 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Luke Beshar Management For For 1.2 Elect Director Henry Friesen Management For For 1.3 Elect Director Robert Kirkman Management For For 1.4 Elect Director Michael Moore Management For For 1.5 Elect Director Thomas Reynolds Management For For 1.6 Elect Director Niclas Stiernholm Management For For 1.7 Elect Director Calvin Stiller Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Stock Option Plan Management For For 4 Approve Advance Notice Requirement Management For For VERTEX PHARMACEUTICALS INCORPORATED Meeting Date:JUN 15, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Boger Management For For 1.2 Elect Director Terrence C. Kearney Management For For 1.3 Elect Director Yuchun Lee Management For For 1.4 Elect Director Elaine S. Ullian Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against 6 Stock Retention/Holding Period Shareholder Against Against 7 Assess Feasibility of Including Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against VTV THERAPEUTICS INC. Meeting Date:MAY 12, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:VTVT Security ID:918385105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey B. Kindler Management For For 1.2 Elect Director Steven M. Cohen Management For Withhold 1.3 Elect Director John A. Fry Management For For 1.4 Elect Director Paul M. Meister Management For For 1.5 Elect Director Craig C. Parker Management For For 1.6 Elect Director Paul G. Savas Management For For 1.7 Elect Director Noel J. Spiegel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For XENCOR, INC. Meeting Date:JUN 23, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:XNCR Security ID:98401F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce L.A. Carter Management For For 1.2 Elect Director Robert F. Baltera, Jr. Management For For 1.3 Elect Director Bassil I. Dahiyat Management For For 1.4 Elect Director Kurt Gustafson Management For For 1.5 Elect Director Yujiro S. Hata Management For For 1.6 Elect Director A. Bruce Montgomery Management For For 2 Ratify RSM US, LLP as Auditors Management For For Franklin Flex Cap Growth Fund ADVANCE AUTO PARTS, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AAP Security ID:00751Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director John C. Brouillard Management For For 1.3 Elect Director Brad W. Buss Management For For 1.4 Elect Director Fiona P. Dias Management For For 1.5 Elect Director John F. Ferraro Management For For 1.6 Elect Director Thomas R. Greco Management For For 1.7 Elect Director Adriana Karaboutis Management For For 1.8 Elect Director Eugene I. Lee, Jr. Management For For 1.9 Elect Director William S. Oglesby Management For For 1.10 Elect Director Reuben E. Slone Management For For 1.11 Elect Director Jeffrey C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Certificate of Incorporation to Eliminate One Year Holding Period Requirement for Stockholders to Call a Special Meeting Management For For 5 Provide Right to Act by Written Consent Shareholder Against For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 14, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Glenn Earle Management For For 1d Elect Director Niall Ferguson Management For For 1e Elect Director Sean M. Healey Management For For 1f Elect Director Tracy P. Palandjian Management For For 1g Elect Director Patrick T. Ryan Management For For 1h Elect Director Jide J. Zeitlin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALIBABA GROUP HOLDING LTD. Meeting Date:OCT 08, 2015 Record Date:AUG 13, 2015 Meeting Type:ANNUAL Ticker:BABA Security ID:01609W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Joseph C. Tsai as Director Management For Against 1.2 Elect Jonathan Zhaoxi Lu as Director Management For Against 1.3 Elect J. Michael Evans as Director Management For Against 1.4 Elect Borje E. Ekholm as Director Management For For 1.5 Elect Wan Ling Martello as Director Management For For 2 Approve PricewaterhouseCoopers as Independent Auditors Management For For ALLERGAN PLC Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nesli Basgoz Management For For 1.2 Elect Director Paul M. Bisaro Management For For 1.3 Elect Director James H. Bloem Management For For 1.4 Elect Director Christopher W. Bodine Management For For 1.5 Elect Director Christopher J. Coughlin Management For For 1.6 Elect Director Michael R. Gallagher Management For For 1.7 Elect Director Catherine M. Klema Management For For 1.8 Elect Director Peter J. McDonnell Management For For 1.9 Elect Director Patrick J. O'Sullivan Management For For 1.10 Elect Director Brenton L. Saunders Management For For 1.11 Elect Director Ronald R. Taylor Management For For 1.12 Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Amend Articles of Association to Make Certain Administrative Amendments Management For For 4B Amend Articles of Association to Make Certain Administrative Amendments Management For For 5A Amend Articles of Association to Provide for a Plurality Voting Standard in the Event of a Contested Election Management For For 5B Establish Range for Size of Board Management For For 6 Approve Reduction in Share Capital Management For For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against AMAZON.COM, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 1j Elect Director Wendell P. Weeks Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Report on Sustainability, Including GHG Goals Shareholder Against Against 4 Report on Human Rights Risk Assessment Process Shareholder Against For 5 Report on Political Contributions Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:JUN 01, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Robert D. Hormats Management For For 1c Elect Director Carolyn F. Katz Management For For 1d Elect Director Gustavo Lara Cantu Management For For 1e Elect Director Craig Macnab Management For For 1f Elect Director JoAnn A. Reed Management For For 1g Elect Director Pamela D.A. Reeve Management For For 1h Elect Director David E. Sharbutt Management For For 1i Elect Director James D. Taiclet, Jr. Management For For 1j Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For APPLE INC. Meeting Date:FEB 26, 2016 Record Date:DEC 28, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Create Feasibility Plan for Net-Zero GHG Emissions, Including for Major Suppliers Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Report on Guidelines for Country Selection Shareholder Against Against 8 Adopt Proxy Access Right Shareholder Against Against BIOGEN INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander J. Denner Management For For 1b Elect Director Caroline D. Dorsa Management For For 1c Elect Director Nancy L. Leaming Management For For 1d Elect Director Richard C. Mulligan Management For For 1e Elect Director Robert W. Pangia Management For For 1f Elect Director Stelios Papadopoulos Management For For 1g Elect Director Brian S. Posner Management For For 1h Elect Director Eric K. Rowinsky Management For For 1i Elect Director George A. Scangos Management For For 1j Elect Director Lynn Schenk Management For For 1k Elect Director Stephen A. Sherwin Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Lamberto Andreotti Management For For 1B Elect Director Peter J. Arduini Management For For 1C Elect Director Giovanni Caforio Management For For 1D Elect Director Laurie H. Glimcher Management For For 1E Elect Director Michael Grobstein Management For For 1F Elect Director Alan J. Lacy Management For For 1G Elect Director Thomas J. Lynch, Jr. Management For For 1H Elect Director Dinesh C. Paliwal Management For For 1I Elect Director Vicki L. Sato Management For For 1J Elect Director Gerald L. Storch Management For For 1K Elect Director Togo D. West, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For CABOT OIL & GAS CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dorothy M. Ables Management For For 1b Elect Director Rhys J. Best Management For For 1c Elect Director Robert S. Boswell Management For For 1d Elect Director Dan O. Dinges Management For For 1e Elect Director Robert Kelley Management For For 1f Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against Against 5 Proxy Access Shareholder Against Against CAVIUM, INC. Meeting Date:JUN 15, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:CAVM Security ID:14964U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Syed B. Ali Management For For 1.2 Elect Director Anthony S. Thornley Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against CELGENE CORPORATION Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Jacqualyn A. Fouse Management For For 1.8 Elect Director Michael A. Friedman Management For For 1.9 Elect Director Julia A. Haller Management For For 1.10 Elect Director Gilla S. Kaplan Management For For 1.11 Elect Director James J. Loughlin Management For For 1.12 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 6 Call Special Meetings Shareholder Against Against 7 Proxy Access Shareholder Against Against CERNER CORPORATION Meeting Date:MAY 27, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald E. Bisbee, Jr. Management For For 1b Elect Director Denis A. Cortese Management For For 1c Elect Director Linda M. Dillman Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:SEP 21, 2015 Record Date:AUG 14, 2015 Meeting Type:SPECIAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Issue Class A Shares in Connection with Acquisition Management For For 3 Issue Class B Shares in Connection with Acquisition Management For For 4 Approve Investment Agreement with Liberty Broadband Management For For 5 Amend Certificate of Incorporation Management For For 6 Amend Certificate of Incorporation to Permt Special Approval Requirements for Certain Business Combination Management For For 7 Amend Certificate of Incorporation to Set Size and Composition Requirements Management For For 8 Amend Certificate of Incorporation Management For For 9 Amend Certificate of Incorporation to Provide Certain Vote Restrictions on Liberty Broadband Management For For 10 Advisory Vote on Golden Parachutes Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director W. Lance Conn Management For For 1B Elect Director Michael P. Huseby Management For For 1C Elect Director Craig A. Jacobson Management For For 1D Elect Director Gregory B. Maffei Management For Against 1E Elect Director John C. Malone Management For Against 1F Elect Director John D. Markley, Jr. Management For For 1G Elect Director David C. Merritt Management For For 1H Elect Director Balan Nair Management For For 1I Elect Director Thomas M. Rutledge Management For For 1J Elect Director Eric L. Zinterhofer Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Ratify KPMG LLP as Auditors Management For For COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:CTSH Security ID:192446102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zein Abdalla Management For For 1b Elect Director Maureen Breakiron-Evans Management For For 1c Elect Director Jonathan Chadwick Management For For 1d Elect Director Francisco D'Souza Management For For 1e Elect Director John N. Fox, Jr. Management For For 1f Elect Director John E. Klein Management For For 1g Elect Director Leo S. Mackay, Jr. Management For For 1h Elect Director Lakshmi Narayanan Management For For 1i Elect Director Michael Patsalos-Fox Management For For 1j Elect Director Robert E. Weissman Management For For 1k Elect Director Thomas M. Wendel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against Against CONSTELLATION BRANDS, INC. Meeting Date:JUL 22, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:STZ Security ID:21036P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry Fowden Management For For 1.2 Elect Director Barry A. Fromberg Management For For 1.3 Elect Director Robert L. Hanson Management For For 1.4 Elect Director Ernesto M. Hernandez Management For For 1.5 Elect Director James A. Locke, III Management For Withhold 1.6 Elect Director Richard Sands Management For For 1.7 Elect Director Robert Sands Management For For 1.8 Elect Director Judy A. Schmeling Management For For 1.9 Elect Director Keith E. Wandell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COSTAR GROUP, INC. Meeting Date:JUN 09, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:CSGP Security ID:22160N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael R. Klein Management For For 1b Elect Director Andrew C. Florance Management For For 1c Elect Director Michael J. Glosserman Management For For 1d Elect Director Warren H. Haber Management For For 1e Elect Director John W. Hill Management For For 1f Elect Director Laura Cox Kaplan Management For For 1g Elect Director Christopher J. Nassetta Management For For 1h Elect Director David J. Steinberg Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CVS HEALTH CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 5 Report on Pay Disparity Shareholder Against Against DEXCOM, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven R. Altman Management For For 1b Elect Director Barbara E. Kahn Management For For 1c Elect Director Jay S. Skyler Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ECOLAB INC. Meeting Date:MAY 05, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Barbara J. Beck Management For For 1c Elect Director Leslie S. Biller Management For For 1d Elect Director Carl M. Casale Management For For 1e Elect Director Stephen I. Chazen Management For For 1f Elect Director Jeffrey M. Ettinger Management For For 1g Elect Director Jerry A. Grundhofer Management For For 1h Elect Director Arthur J. Higgins Management For For 1i Elect Director Michael Larson Management For For 1j Elect Director Jerry W. Levin Management For Against 1k Elect Director David W. MacLennan Management For For 1l Elect Director Tracy B. McKibben Management For For 1m Elect Director Victoria J. Reich Management For For 1n Elect Director Suzanne M. Vautrinot Management For For 1o Elect Director John J. Zillmer Management For For 2 Ratify Pricewaterhouse Coopers LLP as Auditors Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt Proxy Access Right Shareholder Against Against EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Mussallem Management For For 1b Elect Director John T. Cardis Management For For 1c Elect Director Kieran T. Gallahue Management For For 1d Elect Director William J. Link Management For For 1e Elect Director Steven R. Loranger Management For For 1f Elect Director Martha H. Marsh Management For For 1g Elect Director Wesley W. von Schack Management For For 1h Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ELECTRONIC ARTS INC. Meeting Date:AUG 14, 2015 Record Date:JUN 22, 2015 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Richard A. Simonson Management For For 1g Elect Director Luis A. Ubinas Management For For 1h Elect Director Denise F. Warren Management For For 1i Elect Director Andrew Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For ELLIE MAE, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:ELLI Security ID:28849P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl Buccellato Management For For 1.2 Elect Director A. Barr Dolan Management For For 1.3 Elect Director Marina Levinson Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against Against ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:MAY 02, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William A. Sanger Management For For 1.2 Elect Director Michael L. Smith Management For For 1.3 Elect Director Ronald A. Williams Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For EPAM SYSTEMS, INC. Meeting Date:JUN 07, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:EPAM Security ID:29414B104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Karl Robb Management For For 1.2 Elect Director Richard Michael Mayoras Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EQUINIX, INC. Meeting Date:JUN 01, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Nanci Caldwell Management For For 1.3 Elect Director Gary Hromadko Management For For 1.4 Elect Director John Hughes Management For For 1.5 Elect Director Scott Kriens Management For For 1.6 Elect Director William Luby Management For For 1.7 Elect Director Irving Lyons, III Management For For 1.8 Elect Director Christopher Paisley Management For For 1.9 Elect Director Stephen Smith Management For For 1.10 Elect Director Peter Van Camp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FACEBOOK, INC. Meeting Date:JUN 20, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For For 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify the Grant of Restricted Stock Units to Non-Employee Directors Management For For 5 Ratify the Grant of Restricted Stock Units to Non-Employee Directors Management For For 6 Approve Annual Compensation Program for Non-employee Directors Management For For 7A Amend Certificate of Incorporation to Establish the Class C Capital Stock and to Make Certain Clarifying Changes Management For Against 7B Increase Authorized Common Stock Management For For 7C Amend Certificate of Incorporation to Provide Equal Treatment of Shares of Class A Common Stock, Class B Common Stock, and Class C Capital Stock Management For For 7D Amend Certificate of Incorporation to Provide for Additional Events Management For For 8 Amend Omnibus Stock Plan Management For For 9 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 10 Report on Sustainability Shareholder Against Against 11 Report on Lobbying Payments and Policy Shareholder Against Against 12 Establish International Policy Board Committee Shareholder Against Against 13 Report on Gender Pay Gap Shareholder Against Against FLEETCOR TECHNOLOGIES, INC. Meeting Date:JUN 08, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:FLT Security ID:339041105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald F. Clarke Management For For 1.2 Elect Director Joseph W. Farrelly Management For Withhold 1.3 Elect Director Richard Macchia Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Proxy Access Shareholder Against Against 4 Report on Plans to Increase Board Diversity Shareholder None For 5 Require a Majority Vote for the Election of Directors Shareholder None For FORTUNE BRANDS HOME & SECURITY, INC. Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:FBHS Security ID:34964C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan S. Kilsby Management For For 1b Elect Director Christopher J. Klein Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GLOBAL EAGLE ENTERTAINMENT INC. Meeting Date:JUN 21, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:ENT Security ID:37951D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeff Sagansky Management For For 1.2 Elect Director Edward L. Shapiro Management For For 1.3 Elect Director Harry E. Sloan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adjourn Meeting Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For HD SUPPLY HOLDINGS, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:HDS Security ID:40416M105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph J. DeAngelo Management For For 1.2 Elect Director Patrick R. McNamee Management For For 1.3 Elect Director Charles W. Peffer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Quantitative Company-wide GHG Goals Shareholder Against Against HONEYWELL INTERNATIONAL INC. Meeting Date:APR 25, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director William S. Ayer Management For For 1B Elect Director Kevin Burke Management For For 1C Elect Director Jaime Chico Pardo Management For For 1D Elect Director David M. Cote Management For For 1E Elect Director D. Scott Davis Management For For 1F Elect Director Linnet F. Deily Management For For 1G Elect Director Judd Gregg Management For For 1H Elect Director Clive Hollick Management For For 1I Elect Director Grace D. Lieblein Management For For 1J Elect Director George Paz Management For For 1K Elect Director Bradley T. Sheares Management For For 1L Elect Director Robin L. Washington Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Non-Employee Director Omnibus Stock Plan Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Provide Right to Act by Written Consent Shareholder Against For 8 Report on Lobbying Payments and Policy Shareholder Against For IHS INC. Meeting Date:APR 06, 2016 Record Date:FEB 12, 2016 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger Holtback Management For For 1.2 Elect Director Jean-Paul Montupet Management For For 1.3 Elect Director Deborah Doyle McWhinney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLUMINA, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frances Arnold Management For For 1b Elect Director Francis A. deSouza Management For For 1c Elect Director Karin Eastham Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote to Ratify Supermajority Voting Provisions in Certificate of Incorporation and Bylaws Management For Against IMAX CORPORATION Meeting Date:JUN 06, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For Withhold 1.3 Elect Director Richard L. Gelfond Management For For 1.4 Elect Director David W. Leebron Management For For 1.5 Elect Director Michael Lynne Management For Withhold 1.6 Elect Director Michael MacMillan Management For For 1.7 Elect Director I. Martin Pompadur Management For Withhold 1.8 Elect Director Dana Settle Management For For 1.9 Elect Director Darren Throop Management For Withhold 1.10 Elect Director Bradley J. Wechsler Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Omnibus Stock Plan Management For For INTERCONTINENTAL EXCHANGE, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles R. Crisp Management For For 1b Elect Director Jean-Marc Forneri Management For For 1c Elect Director The Rt. Hon. the Lord Hague of Richmond Management For For 1d Elect Director Fred W. Hatfield Management For For 1e Elect Director Frederic V. Salerno Management For For 1f Elect Director Jeffrey C. Sprecher Management For For 1g Elect Director Judith A. Sprieser Management For For 1h Elect Director Vincent Tese Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Sustainability, Including Quantitative Goals Shareholder Against Against JAZZ PHARMACEUTICALS PLC Meeting Date:JUL 30, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:JAZZ Security ID:G50871105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Gray Management For For 1b Elect Director Kenneth W. O'Keefe Management For For 1c Elect Director Elmar Schnee Management For For 1d Elect Director Catherine A. Sohn Management For For 2 Approve KPMG, Dublin as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Authorize Share Repurchase Program Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LINKEDIN CORPORATION Meeting Date:JUN 09, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George "Skip" Battle Management For For 1.2 Elect Director Michael J. Moritz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Report on Plans to Increase Board Diversity Shareholder None For MASTERCARD INCORPORATED Meeting Date:JUN 28, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Oki Matsumoto Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MCKESSON CORPORATION Meeting Date:JUL 29, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andy D. Bryant Management For For 1b Elect Director Wayne A. Budd Management For For 1c Elect Director N. Anthony Coles Management For For 1d Elect Director John H. Hammergren Management For For 1e Elect Director Alton F. Irby, III Management For For 1f Elect Director M. Christine Jacobs Management For For 1g Elect Director Donald R. Knauss Management For For 1h Elect Director Marie L. Knowles Management For For 1i Elect Director David M. Lawrence Management For For 1j Elect Director Edward A. Mueller Management For For 1k Elect Director Susan R. Salka Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Provide Proxy Access Right Management For For 6 Report on Political Contributions Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against MEDTRONIC PLC Meeting Date:DEC 11, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MOBILEYE N.V. Meeting Date:JUN 29, 2016 Record Date:JUN 01, 2016 Meeting Type:ANNUAL Ticker:MBLY Security ID:N51488117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Discuss Disclosure Concerning Compensation of Present and Former Directors Management None None 2 Adopt Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Current and Previous Board Members Management For For 4.a Elect Eyal Desheh as Non-Executive Director Management For For 4.b Elect Peter Seth Neustadter as Non-Executive Director Management For For 5 Grant Board Authority to Issue Shares Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approval of Appendix B-United States to Company's 2014 Equity Incentive Plan Management For Against 9 Receive Explanation on Company's Reserves and Dividend Policy Management None None MONSTER BEVERAGE CORPORATION Meeting Date:AUG 07, 2015 Record Date:JUN 17, 2015 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 14, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against Against 6 Require a Majority Vote for the Election of Directors Shareholder Against Against NANOMETRICS INCORPORATED Meeting Date:MAY 24, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:NANO Security ID:630077105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Thomas Bentley Management For For 1.2 Elect Director Edward J. Brown, Jr. Management For For 1.3 Elect Director Bruce C. Rhine Management For For 1.4 Elect Director Christopher A. Seams Management For For 1.5 Elect Director Timothy J. Stultz Management For For 1.6 Elect Director Christine A. Tsingos Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NEVRO CORP. Meeting Date:MAY 18, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:NVRO Security ID:64157F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ali Behbahani Management For For 1.2 Elect Director Rami Elghandour Management For For 1.3 Elect Director Wilfred E. Jaeger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year NIKE, INC. Meeting Date:SEP 17, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Increase Authorized Common Stock Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against For 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NXP SEMICONDUCTORS NV Meeting Date:JUL 02, 2015 Record Date:JUN 04, 2015 Meeting Type:SPECIAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Approve Acquisition of Freescale Through a Cash and Share Consideration Management For For 1B Approve Issuance of 12,500,000 Shares in Connection with the Acquisition under Item 1A Management For For 1C Grant Board Authority to Issue Share Based Remuneration Units Re: Freescale Acquisition Management For For 2A Elect Gregory L. Summe as Non-executive Director Management For For 2B Elect Peter Smitham as Non-executive Director Management For For NXP SEMICONDUCTORS NV Meeting Date:JUN 02, 2016 Record Date:MAY 05, 2016 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discussion of the implementation of the remuneration policy Management None None 2b Discussion on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements and Statutory Reports Management For For 2d Approve Discharge of Board Members Management For For 3a Reelect Richard L. Clemmer as Executive Director Management For For 3b Reelect Peter Bonfield as Non-Executive Director Management For For 3c Reelect Johannes P. Huth as Non-Executive Director Management For For 3d Reelect Kenneth A. Goldman as Non-Executive Director Management For For 3e Reelect Marion Helmes as Non-Executive Director Management For For 3f Reelect Joseph Kaeser as Non-Executive Director Management For For 3g Reelect I. Loring as Non-Executive Director Management For For 3h Reelect Eric Meurice as Non-Executive Director Management For For 3i Reelect Peter Smitham as Non-Executive Director Management For For 3j Reelect Julie Southern as Non-Executive Director Management For For 3k Reelect Gregory Summe as Non-Executive Director Management For For 3l Reelect Rick Tsai as Director Management For For 4 Approve Remuneration of Audit, Nominating and Compensation Committee Management For For 5a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5b Authorize Board to Exclude Preemptive Rights from Issuance Under Item 5a Management For For 6 Authorize Repurchase of Shares Management For For 7 Approve Cancellation of Ordinary Shares Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 11, 2015 Record Date:OCT 15, 2015 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Donovan Management For For 1.2 Elect Director Stanley J. Meresman Management For For 1.3 Elect Director Nir Zuk Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PAYLOCITY HOLDING CORPORATION Meeting Date:DEC 09, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:PCTY Security ID:70438V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark H. Mishler Management For For 1.2 Elect Director Ronald V. Waters, III Management For For 2 Ratify KPMG LLP as Auditors Management For For PRA GROUP, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:PRAA Security ID:69354N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John H. Fain Management For For 1.2 Elect Director David N. Roberts Management For For 1.3 Elect Director Vikram A. Atal Management For For 1.4 Elect Director Geir L. Olsen Management For For 1.5 Elect Director Kevin P. Stevenson Management For Withhold 1.6 Elect Director Lance L. Weaver Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG, LLP as Auditors Management For For PRESTIGE BRANDS HOLDINGS, INC. Meeting Date:AUG 04, 2015 Record Date:JUN 11, 2015 Meeting Type:ANNUAL Ticker:PBH Security ID:74112D101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald M. Lombardi Management For For 1.2 Elect Director John E. Byom Management For For 1.3 Elect Director Gary E. Costley Management For For 1.4 Elect Director Charles J. Hinkaty Management For For 1.5 Elect Director Sheila A. Hopkins Management For For 1.6 Elect Director James M. Jenness Management For For 1.7 Elect Director Carl J. Johnson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 10, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael S. Brown Management For For 1.2 Elect Director Leonard S. Schleifer Management For For 1.3 Elect Director George D. Yancopoulos Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For REVANCE THERAPEUTICS, INC. Meeting Date:MAY 05, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald W. Eastman Management For For 1.2 Elect Director Mark A. Prygocki Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For RIGNET, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:RNET Security ID:766582100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Browning Management For For 1.2 Elect Director Mattia Caprioli Management For For 1.3 Elect Director Charles L. Davis Management For For 1.4 Elect Director Kevin Mulloy Management For For 1.5 Elect Director Kevin J. O'Hara Management For For 1.6 Elect Director Keith Olsen Management For For 1.7 Elect Director Brent K. Whittington Management For For 1.8 Elect Director Ditlef de Vibe Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Directors May Be Removed With or Without Cause Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROPER TECHNOLOGIES, INC. Meeting Date:MAY 27, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Woods Brinkley Management For For 1.2 Elect Director John F. Fort, III Management For For 1.3 Elect Director Brian D. Jellison Management For For 1.4 Elect Director Robert D. Johnson Management For For 1.5 Elect Director Robert E. Knowling, Jr. Management For For 1.6 Elect Director Wilbur J. Prezzano Management For For 1.7 Elect Director Laura G. Thatcher Management For For 1.8 Elect Director Richard F. Wallman Management For For 1.9 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For Against SALESFORCE.COM, INC. Meeting Date:JUN 02, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc Benioff Management For For 1b Elect Director Keith Block Management For For 1c Elect Director Craig Conway Management For Against 1d Elect Director Alan Hassenfeld Management For For 1e Elect Director Neelie Kroes Management For For 1f Elect Director Colin Powell Management For For 1g Elect Director Sanford Robertson Management For For 1h Elect Director John V. Roos Management For For 1i Elect Director Lawrence Tomlinson Management For For 1j Elect Director Robin Washington Management For For 1k Elect Director Maynard Webb Management For For 1l Elect Director Susan Wojcicki Management For For 2 Provide Directors May Be Removed With or Without Cause Management For For 3 Ratify Ernst & Young LLP as Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Pro-rata Vesting of Equity Awards Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against SERVICENOW, INC. Meeting Date:JUN 08, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Paul V. Barber Management For For 1B Elect Director Ronald E.F. Codd Management For For 1C Elect Director Frank Slootman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SIGNATURE BANK Meeting Date:APR 21, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Tamberlane Management For For 1.2 Elect Director Judith A. Huntington Management For For 1.3 Elect Director Derrick D. Cephas Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPIRIT AIRLINES, INC. Meeting Date:JUN 14, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carlton D. Donaway Management For For 1.2 Elect Director David G. Elkins Management For For 1.3 Elect Director Myrna M. Soto Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STARBUCKS CORPORATION Meeting Date:MAR 23, 2016 Record Date:JAN 14, 2016 Meeting Type:ANNUAL Ticker:SBUX Security ID:855244109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard Schultz Management For For 1b Elect Director William W. Bradley Management For For 1c Elect Director Mary N. Dillon Management For For 1d Elect Director Robert M. Gates Management For For 1e Elect Director Mellody Hobson Management For For 1f Elect Director Kevin R. Johnson Management For For 1g Elect Director Joshua Cooper Ramo Management For For 1h Elect Director James G. Shennan, Jr. Management For For 1i Elect Director Clara Shih Management For For 1j Elect Director Javier G. Teruel Management For For 1k Elect Director Myron E. Ullman, III Management For For 1l Elect Director Craig E. Weatherup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Proxy Access Shareholder Against For 6 Amend Policies to Allow Employees to Participate in Political Process with No Retribution Shareholder Against Against STERICYCLE, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark C. Miller Management For For 1b Elect Director Jack W. Schuler Management For For 1c Elect Director Charles A. Alutto Management For For 1d Elect Director Lynn D. Bleil Management For For 1e Elect Director Thomas D. Brown Management For For 1f Elect Director Thomas F. Chen Management For For 1g Elect Director Rod F. Dammeyer Management For For 1h Elect Director William K. Hall Management For For 1i Elect Director John Patience Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Proxy Access Shareholder Against Against SVB FINANCIAL GROUP Meeting Date:APR 21, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:SIVB Security ID:78486Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Greg W. Becker Management For For 1.2 Elect Director Eric A. Benhamou Management For For 1.3 Elect Director David M. Clapper Management For For 1.4 Elect Director Roger F. Dunbar Management For For 1.5 Elect Director Joel P. Friedman Management For For 1.6 Elect Director Lata Krishnan Management For For 1.7 Elect Director Jeffrey N. Maggioncalda Management For For 1.8 Elect Director Mary J. Miller Management For For 1.9 Elect Director Kate D. Mitchell Management For For 1.10 Elect Director John F. Robinson Management For For 1.11 Elect Director Garen K. Staglin Management For For 2 Amend Employee Stock Purchase Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TESLA MOTORS, INC. Meeting Date:MAY 31, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:TSLA Security ID:88160R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brad W. Buss Management For For 1.2 Elect Director Ira Ehrenpreis Management For Against 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Reduce Supermajority Vote Requirement Shareholder Against For THE PRICELINE GROUP INC. Meeting Date:JUN 02, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Armstrong Management For For 1.2 Elect Director Jeffery H. Boyd Management For For 1.3 Elect Director Jan L. Docter Management For For 1.4 Elect Director Jeffrey E. Epstein Management For For 1.5 Elect Director James M. Guyette Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Nancy B. Peretsman Management For For 1.8 Elect Director Thomas E. Rothman Management For For 1.9 Elect Director Craig W. Rydin Management For For 1.10 Elect Director Lynn M. Vojvodich Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WALT DISNEY COMPANY Meeting Date:MAR 03, 2016 Record Date:JAN 04, 2016 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Maria Elena Lagomasino Management For For 1f Elect Director Fred H. Langhammer Management For For 1g Elect Director Aylwin B. Lewis Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Mark G. Parker Management For For 1j Elect Director Sheryl K. Sandberg Management For For 1k Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Reduce Supermajority Vote Requirement Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For TRACTOR SUPPLY COMPANY Meeting Date:MAY 03, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:TSCO Security ID:892356106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia T. Jamison Management For For 1.2 Elect Director Johnston C. Adams Management For For 1.3 Elect Director Peter D. Bewley Management For For 1.4 Elect Director Keith R. Halbert Management For For 1.5 Elect Director George MacKenzie Management For For 1.6 Elect Director Edna K. Morris Management For For 1.7 Elect Director Mark J. Weikel Management For For 1.8 Elect Director Gregory A. Sandfort Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRI POINTE GROUP, INC. Meeting Date:JUN 03, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:TPH Security ID:87265H109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas F. Bauer Management For For 1.2 Elect Director Lawrence B. Burrows Management For For 1.3 Elect Director Daniel S. Fulton Management For For 1.4 Elect Director Steven J. Gilbert Management For For 1.5 Elect Director Christopher D. Graham Management For For 1.6 Elect Director Constance B. Moore Management For For 1.7 Elect Director Thomas B. Rogers Management For For 1.8 Elect Director Barry S. Sternlicht Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For TYLER TECHNOLOGIES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:TYL Security ID:902252105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald R. Brattain Management For For 1.2 Elect Director Glenn A. Carter Management For For 1.3 Elect Director Brenda A. Cline Management For For 1.4 Elect Director J. Luther King, Jr. Management For For 1.5 Elect Director Larry D. Leinweber Management For For 1.6 Elect Director John S. Marr, Jr. Management For For 1.7 Elect Director Daniel M. Pope Management For For 1.8 Elect Director Dustin R. Womble Management For For 1.9 Elect Director John M. Yeaman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Other Business Management For Against UNDER ARMOUR, INC. Meeting Date:AUG 26, 2015 Record Date:JUL 13, 2015 Meeting Type:SPECIAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Amend Charter to Provide the Conversion of Each Class B into One Share of Class A, if Kevin Plank Sells or Disposes More than 2.5 Million of the Company's Shares Management For For 1b Amend Charter to Provide the Conversion of Each Class B into One Share of Class A, Upon Departure of Kevin Plank from the Company Management For For 1c Amend Charter to Provide Equal Treatment Provisions Management For For 1d Amend Charter to Enhance Board Independence Provisions Management For For 1e Amend Charter to Provide that Amendments to Equal Treatment Provisions and Board Indepence Provisions Require a Supermajority Vote Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Approve Nonqualified Employee Stock Purchase Plan Management For Against UNDER ARMOUR, INC. Meeting Date:APR 28, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director George W. Bodenheimer Management For For 1.4 Elect Director Douglas E. Coltharp Management For For 1.5 Elect Director Anthony W. Deering Management For For 1.6 Elect Director Karen W. Katz Management For For 1.7 Elect Director A.B. Krongard Management For For 1.8 Elect Director William R. McDermott Management For For 1.9 Elect Director Eric T. Olson Management For For 1.10 Elect Director Harvey L. Sanders Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VISA INC. Meeting Date:FEB 03, 2016 Record Date:DEC 07, 2015 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd A. Carney Management For For 1b Elect Director Mary B. Cranston Management For Against 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Alfred F. Kelly, Jr. Management For For 1e Elect Director Robert W. Matschullat Management For For 1f Elect Director Cathy E. Minehan Management For For 1g Elect Director Suzanne Nora Johnson Management For For 1h Elect Director David J. Pang Management For For 1i Elect Director Charles W. Scharf Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For WHOLE FOODS MARKET, INC. Meeting Date:SEP 15, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:WFM Security ID:966837106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Elstrott Management For For 1.2 Elect Director Shahid 'Hass' Hassan Management For For 1.3 Elect Director Stephanie Kugelman Management For For 1.4 Elect Director John Mackey Management For For 1.5 Elect Director Walter Robb Management For For 1.6 Elect Director Jonathan Seiffer Management For For 1.7 Elect Director Morris 'Mo' Siegel Management For For 1.8 Elect Director Jonathan Sokoloff Management For For 1.9 Elect Director Ralph Sorenson Management For For 1.10 Elect Director Gabrielle Sulzberger Management For For 1.11 Elect Director William 'Kip' Tindell, III Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young as Auditors Management For For 4 Increase Authorized Common Stock Management For Against 5 Limit Accelerated Vesting of Awards Shareholder Against Against ZENDESK, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ZEN Security ID:98936J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl Bass Management For For 1.2 Elect Director Peter Fenton Management For For 1.3 Elect Director Dana Stalder Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year Franklin Flexible Alpha Bond Fund [US] There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Focused Core Equity Fund ADOBE SYSTEMS INCORPORATED Meeting Date:APR 13, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy L. Banse Management For For 1b Elect Director Edward W. Barnholt Management For For 1c Elect Director Robert K. Burgess Management For For 1d Elect Director Frank A. Calderoni Management For For 1e Elect Director James E. Daley Management For For 1f Elect Director Laura B. Desmond Management For Against 1g Elect Director Charles M. Geschke Management For For 1h Elect Director Shantanu Narayen Management For For 1i Elect Director Daniel L. Rosensweig Management For For 1j Elect Director John E. Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AETNA INC. Meeting Date:OCT 19, 2015 Record Date:SEP 16, 2015 Meeting Type:SPECIAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For AETNA INC. Meeting Date:MAY 20, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Fernando Aguirre Management For For 1b Elect Director Mark T. Bertolini Management For For 1c Elect Director Frank M. Clark Management For For 1d Elect Director Betsy Z. Cohen Management For For 1e Elect Director Molly J. Coye Management For For 1f Elect Director Roger N. Farah Management For For 1g Elect Director Jeffrey E. Garten Management For For 1h Elect Director Ellen M. Hancock Management For For 1i Elect Director Richard J. Harrington Management For For 1j Elect Director Edward J. Ludwig Management For For 1k Elect Director Joseph P. Newhouse Management For For 1l Elect Director Olympia J. Snowe Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Policy to Disclose Payments to Tax-Exempt Organizations Shareholder Against Against AGRIUM INC. Meeting Date:MAY 04, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:AGU Security ID:008916108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Maura J. Clark Management For For 1.2 Elect Director David C. Everitt Management For For 1.3 Elect Director Russell K. Girling Management For For 1.4 Elect Director Russell J. Horner Management For For 1.5 Elect Director Miranda C. Hubbs Management For For 1.6 Elect Director Chuck V. Magro Management For For 1.7 Elect Director A. Anne McLellan Management For For 1.8 Elect Director Derek G. Pannell Management For For 1.9 Elect Director Mayo M. Schmidt Management For For 1.10 Elect Director William (Bill) S. Simon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Shareholder Rights Plan Management For For ALLERGAN PLC Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nesli Basgoz Management For For 1.2 Elect Director Paul M. Bisaro Management For For 1.3 Elect Director James H. Bloem Management For For 1.4 Elect Director Christopher W. Bodine Management For For 1.5 Elect Director Christopher J. Coughlin Management For For 1.6 Elect Director Michael R. Gallagher Management For For 1.7 Elect Director Catherine M. Klema Management For For 1.8 Elect Director Peter J. McDonnell Management For For 1.9 Elect Director Patrick J. O'Sullivan Management For For 1.10 Elect Director Brenton L. Saunders Management For For 1.11 Elect Director Ronald R. Taylor Management For For 1.12 Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Amend Articles of Association to Make Certain Administrative Amendments Management For For 4B Amend Articles of Association to Make Certain Administrative Amendments Management For For 5A Amend Articles of Association to Provide for a Plurality Voting Standard in the Event of a Contested Election Management For For 5B Establish Range for Size of Board Management For For 6 Approve Reduction in Share Capital Management For For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against ALPHABET INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Alan R. Mulally Management For For 1.9 Elect Director Paul S. Otellini Management For For 1.10 Elect Director K. Ram Shriram Management For For 1.11 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amended and Restated Certificate of Incorporation of Google Inc. Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Political Contributions Shareholder Against Against 8 Require a Majority Vote for the Election of Directors Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against Against 10 Report on Gender Pay Gap Shareholder Against For ALTICE NV Meeting Date:JUN 28, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:ATC Security ID:N0R25F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.a Receive Report of Management Board (Non-Voting) Management None None 2.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2.c Discuss Remuneration Policy for Management Board Members Management None None 3 Adopt Annual Accounts for Financial Year 2015 Management For For 4 Approve Discharge of Executive Board Members Management For For 5 Approve Discharge of Non-Executive Board Members Management For For 6 Elect Michel Combes as Executive Director Management For For 7.a Approve Executive Annual Cash Bonus Plan Management For Against 7.b Amend Stock Option Plan Management For Against 7.c Adopt New Long Term Incentive Plan Management For Against 7.d Amend Remuneration Policy Management For Against 7.e Amend Remuneration of Patrick Drahi Management For Against 7.f Amend Remuneration of Dexter Goei Management For Against 7.g Amend Remuneration of Dennis Okhuijsen Management For For 7.h Adopt the Remuneration of Michel Combes Management For Against 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Approve Cancellation of any common shares A and common shares B Management For For 10 Amend Article 32.2 Re: Cancellation of Common Shares Management For For 11 Close Meeting Management None None ALTICE S.A. Meeting Date:AUG 06, 2015 Record Date:JUL 23, 2015 Meeting Type:SPECIAL Ticker:ATC Security ID:L0179Z104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Presentation of the Cross-Border Merger Re: Reincorporation to the Netherlands Management None None 2 Receive Special Director Report Re: Reincorporation to the Netherlands Management None None 3 Receive Special Auditor Report Re: Reincorporation to the Netherlands Management None None 4 Confirmation that all Documents Were Deposited Management None None 5 Receive Information on Changes of the Assets and Liabilities Since Cross-Border Merger Proposal Management None None 6 Approve Cross-Border Merger Re: Reincorporation to the Netherlands Management For Against 7 Authorize Board to Ratify and Execute Approved Resolutions Management For Against ALTICE S.A. Meeting Date:AUG 06, 2015 Record Date:JUL 23, 2015 Meeting Type:SPECIAL Ticker:ATC Security ID:L0179Z104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Presentation of Transfer Proposal Re: Change Country of Incorporation to the Netherlands Management None None 2 Receive Special Board Report Re: Change Country of Incorporation to the Netherlands Management None None 3 Receive Special Auditor Report Re: Change Country of Incorporation to the Netherlands Management None None 4 Confirmation That All Document Were Deposited Management None None 5 Updates from the Board on Changes of the Assets and Liabilities Since the Transfer Proposal Management None None 6 Approve Transfer Proposal Re: Change Country of Incorporation to the Netherlands Management For Against 7 Approve Cooptation and Appointment of Jurgen van Breukelen Management For For 8 Authorize Board to Ratify and Execute Approved Resolutions Management For Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Joseph W. Gorder Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Sean Gourley Management For For 1i Elect Director Mark C. McKinley Management For For 1j Elect Director Eric D. Mullins Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against BLACKHAWK NETWORK HOLDINGS, INC. Meeting Date:JUN 10, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:HAWK Security ID:09238E104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Bard Management For For 1.2 Elect Director Steven A. Burd Management For For 1.3 Elect Director Robert L. Edwards Management For Withhold 1.4 Elect Director William Y. Tauscher Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Declassify the Board of Directors Management For For BLACKROCK, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For Against 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director David H. Komansky Management For For 1l Elect Director Deryck Maughan Management For For 1m Elect Director Cheryl D. Mills Management For For 1n Elect Director Gordon M. Nixon Management For For 1o Elect Director Thomas H. O'Brien Management For For 1p Elect Director Ivan G. Seidenberg Management For For 1q Elect Director Marco Antonio Slim Domit Management For For 1r Elect Director John S. Varley Management For For 1s Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Proxy Access Right Management For For 5 Report on Proxy Voting and Executive Compensation Shareholder Against Against BORGWARNER INC. Meeting Date:APR 27, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John R. McKernan, Jr. Management For For 1b Elect Director Alexis P. Michas Management For For 1c Elect Director Ernest J. Novak, Jr. Management For For 1d Elect Director Richard O. Schaum Management For For 1e Elect Director Thomas T. Stallkamp Management For For 1f Elect Director James R. Verrier Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Provide Right to Call Special Meeting Management For For 6 Proxy Access Shareholder Against For CBRE GROUP, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CBG Security ID:12504L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brandon B. Boze Management For For 1b Elect Director Curtis F. Feeny Management For For 1c Elect Director Bradford M. Freeman Management For For 1d Elect Director Christopher T. Jenny Management For For 1e Elect Director Gerardo I. Lopez Management For For 1f Elect Director Frederic V. Malek Management For For 1g Elect Director Paula R. Reynolds Management For For 1h Elect Director Robert E. Sulentic Management For For 1i Elect Director Laura D. Tyson Management For For 1j Elect Director Ray Wirta Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Right to Call Special Meeting Management For Against 5 Amend Bylaws Call Special Meetings Shareholder Against For CITIGROUP INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Judith Rodin Management For For 1k Elect Director Anthony M. Santomero Management For For 1l Elect Director Joan E. Spero Management For For 1m Elect Director Diana L. Taylor Management For For 1n Elect Director William S. Thompson, Jr. Management For For 1o Elect Director James S. Turley Management For For 1p Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Demonstrate No Gender Pay Gap Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Appoint a Stockholder Value Committee Shareholder Against Against 9 Claw-back of Payments under Restatements Shareholder Against Against 10 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against CVS HEALTH CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 5 Report on Pay Disparity Shareholder Against Against EQUINIX, INC. Meeting Date:JUN 01, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Nanci Caldwell Management For For 1.3 Elect Director Gary Hromadko Management For For 1.4 Elect Director John Hughes Management For For 1.5 Elect Director Scott Kriens Management For For 1.6 Elect Director William Luby Management For For 1.7 Elect Director Irving Lyons, III Management For For 1.8 Elect Director Christopher Paisley Management For For 1.9 Elect Director Stephen Smith Management For For 1.10 Elect Director Peter Van Camp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FEDEX CORPORATION Meeting Date:SEP 28, 2015 Record Date:AUG 03, 2015 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director John A. Edwardson Management For For 1.3 Elect Director Marvin R. Ellison Management For Against 1.4 Elect Director Kimberly A. Jabal Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director Gary W. Loveman Management For For 1.7 Elect Director R. Brad Martin Management For For 1.8 Elect Director Joshua Cooper Ramo Management For For 1.9 Elect Director Susan C. Schwab Management For For 1.10 Elect Director Frederick W. Smith Management For For 1.11 Elect Director David P. Steiner Management For For 1.12 Elect Director Paul S. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Adopt Policy Prohibiting Tax Payments on Restricted Stock Awards Shareholder Against Against 6 Clawback of Incentive Payments Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For 8 Report on Political Contributions Shareholder Against For 9 Report on Lobbying Payments and Policy Shareholder Against For 10 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against GENESEE & WYOMING INC. Meeting Date:MAY 17, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a.1 Elect Director Richard H. Bott Management For For 1a.2 Elect Director Oivind Lorentzen, III Management For For 1a.3 Elect Director Mark A. Scudder Management For For 1b.4 Elect Director Albert J. Neupaver Management For For 1b.5 Elect Director Joseph H. Pyne Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HORIZON PHARMA PLC Meeting Date:MAY 03, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:HZNP Security ID:G4617B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Grey Management For For 1b Elect Director Jeff Himawan Management For For 1c Elect Director Ronald Pauli Management For For 2 Amend Memorandum of Association Management For For 3 Amend Articles of Association Management For For 4 Authorize Share Repurchase up to 10 Percent of Issued Share Capital Management For For 5 Amend Omnibus Stock Plan Management For Against 6 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against JPMORGAN CHASE & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Appoint Committee to Explore the Feasibly to Divest Non-Core Banking Segments Shareholder Against Against 8 Clawback Amendment Shareholder Against Against 9 Adopt Executive Compensation Philosophy with Social Factors Shareholder Against Against LPL FINANCIAL HOLDINGS INC. Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:LPLA Security ID:50212V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Brennan Management For For 1.2 Elect Director Mark S. Casady Management For For 1.3 Elect Director Viet D. Dinh Management For For 1.4 Elect Director H. Paulett Eberhart Management For For 1.5 Elect Director Marco (Mick) W. Hellman Management For For 1.6 Elect Director Anne M. Mulcahy Management For For 1.7 Elect Director James S. Putnam Management For For 1.8 Elect Director James S. Riepe Management For For 1.9 Elect Director Richard P. Schifter Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MASTERCARD INCORPORATED Meeting Date:JUN 28, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Oki Matsumoto Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MOTOROLA SOLUTIONS, INC. Meeting Date:MAY 16, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:MSI Security ID:620076307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory Q. Brown Management For For 1b Elect Director Kenneth C. Dahlberg Management For For 1c Elect Director Egon P. Durban Management For For 1d Elect Director Michael V. Hayden Management For For 1e Elect Director Clayton M. Jones Management For For 1f Elect Director Judy C. Lewent Management For For 1g Elect Director Gregory K. Mondre Management For For 1h Elect Director Anne R. Pramaggiore Management For For 1i Elect Director Samuel C. Scott, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against NIKE, INC. Meeting Date:SEP 17, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Increase Authorized Common Stock Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against For 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edison C. Buchanan Management For For 1.2 Elect Director Andrew F. Cates Management For For 1.3 Elect Director Timothy L. Dove Management For For 1.4 Elect Director Phillip A. Gobe Management For For 1.5 Elect Director Larry R. Grillot Management For For 1.6 Elect Director Stacy P. Methvin Management For For 1.7 Elect Director Royce W. Mitchell Management For For 1.8 Elect Director Frank A. Risch Management For For 1.9 Elect Director Scott D. Sheffield Management For For 1.10 Elect Director Mona K. Sutphen Management For For 1.11 Elect Director J. Kenneth Thompson Management For For 1.12 Elect Director Phoebe A. Wood Management For For 1.13 Elect Director Michael D. Wortley Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 17, 2015 Record Date:JUN 09, 2015 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter B. Delaney (Withdrawn) Management None None 1b Elect Director Mark Donegan Management For For 1c Elect Director Don R. Graber Management For For 1d Elect Director Lester L. Lyles Management For For 1e Elect Director Vernon E. Oechsle Management For For 1f Elect Director James F. Palmer (Withdrawn) Management None None 1g Elect Director Ulrich Schmidt Management For For 1h Elect Director Richard L. Wambold Management For For 1i Elect Director Timothy A. Wicks Management For For 1j Elect Director Janet C. Wolfenbarger (Withdrawn) Management None None 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Proxy Access Shareholder Against For PRECISION CASTPARTS CORP. Meeting Date:NOV 19, 2015 Record Date:OCT 09, 2015 Meeting Type:SPECIAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For QUALCOMM INCORPORATED Meeting Date:MAR 08, 2016 Record Date:JAN 11, 2016 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Raymond V. Dittamore Management For For 1c Elect Director Jeffrey W. Henderson Management For For 1d Elect Director Thomas W. Horton Management For For 1e Elect Director Paul E. Jacobs Management For For 1f Elect Director Harish Manwani Management For For 1g Elect Director Mark D. McLaughlin Management For For 1h Elect Director Steve Mollenkopf Management For For 1i Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1j Elect Director Francisco Ros Management For For 1k Elect Director Jonathan J. Rubinstein Management For For 1l Elect Director Anthony J. Vinciquerra Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Proxy Access Shareholder Against For S&P GLOBAL INC. Meeting Date:APR 27, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:MHFI Security ID:580645109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Winfried Bischoff Management For For 1.2 Elect Director William D. Green Management For For 1.3 Elect Director Charles E. Haldeman, Jr. Management For For 1.4 Elect Director Rebecca Jacoby Management For For 1.5 Elect Director Hilda Ochoa-Brillembourg Management For For 1.6 Elect Director Douglas L. Peterson Management For For 1.7 Elect Director Michael Rake Management For For 1.8 Elect Director Edward B. Rust, Jr. Management For For 1.9 Elect Director Kurt L. Schmoke Management For For 1.10 Elect Director Richard E. Thornburgh Management For For 2 Change Company Name from McGraw Hill Financial, Inc. to S&P Global Inc. Management For For 3 Establish Range For Board Size Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For SCHLUMBERGER LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director V. Maureen Kempston Darkes Management For For 1c Elect Director Paal Kibsgaard Management For For 1d Elect Director Nikolay Kudryavtsev Management For For 1e Elect Director Michael E. Marks Management For For 1f Elect Director Indra K. Nooyi Management For For 1g Elect Director Lubna S. Olayan Management For For 1h Elect Director Leo Rafael Reif Management For For 1i Elect Director Tore I. Sandvold Management For For 1j Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Articles Management For For 6 Fix Number of Directors at Twelve Management For For 7 Amend 2010 Omnibus Stock Incentive Plan Management For For SYNCHRONY FINANCIAL Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:SYF Security ID:87165B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Margaret M. Keane Management For For 1b Elect Director Paget L. Alves Management For For 1c Elect Director Arthur W. Coviello, Jr. Management For For 1d Elect Director William W. Graylin Management For For 1e Elect Director Roy A. Guthrie Management For For 1f Elect Director Richard C. Hartnack Management For For 1g Elect Director Jeffrey G. Naylor Management For For 1h Elect Director Laurel J. Richie Management For For 1i Elect Director Olympia J. Snowe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For THE ADT CORPORATION Meeting Date:MAR 15, 2016 Record Date:JAN 15, 2016 Meeting Type:ANNUAL Ticker:ADT Security ID:00101J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas Colligan Management For For 1b Elect Director Richard Daly Management For For 1c Elect Director Timothy Donahue Management For For 1d Elect Director Robert Dutkowsky Management For For 1e Elect Director Bruce Gordon Management For Against 1f Elect Director Naren Gursahaney Management For For 1g Elect Director Bridgette Heller Management For For 1h Elect Director Kathleen Hyle Management For For 1i Elect Director Christopher Hylen Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE ADT CORPORATION Meeting Date:APR 22, 2016 Record Date:MAR 24, 2016 Meeting Type:SPECIAL Ticker:ADT Security ID:00101J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For THE CHARLES SCHWAB CORPORATION Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:SCHW Security ID:808513105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John K. Adams, Jr. Management For For 1b Elect Director Stephen A. Ellis Management For For 1c Elect Director Arun Sarin Management For For 1d Elect Director Charles R. Schwab Management For For 1e Elect Director Paula A. Sneed Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Prepare Employment Diversity Report Shareholder Against Against THE HARTFORD FINANCIAL SERVICES GROUP, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:HIG Security ID:416515104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert B. Allardice, III Management For For 1b Elect Director Trevor Fetter Management For For 1c Elect Director Kathryn A. Mikells Management For For 1d Elect Director Michael G. Morris Management For For 1e Elect Director Thomas A. Renyi Management For For 1f Elect Director Julie G. Richardson Management For For 1g Elect Director Teresa W. Roseborough Management For For 1h Elect Director Virginia P. Ruesterholz Management For For 1i Elect Director Charles B. Strauss Management For For 1j Elect Director Christopher J. Swift Management For For 1k Elect Director H. Patrick Swygert Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THE WALT DISNEY COMPANY Meeting Date:MAR 03, 2016 Record Date:JAN 04, 2016 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Maria Elena Lagomasino Management For For 1f Elect Director Fred H. Langhammer Management For For 1g Elect Director Aylwin B. Lewis Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Mark G. Parker Management For For 1j Elect Director Sheryl K. Sandberg Management For For 1k Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Reduce Supermajority Vote Requirement Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For TOWERS WATSON & CO. Meeting Date:DEC 11, 2015 Record Date:OCT 01, 2015 Meeting Type:SPECIAL Ticker:TW Security ID:891894107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 12, 2015 Record Date:SEP 24, 2015 Meeting Type:ANNUAL Ticker:FOX Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For For 1c Elect Director Delphine Arnault Management For Against 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For Against 1f Elect Director David F. DeVoe Management For Against 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For For 1i Elect Director James R. Murdoch Management For For 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For Against 1l Elect Director Tidjane Thiam Management For For 1m Elect Director Jeffrey W. Ubben Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For VALEANT PHARMACEUTICALS INTERNATIONAL, INC. Meeting Date:JUN 14, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:VRX Security ID:91911K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William A. Ackman Management For For 1b Elect Director Fredric N. Eshelman Management For For 1c Elect Director Stephen Fraidin Management For For 1d Elect Director D. Robert Hale Management For For 1e Elect Director Robert A. Ingram Management For For 1f Elect Director Argeris (Jerry) N. Karabelas Management For For 1g Elect Director Joseph C. Papa Management For For 1h Elect Director Robert N. Power Management For For 1i Elect Director Russel C. Robertson Management For For 1j Elect Director Thomas W. Ross, Sr. Management For For 1k Elect Director Amy B. Wechsler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY Meeting Date:JUN 10, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:WLTW Security ID:G96629103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dominic Casserley Management For For 1b Elect Director Anna C. Catalano Management For For 1c Elect Director Victor F. Ganzi Management For For 1d Elect Director John J. Haley Management For For 1e Elect Director Wendy E. Lane Management For For 1f Elect Director James F. McCann Management For For 1g Elect Director Brendan R. O'Neill Management For For 1h Elect Director Jaymin Patel Management For For 1i Elect Director Linda D. Rabbitt Management For For 1j Elect Director Paul Thomas Management For For 1k Elect Director Jeffrey W. Ubben Management For For 1l Elect Director Wilhelm Zeller Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Employee Stock Purchase Plan Management For For 6 Renew Directors' Authority to Issue Shares Under Irish Law Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For Franklin Global Government Bond Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Growth Opportunities Fund ADOBE SYSTEMS INCORPORATED Meeting Date:APR 13, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy L. Banse Management For For 1b Elect Director Edward W. Barnholt Management For For 1c Elect Director Robert K. Burgess Management For For 1d Elect Director Frank A. Calderoni Management For For 1e Elect Director James E. Daley Management For For 1f Elect Director Laura B. Desmond Management For Against 1g Elect Director Charles M. Geschke Management For For 1h Elect Director Shantanu Narayen Management For For 1i Elect Director Daniel L. Rosensweig Management For For 1j Elect Director John E. Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 14, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Glenn Earle Management For For 1d Elect Director Niall Ferguson Management For For 1e Elect Director Sean M. Healey Management For For 1f Elect Director Tracy P. Palandjian Management For For 1g Elect Director Patrick T. Ryan Management For For 1h Elect Director Jide J. Zeitlin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 30, 2016 Record Date:MAY 02, 2016 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Montie Brewer Management For For 1B Elect Director Gary Ellmer Management For For 1C Elect Director Maurice J. Gallagher, Jr. Management For For 1D Elect Director Linda A. Marvin Management For For 1E Elect Director Charles W. Pollard Management For For 1F Elect Director John Redmond Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against ALLERGAN PLC Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nesli Basgoz Management For For 1.2 Elect Director Paul M. Bisaro Management For For 1.3 Elect Director James H. Bloem Management For For 1.4 Elect Director Christopher W. Bodine Management For For 1.5 Elect Director Christopher J. Coughlin Management For For 1.6 Elect Director Michael R. Gallagher Management For For 1.7 Elect Director Catherine M. Klema Management For For 1.8 Elect Director Peter J. McDonnell Management For For 1.9 Elect Director Patrick J. O'Sullivan Management For For 1.10 Elect Director Brenton L. Saunders Management For For 1.11 Elect Director Ronald R. Taylor Management For For 1.12 Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Amend Articles of Association to Make Certain Administrative Amendments Management For For 4B Amend Articles of Association to Make Certain Administrative Amendments Management For For 5A Amend Articles of Association to Provide for a Plurality Voting Standard in the Event of a Contested Election Management For For 5B Establish Range for Size of Board Management For For 6 Approve Reduction in Share Capital Management For For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against ALNYLAM PHARMACEUTICALS, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven M. Paul Management For Against 1.2 Elect Director Amy W. Schulman Management For For 1.3 Elect Director Kevin P. Starr Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALPHABET INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Alan R. Mulally Management For For 1.9 Elect Director Paul S. Otellini Management For For 1.10 Elect Director K. Ram Shriram Management For For 1.11 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amended and Restated Certificate of Incorporation of Google Inc. Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Political Contributions Shareholder Against Against 8 Require a Majority Vote for the Election of Directors Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against Against 10 Report on Gender Pay Gap Shareholder Against For AMAZON.COM, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 1j Elect Director Wendell P. Weeks Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Report on Sustainability, Including GHG Goals Shareholder Against Against 4 Report on Human Rights Risk Assessment Process Shareholder Against For 5 Report on Political Contributions Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:JUN 01, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Robert D. Hormats Management For For 1c Elect Director Carolyn F. Katz Management For For 1d Elect Director Gustavo Lara Cantu Management For For 1e Elect Director Craig Macnab Management For For 1f Elect Director JoAnn A. Reed Management For For 1g Elect Director Pamela D.A. Reeve Management For For 1h Elect Director David E. Sharbutt Management For For 1i Elect Director James D. Taiclet, Jr. Management For For 1j Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For ANACOR PHARMACEUTICALS, INC. Meeting Date:JUN 07, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:ANAC Security ID:032420101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Paul L. Berns Management For For 1B Elect Director Lucy Shapiro Management For For 1C Elect Director Wendell Wierenga Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Joseph W. Gorder Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Sean Gourley Management For For 1i Elect Director Mark C. McKinley Management For For 1j Elect Director Eric D. Mullins Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against APPLE INC. Meeting Date:FEB 26, 2016 Record Date:DEC 28, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Create Feasibility Plan for Net-Zero GHG Emissions, Including for Major Suppliers Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Report on Guidelines for Country Selection Shareholder Against Against 8 Adopt Proxy Access Right Shareholder Against Against AVAGO TECHNOLOGIES LIMITED Meeting Date:NOV 10, 2015 Record Date:SEP 25, 2015 Meeting Type:COURT Ticker:AVGO Security ID:Y0486S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Allotment and Issuance of Ordinary Shares Management For For AXALTA COATING SYSTEMS LTD. Meeting Date:MAY 04, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:AXTA Security ID:G0750C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andreas C. Kramvis Management For For 1.2 Elect Director Gregory S. Ledford Management For For 1.3 Elect Director Martin W. Sumner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For B/E AEROSPACE, INC. Meeting Date:JUL 30, 2015 Record Date:JUN 02, 2015 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard G. Hamermesh Management For For 1.2 Elect Director David J. Anderson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Deferred Share Bonus Plan Management For For BIOGEN INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander J. Denner Management For For 1b Elect Director Caroline D. Dorsa Management For For 1c Elect Director Nancy L. Leaming Management For For 1d Elect Director Richard C. Mulligan Management For For 1e Elect Director Robert W. Pangia Management For For 1f Elect Director Stelios Papadopoulos Management For For 1g Elect Director Brian S. Posner Management For For 1h Elect Director Eric K. Rowinsky Management For For 1i Elect Director George A. Scangos Management For For 1j Elect Director Lynn Schenk Management For For 1k Elect Director Stephen A. Sherwin Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BLACKROCK, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For Against 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director David H. Komansky Management For For 1l Elect Director Deryck Maughan Management For For 1m Elect Director Cheryl D. Mills Management For For 1n Elect Director Gordon M. Nixon Management For For 1o Elect Director Thomas H. O'Brien Management For For 1p Elect Director Ivan G. Seidenberg Management For For 1q Elect Director Marco Antonio Slim Domit Management For For 1r Elect Director John S. Varley Management For For 1s Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Proxy Access Right Management For For 5 Report on Proxy Voting and Executive Compensation Shareholder Against Against BROADCOM LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 12, 2016 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y09827109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director James V. Diller Management For For 1c Elect Director Lewis C. Eggebrecht Management For For 1d Elect Director Kenneth Y. Hao Management For For 1e Elect Director Eddy W. Hartenstein Management For For 1f Elect Director Justine F. Lien Management For For 1g Elect Director Donald Macleod Management For For 1h Elect Director Peter J. Marks Management For For 1i Elect Director Henry S. Samueli Management For For 1j Elect Director Lucien Y. K. Wong Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Shares with or without Preemptive Rights Management For For 4 Approve Cash Compensation to Directors Management For For BROADSOFT, INC. Meeting Date:APR 28, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:BSFT Security ID:11133B409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Gavin, Jr. Management For For 1.2 Elect Director Andrew M. Geisse Management For For 1.3 Elect Director Michael Tessler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dale M. Applequist Management For For 1.2 Elect Director James M. Damian Management For Withhold 1.3 Elect Director Cynthia L. Davis Management For Withhold 1.4 Elect Director Michael P. Johnson Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director J. Oliver Maggard Management For Withhold 1.7 Elect Director Jerry R. Rose Management For Withhold 1.8 Elect Director Sally J. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CBRE GROUP, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CBG Security ID:12504L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brandon B. Boze Management For For 1b Elect Director Curtis F. Feeny Management For For 1c Elect Director Bradford M. Freeman Management For For 1d Elect Director Christopher T. Jenny Management For For 1e Elect Director Gerardo I. Lopez Management For For 1f Elect Director Frederic V. Malek Management For For 1g Elect Director Paula R. Reynolds Management For For 1h Elect Director Robert E. Sulentic Management For For 1i Elect Director Laura D. Tyson Management For For 1j Elect Director Ray Wirta Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Right to Call Special Meeting Management For Against 5 Amend Bylaws Call Special Meetings Shareholder Against For CELGENE CORPORATION Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Jacqualyn A. Fouse Management For For 1.8 Elect Director Michael A. Friedman Management For For 1.9 Elect Director Julia A. Haller Management For For 1.10 Elect Director Gilla S. Kaplan Management For For 1.11 Elect Director James J. Loughlin Management For For 1.12 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 6 Call Special Meetings Shareholder Against Against 7 Proxy Access Shareholder Against Against CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 08, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Karen L. Shoos Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Al Baldocchi Management For For 1.2 Elect Director Darlene Friedman Management For For 1.3 Elect Director John S. Charlesworth Management For For 1.4 Elect Director Kimbal Musk Management For For 1.5 Elect Director Montgomery F. (Monty) Moran Management For For 1.6 Elect Director Neil Flanzraich Management For For 1.7 Elect Director Patrick J. Flynn Management For For 1.8 Elect Director Stephen Gillett Management For For 1.9 Elect Director Steve Ells Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Charter to Remove Provision Allowing Only the Board and Chairman to Call Special Meetings Management For Against 5 Provide Proxy Access Right Management For Against 6 Proxy Access Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against 8 Permit Shareholders Holding 10% or More of the Outstanding Shares of Common Stock to Call a Special Meeting Shareholder Against For 9 Report on Sustainability, Including Quantitative Goals Shareholder Against For 10 Assess Feasibility of Including Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:CTSH Security ID:192446102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zein Abdalla Management For For 1b Elect Director Maureen Breakiron-Evans Management For For 1c Elect Director Jonathan Chadwick Management For For 1d Elect Director Francisco D'Souza Management For For 1e Elect Director John N. Fox, Jr. Management For For 1f Elect Director John E. Klein Management For For 1g Elect Director Leo S. Mackay, Jr. Management For For 1h Elect Director Lakshmi Narayanan Management For For 1i Elect Director Michael Patsalos-Fox Management For For 1j Elect Director Robert E. Weissman Management For For 1k Elect Director Thomas M. Wendel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against Against CONSTELLATION BRANDS, INC. Meeting Date:JUL 22, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:STZ Security ID:21036P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry Fowden Management For For 1.2 Elect Director Barry A. Fromberg Management For For 1.3 Elect Director Robert L. Hanson Management For For 1.4 Elect Director Ernesto M. Hernandez Management For For 1.5 Elect Director James A. Locke, III Management For Withhold 1.6 Elect Director Richard Sands Management For For 1.7 Elect Director Robert Sands Management For For 1.8 Elect Director Judy A. Schmeling Management For For 1.9 Elect Director Keith E. Wandell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIAMONDBACK ENERGY, INC. Meeting Date:JUN 08, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For For 1.2 Elect Director Travis D. Stice Management For For 1.3 Elect Director Michael P. Cross Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Grant Thornton LLP as Auditors Management For For DIGITALGLOBE, INC. Meeting Date:MAY 26, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Nick S. Cyprus Management For For 1B Elect Director L. Roger Mason, Jr. Management For For 1C Elect Director Jeffrey R. Tarr Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For DISH NETWORK CORPORATION Meeting Date:NOV 03, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:DISH Security ID:25470M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George R. Brokaw Management For For 1.2 Elect Director James DeFranco Management For For 1.3 Elect Director Cantey M. Ergen Management For Withhold 1.4 Elect Director Charles W. Ergen Management For For 1.5 Elect Director Steven R. Goodbarn Management For For 1.6 Elect Director Charles M. Lillis Management For For 1.7 Elect Director Afshin Mohebbi Management For For 1.8 Elect Director David K. Moskowitz Management For For 1.9 Elect Director Tom A. Ortolf Management For Withhold 1.10 Elect Director Carl E. Vogel Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against ECOLAB INC. Meeting Date:MAY 05, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Barbara J. Beck Management For For 1c Elect Director Leslie S. Biller Management For For 1d Elect Director Carl M. Casale Management For For 1e Elect Director Stephen I. Chazen Management For For 1f Elect Director Jeffrey M. Ettinger Management For For 1g Elect Director Jerry A. Grundhofer Management For For 1h Elect Director Arthur J. Higgins Management For For 1i Elect Director Michael Larson Management For For 1j Elect Director Jerry W. Levin Management For Against 1k Elect Director David W. MacLennan Management For For 1l Elect Director Tracy B. McKibben Management For For 1m Elect Director Victoria J. Reich Management For For 1n Elect Director Suzanne M. Vautrinot Management For For 1o Elect Director John J. Zillmer Management For For 2 Ratify Pricewaterhouse Coopers LLP as Auditors Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt Proxy Access Right Shareholder Against Against EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Mussallem Management For For 1b Elect Director John T. Cardis Management For For 1c Elect Director Kieran T. Gallahue Management For For 1d Elect Director William J. Link Management For For 1e Elect Director Steven R. Loranger Management For For 1f Elect Director Martha H. Marsh Management For For 1g Elect Director Wesley W. von Schack Management For For 1h Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ELECTRONIC ARTS INC. Meeting Date:AUG 14, 2015 Record Date:JUN 22, 2015 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Richard A. Simonson Management For For 1g Elect Director Luis A. Ubinas Management For For 1h Elect Director Denise F. Warren Management For For 1i Elect Director Andrew Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:MAY 02, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William A. Sanger Management For For 1.2 Elect Director Michael L. Smith Management For For 1.3 Elect Director Ronald A. Williams Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For EQUINIX, INC. Meeting Date:JUN 01, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Nanci Caldwell Management For For 1.3 Elect Director Gary Hromadko Management For For 1.4 Elect Director John Hughes Management For For 1.5 Elect Director Scott Kriens Management For For 1.6 Elect Director William Luby Management For For 1.7 Elect Director Irving Lyons, III Management For For 1.8 Elect Director Christopher Paisley Management For For 1.9 Elect Director Stephen Smith Management For For 1.10 Elect Director Peter Van Camp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FACEBOOK, INC. Meeting Date:JUN 20, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For For 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify the Grant of Restricted Stock Units to Non-Employee Directors Management For For 5 Ratify the Grant of Restricted Stock Units to Non-Employee Directors Management For For 6 Approve Annual Compensation Program for Non-employee Directors Management For For 7A Amend Certificate of Incorporation to Establish the Class C Capital Stock and to Make Certain Clarifying Changes Management For Against 7B Increase Authorized Common Stock Management For For 7C Amend Certificate of Incorporation to Provide Equal Treatment of Shares of Class A Common Stock, Class B Common Stock, and Class C Capital Stock Management For For 7D Amend Certificate of Incorporation to Provide for Additional Events Management For For 8 Amend Omnibus Stock Plan Management For For 9 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 10 Report on Sustainability Shareholder Against Against 11 Report on Lobbying Payments and Policy Shareholder Against Against 12 Establish International Policy Board Committee Shareholder Against Against 13 Report on Gender Pay Gap Shareholder Against Against FREESCALE SEMICONDUCTOR, LTD. Meeting Date:JUL 02, 2015 Record Date:MAY 27, 2015 Meeting Type:SPECIAL Ticker:FSL Security ID:G3727Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For GENERAL ELECTRIC COMPANY Meeting Date:APR 27, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Sebastien M. Bazin Management For For A2 Elect Director W. Geoffrey Beattie Management For For A3 Elect Director John J. Brennan Management For For A4 Elect Director Francisco D' Souza Management For For A5 Elect Director Marijn E. Dekkers Management For For A6 Elect Director Peter B. Henry Management For For A7 Elect Director Susan J. Hockfield Management For For A8 Elect Director Jeffrey R. Immelt Management For For A9 Elect Director Andrea Jung Management For For A10 Elect Director Robert W. Lane Management For For A11 Elect Director Rochelle B. Lazarus Management For For A12 Elect Director Lowell C. McAdam Management For For A13 Elect Director James J. Mulva Management For For A14 Elect Director James E. Rohr Management For For A15 Elect Director Mary L. Schapiro Management For For A16 Elect Director James S. Tisch Management For For B1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B2 Ratify KPMG LLP as Auditors Management For For C1 Report on Lobbying Payments and Policy Shareholder Against Against C2 Require Independent Board Chairman Shareholder Against Against C3 Adopt Holy Land Principles Shareholder Against Against C4 Restore or Provide for Cumulative Voting Shareholder Against Against C5 Performance-Based and/or Time-Based Equity Awards Shareholder Against Against C6 Report on Guidelines for Country Selection Shareholder Against Against GILEAD SCIENCES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Kevin E. Lofton Management For For 1c Elect Director John W. Madigan Management For For 1d Elect Director John C. Martin Management For For 1e Elect Director John F. Milligan Management For For 1f Elect Director Nicholas G. Moore Management For For 1g Elect Director Richard J. Whitley Management For For 1h Elect Director Gayle E. Wilson Management For For 1i Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against HANESBRANDS INC. Meeting Date:APR 25, 2016 Record Date:FEB 16, 2016 Meeting Type:ANNUAL Ticker:HBI Security ID:410345102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bobby J. Griffin Management For For 1b Elect Director James C. Johnson Management For For 1c Elect Director Jessica T. Mathews Management For For 1d Elect Director Franck J. Moison Management For For 1e Elect Director Robert F. Moran Management For For 1f Elect Director Ronald L. Nelson Management For For 1g Elect Director Richard A. Noll Management For For 1h Elect Director Andrew J. Schindler Management For For 1i Elect Director David V. Singer Management For For 1j Elect Director Ann E. Ziegler Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Meeting Date:DEC 09, 2015 Record Date:OCT 14, 2015 Meeting Type:ANNUAL Ticker:HAR Security ID:413086109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Adriane M. Brown Management For For 1b Elect Director John W. Diercksen Management For For 1c Elect Director Ann McLaughlin Korologos Management For For 1d Elect Director Edward H. Meyer Management For For 1e Elect Director Robert Nail Management For For 1f Elect Director Dinesh C. Paliwal Management For For 1g Elect Director Abraham N. Reichental Management For For 1h Elect Director Kenneth M. Reiss Management For For 1i Elect Director Hellene S. Runtagh Management For For 1j Elect Director Frank S. Sklarsky Management For For 1k Elect Director Gary G. Steel Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HERON THERAPEUTICS, INC. Meeting Date:JUN 21, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Barry D. Quart Management For For 1.3 Elect Director Robert H. Rosen Management For For 1.4 Elect Director Craig A. Johnson Management For For 1.5 Elect Director John W. Poyhonen Management For For 2 Ratify OUM & Co. LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For HEXCEL CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nick L. Stanage Management For For 1.2 Elect Director Joel S. Beckman Management For For 1.3 Elect Director Lynn Brubaker Management For For 1.4 Elect Director Jeffrey C. Campbell Management For For 1.5 Elect Director Cynthia M. Egnotovich Management For For 1.6 Elect Director W. Kim Foster Management For For 1.7 Elect Director Thomas A. Gendron Management For For 1.8 Elect Director Jeffrey A. Graves Management For For 1.9 Elect Director Guy C. Hachey Management For For 1.10 Elect Director David C. Hill Management For For 1.11 Elect Director David L. Pugh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For HMS HOLDINGS CORP. Meeting Date:JUL 09, 2015 Record Date:MAY 20, 2015 Meeting Type:ANNUAL Ticker:HMSY Security ID:40425J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel N. Mendelson Management For For 1b Elect Director William F. Miller, III Management For For 1c Elect Director Ellen A. Rudnick Management For For 1d Elect Director Richard H. Stowe Management For For 1e Elect Director Cora M. Tellez Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For IHS INC. Meeting Date:APR 06, 2016 Record Date:FEB 12, 2016 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger Holtback Management For For 1.2 Elect Director Jean-Paul Montupet Management For For 1.3 Elect Director Deborah Doyle McWhinney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLUMINA, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frances Arnold Management For For 1b Elect Director Francis A. deSouza Management For For 1c Elect Director Karin Eastham Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote to Ratify Supermajority Voting Provisions in Certificate of Incorporation and Bylaws Management For Against IMPAX LABORATORIES, INC. Meeting Date:DEC 08, 2015 Record Date:OCT 26, 2015 Meeting Type:SPECIAL Ticker:IPXL Security ID:45256B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For IMPAX LABORATORIES, INC. Meeting Date:MAY 17, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:IPXL Security ID:45256B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Z. Benet Management For For 1.2 Elect Director Robert L. Burr Management For For 1.3 Elect Director Allen Chao Management For For 1.4 Elect Director Mary K. Pendergast Management For For 1.5 Elect Director Peter R. Terreri Management For For 1.6 Elect Director Janet S. Vergis Management For For 1.7 Elect Director G. Frederick Wilkinson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For INCYTE CORPORATION Meeting Date:MAY 27, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For JAZZ PHARMACEUTICALS PLC Meeting Date:JUL 30, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:JAZZ Security ID:G50871105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Gray Management For For 1b Elect Director Kenneth W. O'Keefe Management For For 1c Elect Director Elmar Schnee Management For For 1d Elect Director Catherine A. Sohn Management For For 2 Approve KPMG, Dublin as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Authorize Share Repurchase Program Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:JUN 16, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Garen G. Bohlin Management For For 1.2 Elect Director Mikael Dolsten Management For For 1.3 Elect Director Michael G. Kauffman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For LOWE'S COMPANIES, INC. Meeting Date:MAY 27, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For For 1.2 Elect Director Angela F. Braly Management For For 1.3 Elect Director Sandra B. Cochran Management For For 1.4 Elect Director Laurie Z. Douglas Management For For 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Robert L. Johnson Management For Withhold 1.7 Elect Director Marshall O. Larsen Management For For 1.8 Elect Director James H. Morgan Management For For 1.9 Elect Director Robert A. Niblock Management For For 1.10 Elect Director Bertram L. Scott Management For For 1.11 Elect Director Eric C. Wiseman Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Sustainability, Including Quantitative Goals Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Howard Nye Management For For 1.2 Elect Director Laree E. Perez Management For For 1.3 Elect Director Dennis L. Rediker Management For For 1.4 Elect Director Donald W. Slager Management For For 2 Declassify the Board of Directors Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MASTERCARD INCORPORATED Meeting Date:JUN 28, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Oki Matsumoto Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MOBILEYE N.V. Meeting Date:JUN 29, 2016 Record Date:JUN 01, 2016 Meeting Type:ANNUAL Ticker:MBLY Security ID:N51488117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Discuss Disclosure Concerning Compensation of Present and Former Directors Management None None 2 Adopt Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Current and Previous Board Members Management For For 4.a Elect Eyal Desheh as Non-Executive Director Management For For 4.b Elect Peter Seth Neustadter as Non-Executive Director Management For For 5 Grant Board Authority to Issue Shares Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approval of Appendix B-United States to Company's 2014 Equity Incentive Plan Management For Against 9 Receive Explanation on Company's Reserves and Dividend Policy Management None None MONSTER BEVERAGE CORPORATION Meeting Date:AUG 07, 2015 Record Date:JUN 17, 2015 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 14, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against Against 6 Require a Majority Vote for the Election of Directors Shareholder Against Against NIKE, INC. Meeting Date:SEP 17, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Increase Authorized Common Stock Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against For 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NXP SEMICONDUCTORS NV Meeting Date:JUL 02, 2015 Record Date:JUN 04, 2015 Meeting Type:SPECIAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Approve Acquisition of Freescale Through a Cash and Share Consideration Management For For 1B Approve Issuance of 12,500,000 Shares in Connection with the Acquisition under Item 1A Management For For 1C Grant Board Authority to Issue Share Based Remuneration Units Re: Freescale Acquisition Management For For 2A Elect Gregory L. Summe as Non-executive Director Management For For 2B Elect Peter Smitham as Non-executive Director Management For For NXP SEMICONDUCTORS NV Meeting Date:JUN 02, 2016 Record Date:MAY 05, 2016 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discussion of the implementation of the remuneration policy Management None None 2b Discussion on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements and Statutory Reports Management For For 2d Approve Discharge of Board Members Management For For 3a Reelect Richard L. Clemmer as Executive Director Management For For 3b Reelect Peter Bonfield as Non-Executive Director Management For For 3c Reelect Johannes P. Huth as Non-Executive Director Management For For 3d Reelect Kenneth A. Goldman as Non-Executive Director Management For For 3e Reelect Marion Helmes as Non-Executive Director Management For For 3f Reelect Joseph Kaeser as Non-Executive Director Management For For 3g Reelect I. Loring as Non-Executive Director Management For For 3h Reelect Eric Meurice as Non-Executive Director Management For For 3i Reelect Peter Smitham as Non-Executive Director Management For For 3j Reelect Julie Southern as Non-Executive Director Management For For 3k Reelect Gregory Summe as Non-Executive Director Management For For 3l Reelect Rick Tsai as Director Management For For 4 Approve Remuneration of Audit, Nominating and Compensation Committee Management For For 5a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5b Authorize Board to Exclude Preemptive Rights from Issuance Under Item 5a Management For For 6 Authorize Repurchase of Shares Management For For 7 Approve Cancellation of Ordinary Shares Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 11, 2015 Record Date:OCT 15, 2015 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Donovan Management For For 1.2 Elect Director Stanley J. Meresman Management For For 1.3 Elect Director Nir Zuk Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PERRIGO COMPANY PLC Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Marc Coucke Management For For 1.4 Elect Director Jacqualyn A. Fouse Management For For 1.5 Elect Director Ellen R. Hoffing Management For For 1.6 Elect Director Michael J. Jandernoa Management For For 1.7 Elect Director Gerald K. Kunkle, Jr. Management For For 1.8 Elect Director Herman Morris, Jr. Management For For 1.9 Elect Director Donal O'Connor Management For For 1.10 Elect Director Joseph C. Papa Management For For 1.11 Elect Director Shlomo Yanai Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6 Approve Amendments to the Memorandum of Association Management For For 7 Adopt Revised Articles of Association Management For For PERRIGO COMPANY PLC Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Marc Coucke Management For For 1.4 Elect Director Ellen R. Hoffing Management For For 1.5 Elect Director Michael J. Jandernoa Management For For 1.6 Elect Director Gerald K. Kunkle, Jr. Management For For 1.7 Elect Director Herman Morris, Jr. Management For For 1.8 Elect Director Donal O'Connor Management For For 1.9 Elect Director Joseph C. Papa Management For For 1.10 Elect Director Shlomo Yanai Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For REYNOLDS AMERICAN INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:RAI Security ID:761713106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan M. Cameron Management For For 1b Elect Director Martin D. Feinstein Management For For 1c Elect Director Murray S. Kessler Management For For 1d Elect Director Lionel L. Nowell, III Management For For 1e Elect Director Ricardo Oberlander Management For For 1f Elect Director Jerome Abelman Management For For 1g Elect Director Robert Lerwill Management For For 2 Declassify the Board of Directors Management For For 3 Increase Authorized Common Stock Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Ratify KPMG LLP as Auditors Management For For 6 Adopt and Issue a General Payout Policy Shareholder Against Against 7 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against ROPER TECHNOLOGIES, INC. Meeting Date:MAY 27, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Woods Brinkley Management For For 1.2 Elect Director John F. Fort, III Management For For 1.3 Elect Director Brian D. Jellison Management For For 1.4 Elect Director Robert D. Johnson Management For For 1.5 Elect Director Robert E. Knowling, Jr. Management For For 1.6 Elect Director Wilbur J. Prezzano Management For For 1.7 Elect Director Laura G. Thatcher Management For For 1.8 Elect Director Richard F. Wallman Management For For 1.9 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For Against SALESFORCE.COM, INC. Meeting Date:JUN 02, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc Benioff Management For For 1b Elect Director Keith Block Management For For 1c Elect Director Craig Conway Management For Against 1d Elect Director Alan Hassenfeld Management For For 1e Elect Director Neelie Kroes Management For For 1f Elect Director Colin Powell Management For For 1g Elect Director Sanford Robertson Management For For 1h Elect Director John V. Roos Management For For 1i Elect Director Lawrence Tomlinson Management For For 1j Elect Director Robin Washington Management For For 1k Elect Director Maynard Webb Management For For 1l Elect Director Susan Wojcicki Management For For 2 Provide Directors May Be Removed With or Without Cause Management For For 3 Ratify Ernst & Young LLP as Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Pro-rata Vesting of Equity Awards Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin L. Beebe Management For For 1b Elect Director Jack Langer Management For For 1c Elect Director Jeffrey A. Stoops Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For Against 5 Proxy Access Shareholder Against For SERVICENOW, INC. Meeting Date:JUN 08, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Paul V. Barber Management For For 1B Elect Director Ronald E.F. Codd Management For For 1C Elect Director Frank Slootman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SIGNATURE BANK Meeting Date:APR 21, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Tamberlane Management For For 1.2 Elect Director Judith A. Huntington Management For For 1.3 Elect Director Derrick D. Cephas Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STARBUCKS CORPORATION Meeting Date:MAR 23, 2016 Record Date:JAN 14, 2016 Meeting Type:ANNUAL Ticker:SBUX Security ID:855244109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard Schultz Management For For 1b Elect Director William W. Bradley Management For For 1c Elect Director Mary N. Dillon Management For For 1d Elect Director Robert M. Gates Management For For 1e Elect Director Mellody Hobson Management For For 1f Elect Director Kevin R. Johnson Management For For 1g Elect Director Joshua Cooper Ramo Management For For 1h Elect Director James G. Shennan, Jr. Management For For 1i Elect Director Clara Shih Management For For 1j Elect Director Javier G. Teruel Management For For 1k Elect Director Myron E. Ullman, III Management For For 1l Elect Director Craig E. Weatherup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Proxy Access Shareholder Against For 6 Amend Policies to Allow Employees to Participate in Political Process with No Retribution Shareholder Against Against T-MOBILE US, INC. Meeting Date:JUN 16, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:TMUS Security ID:872590104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Michael Barnes Management For For 1.2 Elect Director Thomas Dannenfeldt Management For For 1.3 Elect Director Srikant M. Datar Management For For 1.4 Elect Director Lawrence H. Guffey Management For For 1.5 Elect Director Timotheus Hottges Management For For 1.6 Elect Director Bruno Jacobfeuerborn Management For For 1.7 Elect Director Raphael Kubler Management For For 1.8 Elect Director Thorsten Langheim Management For For 1.9 Elect Director John J. Legere Management For For 1.10 Elect Director Teresa A. Taylor Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Proxy Access Shareholder Against Against 4 Pro-rata Vesting of Equity Awards Shareholder Against Against 5 Amend Clawback Policy Shareholder Against For THE CHARLES SCHWAB CORPORATION Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:SCHW Security ID:808513105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John K. Adams, Jr. Management For For 1b Elect Director Stephen A. Ellis Management For For 1c Elect Director Arun Sarin Management For For 1d Elect Director Charles R. Schwab Management For For 1e Elect Director Paula A. Sneed Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Prepare Employment Diversity Report Shareholder Against Against THE PRICELINE GROUP INC. Meeting Date:JUN 02, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Armstrong Management For For 1.2 Elect Director Jeffery H. Boyd Management For For 1.3 Elect Director Jan L. Docter Management For For 1.4 Elect Director Jeffrey E. Epstein Management For For 1.5 Elect Director James M. Guyette Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Nancy B. Peretsman Management For For 1.8 Elect Director Thomas E. Rothman Management For For 1.9 Elect Director Craig W. Rydin Management For For 1.10 Elect Director Lynn M. Vojvodich Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WALT DISNEY COMPANY Meeting Date:MAR 03, 2016 Record Date:JAN 04, 2016 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Maria Elena Lagomasino Management For For 1f Elect Director Fred H. Langhammer Management For For 1g Elect Director Aylwin B. Lewis Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Mark G. Parker Management For For 1j Elect Director Sheryl K. Sandberg Management For For 1k Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Reduce Supermajority Vote Requirement Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For THE WHITEWAVE FOODS COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:WWAV Security ID:966244105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Michelle P. Goolsby Management For For 1B Elect Director Stephen L. Green Management For For 1C Elect Director Anthony J. Magro Management For For 1D Elect Director W. Anthony Vernon Management For For 1E Elect Director Doreen A. Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For UNDER ARMOUR, INC. Meeting Date:AUG 26, 2015 Record Date:JUL 13, 2015 Meeting Type:SPECIAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Amend Charter to Provide the Conversion of Each Class B into One Share of Class A, if Kevin Plank Sells or Disposes More than 2.5 Million of the Company's Shares Management For For 1b Amend Charter to Provide the Conversion of Each Class B into One Share of Class A, Upon Departure of Kevin Plank from the Company Management For For 1c Amend Charter to Provide Equal Treatment Provisions Management For For 1d Amend Charter to Enhance Board Independence Provisions Management For For 1e Amend Charter to Provide that Amendments to Equal Treatment Provisions and Board Indepence Provisions Require a Supermajority Vote Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Approve Nonqualified Employee Stock Purchase Plan Management For Against UNDER ARMOUR, INC. Meeting Date:APR 28, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director George W. Bodenheimer Management For For 1.4 Elect Director Douglas E. Coltharp Management For For 1.5 Elect Director Anthony W. Deering Management For For 1.6 Elect Director Karen W. Katz Management For For 1.7 Elect Director A.B. Krongard Management For For 1.8 Elect Director William R. McDermott Management For For 1.9 Elect Director Eric T. Olson Management For For 1.10 Elect Director Harvey L. Sanders Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VIASAT, INC. Meeting Date:SEP 16, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. Biondi, Jr. Management For For 1.2 Elect Director Robert Johnson Management For For 1.3 Elect Director John Stenbit Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For VISA INC. Meeting Date:FEB 03, 2016 Record Date:DEC 07, 2015 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd A. Carney Management For For 1b Elect Director Mary B. Cranston Management For Against 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Alfred F. Kelly, Jr. Management For For 1e Elect Director Robert W. Matschullat Management For For 1f Elect Director Cathy E. Minehan Management For For 1g Elect Director Suzanne Nora Johnson Management For For 1h Elect Director David J. Pang Management For For 1i Elect Director Charles W. Scharf Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For Franklin Natural Resources Fund AGNICO EAGLE MINES LIMITED Meeting Date:APR 29, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AEM Security ID:008474108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leanne M. Baker Management For For 1.2 Elect Director Sean Boyd Management For For 1.3 Elect Director Martine A. Celej Management For For 1.4 Elect Director Robert J. Gemmell Management For For 1.5 Elect Director Mel Leiderman Management For For 1.6 Elect Director Deborah A. McCombe Management For For 1.7 Elect Director James D. Nasso Management For For 1.8 Elect Director Sean Riley Management For For 1.9 Elect Director J. Merfyn Roberts Management For For 1.10 Elect Director Jamie C. Sokalsky Management For For 1.11 Elect Director Howard R. Stockford Management For For 1.12 Elect Director Pertti Voutilainen Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For ALAMOS GOLD INC. Meeting Date:MAY 13, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AGI Security ID:011532108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark J. Daniel Management For For 1.2 Elect Director Patrick D. Downey Management For For 1.3 Elect Director David Fleck Management For For 1.4 Elect Director David Gower Management For For 1.5 Elect Director Claire M. Kennedy Management For For 1.6 Elect Director John A. McCluskey Management For For 1.7 Elect Director Paul J. Murphy Management For For 1.8 Elect Director Ronald E. Smith Management For For 1.9 Elect Director Kenneth Stowe Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Long Term Incentive Plan Management For For 4 Approve Shareholder Rights Plans Management For For 5 Amend By-Law No. 1 Management For For 6 Advisory Vote on Executive Compensation Approach Management For Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Joseph W. Gorder Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Sean Gourley Management For For 1i Elect Director Mark C. McKinley Management For For 1j Elect Director Eric D. Mullins Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against ANTOFAGASTA PLC Meeting Date:MAY 18, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:ANTO Security ID:G0398N128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Jean-Paul Luksic as Director Management For For 4 Re-elect William Hayes as Director Management For For 5 Re-elect Gonzalo Menendez as Director Management For For 6 Re-elect Ramon Jara as Director Management For For 7 Re-elect Juan Claro as Director Management For For 8 Re-elect Hugo Dryland as Director Management For For 9 Re-elect Tim Baker as Director Management For For 10 Re-elect Ollie Oliveira as Director Management For For 11 Re-elect Andronico Luksic as Director Management For Against 12 Re-elect Vivianne Blanlot as Director Management For For 13 Re-elect Jorge Bande as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For B2GOLD CORP. Meeting Date:JUN 10, 2016 Record Date:APR 27, 2016 Meeting Type:ANNUAL Ticker:BTO Security ID:11777Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Clive Johnson Management For For 2.2 Elect Director Robert Cross Management For For 2.3 Elect Director Robert Gayton Management For For 2.4 Elect Director Barry Rayment Management For For 2.5 Elect Director Jerry Korpan Management For For 2.6 Elect Director Bongani Mtshisi Management For For 2.7 Elect Director Kevin Bullock Management For For 2.8 Elect Director George Johnson Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Other Business Management For Against BAKER HUGHES INCORPORATED Meeting Date:MAY 24, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BARRICK GOLD CORPORATION Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gustavo A. Cisneros Management For For 1.2 Elect Director Graham G. Clow Management For For 1.3 Elect Director Gary A. Doer Management For For 1.4 Elect Director J. Michael Evans Management For For 1.5 Elect Director Kelvin P.M. Dushnisky Management For For 1.6 Elect Director Brian L. Greenspun Management For For 1.7 Elect Director J. Brett Harvey Management For For 1.8 Elect Director Nancy H.O. Lockhart Management For For 1.9 Elect Director Dambisa F. Moyo Management For For 1.10 Elect Director Anthony Munk Management For For 1.11 Elect Director J. Robert S. Prichard Management For For 1.12 Elect Director Steven J. Shapiro Management For For 1.13 Elect Director John L. Thornton Management For For 1.14 Elect Director Ernie L. Thrasher Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For BG GROUP PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:SPECIAL Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the Cash and Share Offer for BG Group plc by Royal Dutch Shell plc Management For For BG GROUP PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:COURT Ticker:BG. Security ID:G1245Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For BHP BILLITON PLC Meeting Date:OCT 22, 2015 Record Date:SEP 15, 2015 Meeting Type:ANNUAL Ticker:BLT Security ID:05545E209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Report for UK Law Purposes Management For For 8 Approve Remuneration Report for Australian Law Purposes Management For For 9 Approve Grant of Awards under the Group's Short and Long Term Incentive Plans to Andrew Mackenzie Management For For 10 Amend BHP Billiton Limited Constitution Re: DLC Dividend Share Management For For 11 Amend Articles of Association Re: DLC Dividend Share Management For For 12 Amend DLC Structure Sharing Agreement Re: DLC Dividend Share Management For For 13 Amend BHP Billiton Limited Constitution Re: Simultaneous General Meetings Management For For 14 Amend Articles of Association Re: Simultaneous General Meetings Management For For 15 Elect Anita Frew as Director Management For For 16 Re-elect Malcolm Brinded as Director Management For For 17 Re-elect Malcolm Broomhead as Director Management For For 18 Re-elect Pat Davies as Director Management For For 19 Re-elect Carolyn Hewson as Director Management For For 20 Re-elect Andrew Mackenzie as Director Management For For 21 Re-elect Lindsay Maxsted as Director Management For For 22 Re-elect Wayne Murdy as Director Management For For 23 Re-elect John Schubert as Director Management For For 24 Re-elect Shriti Vadera as Director Management For For 25 Re-elect Jac Nasser as Director Management For For BP PLC Meeting Date:APR 14, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Re-elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Cynthia Carroll as Director Management For For 9 Re-elect Ian Davis as Director Management For For 10 Re-elect Dame Ann Dowling as Director Management For For 11 Re-elect Brendan Nelson as Director Management For For 12 Elect Paula Reynolds as Director Management For For 13 Elect Sir John Sawers as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For C&J ENERGY SERVICES LTD. Meeting Date:FEB 01, 2016 Record Date:DEC 01, 2015 Meeting Type:SPECIAL Ticker:CJES Security ID:G3164Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Omnibus Stock Plan Management For For 2 Amend Omnibus Stock Plan Management For For C&J ENERGY SERVICES LTD. Meeting Date:MAY 26, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:CJES Security ID:G3164Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall McMullen, Jr. Management For Withhold 1.2 Elect Director Sheldon Erikson Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For CABOT OIL & GAS CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dorothy M. Ables Management For For 1b Elect Director Rhys J. Best Management For For 1c Elect Director Robert S. Boswell Management For For 1d Elect Director Dan O. Dinges Management For For 1e Elect Director Robert Kelley Management For For 1f Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against Against 5 Proxy Access Shareholder Against Against CALLON PETROLEUM COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:CPE Security ID:13123X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. McVay Management For For 1.2 Elect Director John C. Wallace Management For For 1.3 Elect Director Michael L. Finch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Ratify Grant Thornton LLP as Auditors Management For For CAMERON INTERNATIONAL CORPORATION Meeting Date:DEC 17, 2015 Record Date:NOV 16, 2015 Meeting Type:SPECIAL Ticker:CAM Security ID:13342B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For CANADIAN NATURAL RESOURCES LIMITED Meeting Date:MAY 05, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:CNQ Security ID:136385101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Catherine M. Best, N. Murray Edwards, Timothy W. Faithfull, Gary A. Filmon, Christopher L. Fong, Gordon D. Giffin, Wilfred A. Gobert, Steve W. Laut, Frank J. McKenna, David A. Tuer, and Annette M. Verschuren as Directors Management For For 1.1 Elect Director Catherine M. Best Management For For 1.2 Elect Director N. Murray Edwards Management For For 1.3 Elect Director Timothy W. Faithfull Management For For 1.4 Elect Director Gary A. Filmon Management For For 1.5 Elect Director Christopher L. Fong Management For For 1.6 Elect Director Gordon D. Giffin Management For For 1.7 Elect Director Wilfred A. Gobert Management For For 1.8 Elect Director Steve W. Laut Management For For 1.9 Elect Director Frank J. McKenna Management For For 1.10 Elect Director David A. Tuer Management For For 1.11 Elect Director Annette M. Verschuren Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Approve Return of Capital and Reduction in Stated Capital Management For For 5 Advisory Vote on Executive Compensation Approach Management For For CHEVRON CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. - Resigned Management None None 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 8 Annually Report Reserve Replacements in BTUs Shareholder Against Against 9 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 10 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 11 Require Director Nominee with Environmental Experience Shareholder Against Against 12 Amend Bylaws Call Special Meetings Shareholder Against Against CIMAREX ENERGY CO. Meeting Date:MAY 12, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:XEC Security ID:171798101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lisa A. Stewart Management For For 1.2 Elect Director Hans Helmerich Management For For 1.3 Elect Director Harold R. Logan, Jr. Management For For 1.4 Elect Director Monroe W. Robertson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For COBALT INTERNATIONAL ENERGY, INC. Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:CIE Security ID:19075F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph H. Bryant Management For For 1.2 Elect Director Jack E. Golden Management For For 1.3 Elect Director Jon A. Marshall Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Non-Employee Director Omnibus Stock Plan Management For For CONCHO RESOURCES INC. Meeting Date:JUN 02, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary A. Merriman Management For For 1.2 Elect Director Ray M. Poage Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONOCOPHILLIPS Meeting Date:MAY 10, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director Charles E. Bunch Management For For 1d Elect Director James E. Copeland, Jr. Management For For 1e Elect Director John V. Faraci Management For For 1f Elect Director Jody L. Freeman Management For For 1g Elect Director Gay Huey Evans Management For For 1h Elect Director Ryan M. Lance Management For For 1i Elect Director Arjun N. Murti Management For For 1j Elect Director Robert A. Niblock Management For For 1k Elect Director Harald J. Norvik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Adjust Executive Compensation Program for Reserve Write-Downs Shareholder Against Against DEVON ENERGY CORPORATION Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director David A. Hager Management For For 1.4 Elect Director Robert H. Henry Management For For 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director Duane C. Radtke Management For For 1.8 Elect Director Mary P. Ricciardello Management For For 1.9 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Review Public Policy Advocacy on Climate Change Shareholder Against Against 5 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Cease Using Oil and Gas Reserve Metrics for Senior Executive's Compensation Shareholder Against Against DIAMONDBACK ENERGY, INC. Meeting Date:JUN 08, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For For 1.2 Elect Director Travis D. Stice Management For For 1.3 Elect Director Michael P. Cross Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Grant Thornton LLP as Auditors Management For For DRIL-QUIP, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:DRQ Security ID:262037104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alexander P. Shukis Management For For 1.2 Elect Director Terence B. Jupp Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ENSCO PLC Meeting Date:MAY 23, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Keith O. Rattie as Director Management For For 1h Re-elect Paul E. Rowsey, III as Director Management For For 1i Re-elect Carl G. Trowell as Director Management For For 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Management For For 3 Ratify KPMG LLP as US Independent Auditor Management For For 4 Appoint KPMG LLP as UK Statutory Auditor Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Amend Omnibus Stock Plan Management For For 7 Approve Remuneration Report Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Accept Financial Statements and Statutory Reports Management For For 10 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For EOG RESOURCES, INC. Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:EOG Security ID:26875P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janet F. Clark Management For For 1b Elect Director Charles R. Crisp Management For For 1c Elect Director James C. Day Management For For 1d Elect Director H. Leighton Steward Management For For 1e Elect Director Donald F. Textor Management For For 1f Elect Director William R. Thomas Management For For 1g Elect Director Frank G. Wisner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EQT CORPORATION Meeting Date:APR 20, 2016 Record Date:FEB 10, 2016 Meeting Type:ANNUAL Ticker:EQT Security ID:26884L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vicky A. Bailey Management For For 1.2 Elect Director Philip G. Behrman Management For For 1.3 Elect Director Kenneth M. Burke Management For For 1.4 Elect Director A. Bray Cary, Jr. Management For For 1.5 Elect Director Margaret K. Dorman Management For For 1.6 Elect Director David L. Porges Management For For 1.7 Elect Director James E. Rohr Management For For 1.8 Elect Director Stephen A. Thorington Management For For 1.9 Elect Director Lee T. Todd, Jr. Management For For 1.10 Elect Director Christine J. Toretti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 25, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Angela F. Braly Management For For 1.4 Elect Director Ursula M. Burns Management For For 1.5 Elect Director Larry R. Faulkner Management For For 1.6 Elect Director Jay S. Fishman Management For For 1.7 Elect Director Henrietta H. Fore Management For For 1.8 Elect Director Kenneth C. Frazier Management For For 1.9 Elect Director Douglas R. Oberhelman Management For For 1.10 Elect Director Samuel J. Palmisano Management For For 1.11 Elect Director Steven S. Reinemund Management For For 1.12 Elect Director Rex W. Tillerson Management For For 1.13 Elect Director William C. Weldon Management For For 1.14 Elect Director Darren W. Woods Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require Director Nominee with Environmental Experience Shareholder Against Against 6 Seek Sale of Company/Assets Shareholder Against Against 7 Proxy Access Shareholder Against Against 8 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 11 Adopt Policy Acknowledging the Imperative for 2 Degree Limit Shareholder Against Against 12 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 13 Annually Report Reserve Replacements in BTUs Shareholder Against Against 14 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against FIRST QUANTUM MINERALS LTD. Meeting Date:MAY 05, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:FM Security ID:335934105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Philip K.R. Pascall Management For For 2.2 Elect Director G. Clive Newall Management For For 2.3 Elect Director Martin R. Rowley Management For For 2.4 Elect Director Peter St. George Management For For 2.5 Elect Director Andrew B. Adams Management For For 2.6 Elect Director Paul Brunner Management For For 2.7 Elect Director Robert Harding Management For For 2.8 Elect Director Martin Schady Management For For 3 Approve PricewaterhouseCoopers LLP (UK) as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For FMC TECHNOLOGIES, INC. Meeting Date:MAY 06, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Clarence P. Cazalot, Jr. Management For For 1b Elect Director Eleazar de Carvalho Filho Management For For 1c Elect Director C. Maury Devine Management For For 1d Elect Director Claire S. Farley Management For For 1e Elect Director John T. Gremp Management For For 1f Elect Director Thomas M. Hamilton Management For For 1g Elect Director Peter Mellbye Management For For 1h Elect Director Joseph H. Netherland Management For For 1i Elect Director Peter Oosterveer Management For For 1j Elect Director Richard A. Pattarozzi Management For For 1k Elect Director Kay G. Priestly Management For For 1l Elect Director James M. Ringler Management For For 2 Ratify KPMG LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FREEPORT-MCMORAN INC. Meeting Date:JUN 08, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Gerald J. Ford Management For For 1.3 Elect Director Lydia H. Kennard Management For For 1.4 Elect Director Andrew Langham Management For For 1.5 Elect Director Jon C. Madonna Management For For 1.6 Elect Director Courtney Mather Management For For 1.7 Elect Director Dustan E. McCoy Management For For 1.8 Elect Director Frances Fragos Townsend Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Increase Authorized Common Stock Management For For 6 Provide Directors May Be Removed With or Without Cause. Management For For 7 Approve Omnibus Stock Plan Management For For 8 Report on Actions to Reduce Impact of Enhanced Oil Recovery Shareholder Against Against G-RESOURCES GROUP LTD. Meeting Date:MAR 08, 2016 Record Date: Meeting Type:SPECIAL Ticker:1051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale and Purchase Agreement and Related Transactions Management For Against G-RESOURCES GROUP LTD. Meeting Date:JUN 08, 2016 Record Date:JUN 03, 2016 Meeting Type:ANNUAL Ticker:1051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2.1 Elect Wah Wang Kei, Jackie as Director Management For Against 2.2 Elect Ma Yin Fan as Director Management For Against 2.3 Elect Leung Hoi Ying as Director Management For Against 2.4 Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve Final Dividend Management For For GLENCORE PLC Meeting Date:MAY 19, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:GLEN Security ID:G39420107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Anthony Hayward as Director Management For For 3 Re-elect Leonhard Fischer as Director Management For For 4 Re-elect William Macaulay as Director Management For For 5 Re-elect Ivan Glasenberg as Director Management For For 6 Re-elect Peter Coates as Director Management For For 7 Re-elect John Mack as Director Management For For 8 Re-elect Peter Grauer as Director Management For For 9 Re-elect Patrice Merrin as Director Management For For 10 Approve Remuneration Report Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issuance of Equity with Preemptive Rights Management For For 14 Authorise Issuance of Equity without Preemptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Approve Strategic Resilience for 2035 and Beyond Shareholder For For GOLDCORP INC. Meeting Date:APR 28, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Beverley A. Briscoe Management For For 1.2 Elect Director Peter J. Dey Management For For 1.3 Elect Director Margot A. Franssen Management For For 1.4 Elect Director David A. Garofalo Management For For 1.5 Elect Director Clement A. Pelletier Management For For 1.6 Elect Director P. Randy Reifel Management For For 1.7 Elect Director Ian W. Telfer Management For For 1.8 Elect Director Blanca Trevino Management For For 1.9 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Restricted Share Unit Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For GRAN TIERRA ENERGY INC. Meeting Date:JUN 23, 2016 Record Date:APR 27, 2016 Meeting Type:ANNUAL Ticker:GTE Security ID:38500T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary S. Guidry Management For For 1.2 Elect Director Peter Dey Management For For 1.3 Elect Director Evan Hazell Management For For 1.4 Elect Director Robert B. Hodgins Management For For 1.5 Elect Director Ronald Royal Management For For 1.6 Elect Director David P. Smith Management For For 1.7 Elect Director Brooke Wade Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte LLP as Auditors Management For For 4 Change State of Incorporation [from Nevada to Delaware] Management For For GULFPORT ENERGY CORPORATION Meeting Date:JUN 10, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:GPOR Security ID:402635304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael G. Moore Management For For 1.2 Elect Director Craig Groeschel Management For For 1.3 Elect Director David L. Houston Management For For 1.4 Elect Director C. Doug Johnson Management For For 1.5 Elect Director Ben T. Morris Management For For 1.6 Elect Director Scott E. Streller Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For 4 Report on Methane Emissions Management Shareholder Against Against HALLIBURTON COMPANY Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Abdulaziz F. Al Khayyal Management For For 1.2 Elect Director Alan M. Bennett Management For For 1.3 Elect Director James R. Boyd Management For For 1.4 Elect Director Milton Carroll Management For Against 1.5 Elect Director Nance K. Dicciani Management For For 1.6 Elect Director Murry S. Gerber Management For For 1.7 Elect Director Jose C. Grubisich Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Jeffrey A. Miller Management For For 1.12 Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HESS CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:HES Security ID:42809H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney F. Chase Management For For 1.2 Elect Director Terrence J. Checki Management For For 1.3 Elect Director John B. Hess Management For For 1.4 Elect Director Edith E. Holiday Management For For 1.5 Elect Director Risa Lavizzo-Mourey Management For For 1.6 Elect Director David McManus Management For For 1.7 Elect Director Kevin O. Meyers Management For For 1.8 Elect Director John H. Mullin, III Management For For 1.9 Elect Director James H. Quigley Management For For 1.10 Elect Director Fredric G. Reynolds Management For For 1.11 Elect Director William G. Schrader Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Report on Financial Risks of Stranded Carbon Assets Shareholder Against Against HOLLYFRONTIER CORPORATION Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:HFC Security ID:436106108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas Y. Bech Management For For 1b Elect Director George J. Damiris Management For For 1c Elect Director Leldon E. Echols Management For For 1d Elect Director R. Kevin Hardage Management For For 1e Elect Director Michael C. Jennings Management For For 1f Elect Director Robert J. Kostelnik Management For For 1g Elect Director James H. Lee Management For For 1h Elect Director Franklin Myers Management For For 1i Elect Director Michael E. Rose Management For For 1j Elect Director Tommy A. Valenta Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For HORNBECK OFFSHORE SERVICES, INC. Meeting Date:JUN 16, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:HOS Security ID:440543106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce W. Hunt Management For Withhold 1.2 Elect Director Kevin O. Meyers Management For Withhold 1.3 Elect Director Bernie W. Stewart Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HUDBAY MINERALS INC. Meeting Date:MAY 19, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:HBM Security ID:443628102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan Hair Management For For 1b Elect Director Igor A. Gonzales Management For For 1c Elect Director Tom A. Goodman Management For For 1d Elect Director Alan R. Hibben Management For For 1e Elect Director W. Warren Holmes Management For For 1f Elect Director Sarah B. Kavanagh Management For For 1g Elect Director Carin S. Knickel Management For For 1h Elect Director Alan J. Lenczner Management For For 1i Elect Director Kenneth G. Stowe Management For For 1j Elect Director Michael T. Waites Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Long Term Equity Plan Management For Against HUNTING PLC Meeting Date:APR 13, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:HTG Security ID:G46648104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Richard Hunting as Director Management For For 5 Re-elect Annell Bay as Director Management For For 6 Re-elect John Glick as Director Management For For 7 Re-elect John Hofmeister as Director Management For For 8 Re-elect John Nicholas as Director Management For For 9 Re-elect Dennis Proctor as Director Management For For 10 Re-elect Peter Rose as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise Their Remuneration Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For IMPERIAL METALS CORPORATION Meeting Date:MAY 27, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:III Security ID:452892102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pierre Lebel Management For Withhold 1.2 Elect Director J. Brian Kynoch Management For Withhold 1.3 Elect Director Larry G. Moeller Management For For 1.4 Elect Director Theodore W. Muraro Management For For 1.5 Elect Director Laurie Pare Management For For 1.6 Elect Director Edward A. Yurkowski Management For Withhold 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For Against KINDER MORGAN, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Ted A. Gardner Management For Withhold 1.4 Elect Director Anthony W. Hall, Jr. Management For For 1.5 Elect Director Gary L. Hultquist Management For For 1.6 Elect Director Ronald L. Kuehn, Jr. Management For For 1.7 Elect Director Deborah A. Macdonald Management For For 1.8 Elect Director Michael C. Morgan Management For For 1.9 Elect Director Arthur C. Reichstetter Management For For 1.10 Elect Director Fayez Sarofim Management For For 1.11 Elect Director C. Park Shaper Management For For 1.12 Elect Director William A. Smith Management For For 1.13 Elect Director Joel V. Staff Management For For 1.14 Elect Director Robert F. Vagt Management For For 1.15 Elect Director Perry M. Waughtal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against 4 Report on Methane Emissions Management Shareholder Against Against 5 Report on Sustainability, Including Human Rights Shareholder Against Against 6 Report on Steps Taken to Increase Board Diversity Shareholder Against Against LUNDIN MINING CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:LUN Security ID:550372106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald K. Charter Management For For 1.2 Elect Director Paul K. Conibear Management For For 1.3 Elect Director John H. Craig Management For For 1.4 Elect Director Peter C. Jones Management For For 1.5 Elect Director Lukas H. Lundin Management For For 1.6 Elect Director Dale C. Peniuk Management For For 1.7 Elect Director William A. Rand Management For For 1.8 Elect Director Catherine J.G. Stefan Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For MARATHON OIL CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gaurdie E. Banister, Jr. Management For For 1b Elect Director Gregory H. Boyce Management For For 1c Elect Director Chadwick C. Deaton Management For For 1d Elect Director Marcela E. Donadio Management For For 1e Elect Director Philip Lader Management For For 1f Elect Director Michael E. J. Phelps Management For For 1g Elect Director Dennis H. Reilley Management For For 1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For MARATHON PETROLEUM CORPORATION Meeting Date:APR 27, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan Bayh Management For For 1.2 Elect Director Charles E. Bunch Management For For 1.3 Elect Director Frank M. Semple Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against Against 5 Report on EHS Incidents and Worker Fatigue Policies Shareholder Against Against 6 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Howard Nye Management For For 1.2 Elect Director Laree E. Perez Management For For 1.3 Elect Director Dennis L. Rediker Management For For 1.4 Elect Director Donald W. Slager Management For For 2 Declassify the Board of Directors Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MATADOR RESOURCES COMPANY Meeting Date:JUN 09, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig T. Burkert Management For For 1.2 Elect Director Gregory E. Mitchell Management For For 1.3 Elect Director Steven W. Ohnimus Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For NAUTILUS MINERALS INC. Meeting Date:JUN 01, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Geoffrey Loudon Management For For 1.2 Elect Director Russell Debney Management For For 1.3 Elect Director Cynthia Thomas Management For For 1.4 Elect Director Mohammed Al Barwani Management For For 1.5 Elect Director Tariq Al Barwani Management For For 1.6 Elect Director Mark Horn Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NEWCREST MINING LTD. Meeting Date:OCT 29, 2015 Record Date:OCT 27, 2015 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Xiaoling Liu as Director Management For For 2b Elect Roger Higgins as Director Management For For 2c Elect Gerard Bond as Director Management For For 3a Approve the Grant of Performance Rights to Sandeep Biswas, Managing Director and Chief Executive Officer of the Company Management For For 3b Approve the Grant of Performance Rights to Gerard Bond, Finance Director and Chief Financial Officer of the Company Management For For 4 Approve the Remuneration Report Management For For 5 Approve the Conditional Spill Resolution Management Against Against NOBLE CORPORATION PLC Meeting Date:APR 22, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:NE Security ID:G65431101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ashley Almanza Management For For 2 Elect Director Michael A. Cawley Management For For 3 Elect Director Julie H. Edwards Management For For 4 Elect Director Gordon T. Hall Management For For 5 Elect Director Scott D. Josey Management For For 6 Elect Director Jon A. Marshall Management For For 7 Elect Director Mary P. Ricciardello Management For For 8 Elect Director David W. Williams Management For For 9 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 10 Ratify PricewaterhouseCoopers LLP as Statutory Auditor Management For For 11 Authorize Audit Committee to Fix Remuneration of Statutory Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 13 Advisory Vote to Ratify Directors' Compensation Report Management For Against 14 Amend Omnibus Stock Plan Management For Against NOBLE ENERGY, INC. Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey L. Berenson Management For For 1b Elect Director Michael A. Cawley Management For For 1c Elect Director Edward F. Cox Management For For 1d Elect Director James E. Craddock Management For For 1e Elect Director Thomas J. Edelman Management For For 1f Elect Director Eric P. Grubman Management For For 1g Elect Director Kirby L. Hedrick Management For For 1h Elect Director David L. Stover Management For For 1i Elect Director Scott D. Urban Management For For 1j Elect Director William T. Van Kleef Management For For 1k Elect Director Molly K. Williamson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For 5 Report on Impacts of and Plans to Align with Global Climate Change Policy Shareholder Against Against OCCIDENTAL PETROLEUM CORPORATION Meeting Date:APR 29, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For Against 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director Vicki A. Hollub Management For For 1.9 Elect Director William R. Klesse Management For Against 1.10 Elect Director Avedick B. Poladian Management For For 1.11 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 5 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 6 Amend Bylaws Call Special Meetings Shareholder Against For 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against OCEANAGOLD CORPORATION Meeting Date:JUN 09, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:OGC Security ID:675222103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Askew Management For For 1.2 Elect Director Jose P. Leviste, Jr. Management For For 1.3 Elect Director Geoff W. Raby Management For For 1.4 Elect Director J. Denham Shale Management For For 1.5 Elect Director Michael F. Wilkes Management For For 1.6 Elect Director William H. Myckatyn Management For For 1.7 Elect Director Paul B. Sweeney Management For For 1.8 Elect Director Diane R. Garrett Management For For 2 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Increase in Aggregate Non-Executive Directors' Fees Management For For 4 Advisory Vote on Executive Compensation Approach Management For For OCEANEERING INTERNATIONAL, INC. Meeting Date:MAY 06, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:OII Security ID:675232102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Kevin McEvoy Management For For 1.2 Elect Director Paul B. Murphy, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark G. Papa Management For For 1.2 Elect Director Stephen A. Wells Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OPHIR ENERGY PLC Meeting Date:MAY 10, 2016 Record Date:MAY 06, 2016 Meeting Type:ANNUAL Ticker:OPHR Security ID:G6768E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For Against 4 Re-elect Bill Schrader as Director Management For For 5 Re-elect Nick Cooper as Director Management For For 6 Re-elect Bill Higgs as Director Management For For 7 Elect Tony Rouse as Director Management For For 8 Re-elect Ron Blakely as Director Management For For 9 Re-elect Carol Bell as Director Management For For 10 Re-elect Alan Booth as Director Management For For 11 Re-elect Vivien Gibney as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Long-Term Value Creation Plan Management For For 20 Amend Long-Term Incentive Plan 2011 Management For For PEABODY ENERGY CORPORATION Meeting Date:SEP 16, 2015 Record Date:AUG 10, 2015 Meeting Type:SPECIAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For 2 Adjourn Meeting Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:JUL 01, 2015 Record Date:JUN 15, 2015 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Management For Against 2 Consolidate Bylaws Management For Against 3.a Elect Alternate Board Members Appointed by Controlling Shareholders Management For Against 3.b Elect Francisco Petros Oliveira Lima Papathanasiadis as Alternate Board Member Nominated by Minority Shareholders Shareholder None Against 4 Amend Remuneration of Company's Management Previously Approved at the April 29, 2015, AGM Management For Against PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:APR 28, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Management For Against 2 Consolidate Bylaws Management For Against 3 Ratify Waiver of Preemptive Rights on the Subscription of New Shares Issued by Logum Logistica SA Management For For 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For Against 2.a Elect Directors Appointed by the Controlling Shareholder Management For Abstain 2.b1 Elect Walter Mendes de Oliveira Filho as Director and Roberto da Cunha Castello Branco as alternate Nominated by Minority Shareholders Shareholder None For 3 Elect Board Chairman Management For For 4.a Elect Fiscal Council Members Appointed by the Controlling Shareholder Management For Abstain 4.b1 Elect Reginaldo Ferreira Alexandre as Fiscal Council Member and Mario Cordeiro Filho as Alternate Appointed by Minority Shareholders Shareholder None For 5 Approve Remuneration of Company's Management and Fiscal Council Members Management For For PHILLIPS 66 Meeting Date:MAY 04, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:PSX Security ID:718546104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Greg C. Garland Management For For 1b Elect Director John E. Lowe Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For PIONEER ENERGY SERVICES CORP. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:PES Security ID:723664108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director J. Michael Rauh Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edison C. Buchanan Management For For 1.2 Elect Director Andrew F. Cates Management For For 1.3 Elect Director Timothy L. Dove Management For For 1.4 Elect Director Phillip A. Gobe Management For For 1.5 Elect Director Larry R. Grillot Management For For 1.6 Elect Director Stacy P. Methvin Management For For 1.7 Elect Director Royce W. Mitchell Management For For 1.8 Elect Director Frank A. Risch Management For For 1.9 Elect Director Scott D. Sheffield Management For For 1.10 Elect Director Mona K. Sutphen Management For For 1.11 Elect Director J. Kenneth Thompson Management For For 1.12 Elect Director Phoebe A. Wood Management For For 1.13 Elect Director Michael D. Wortley Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For RANDGOLD RESOURCES LTD Meeting Date:MAY 03, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:RRS Security ID:752344309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Re-elect Safiatou Ba-N'Daw as Director Management For For 6 Re-elect Mark Bristow as Director Management For For 7 Re-elect Norborne Cole Jr as Director Management For For 8 Re-elect Christopher Coleman as Director Management For For 9 Re-elect Kadri Dagdelen as Director Management For For 10 Re-elect Jamil Kassum as Director Management For For 11 Re-elect Jeanine Mabunda Lioko as Director Management For For 12 Re-elect Andrew Quinn as Director Management For For 13 Re-elect Graham Shuttleworth as Director Management For For 14 Reappoint BDO LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Approve Awards of Ordinary Shares to Non-executive Directors Management For For 18 Approve Award of Ordinary Shares to the Senior Independent Director Management For For 19 Approve Award of Ordinary Shares to the Chairman Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For REX ENERGY CORPORATION Meeting Date:JAN 11, 2016 Record Date:DEC 18, 2015 Meeting Type:SPECIAL Ticker:REXX Security ID:761565100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares for a Private Placement Management For For 2 Approve that any Future Issuance of Shares of Common Stock, Warrants and Shares of Preferred Stock to Franklin Would Result in Franklin Being the Beneficial Owner of Greater Than 20%, But No More Than 35% Management For For 3 Adjourn Meeting Management For For RICE ENERGY INC. Meeting Date:JUN 01, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:RICE Security ID:762760106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Vagt Management For For 1.2 Elect Director Toby Z. Rice Management For For 1.3 Elect Director Steven C. Dixon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For RIGNET, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:RNET Security ID:766582100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Browning Management For For 1.2 Elect Director Mattia Caprioli Management For For 1.3 Elect Director Charles L. Davis Management For For 1.4 Elect Director Kevin Mulloy Management For For 1.5 Elect Director Kevin J. O'Hara Management For For 1.6 Elect Director Keith Olsen Management For For 1.7 Elect Director Brent K. Whittington Management For For 1.8 Elect Director Ditlef de Vibe Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Directors May Be Removed With or Without Cause Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RIO TINTO PLC Meeting Date:APR 14, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report for UK Law Purposes Management For For 3 Approve Remuneration Report for Australian Law Purposes Management For For 4 Re-elect Robert Brown as Director Management For For 5 Re-elect Megan Clark as Director Management For For 6 Re-elect Jan du Plessis as Director Management For For 7 Re-elect Ann Godbehere as Director Management For For 8 Re-elect Anne Lauvergeon as Director Management For For 9 Re-elect Michael L'Estrange as Director Management For For 10 Re-elect Chris Lynch as Director Management For For 11 Re-elect Paul Tellier as Director Management For For 12 Re-elect Simon Thompson as Director Management For For 13 Re-elect John Varley as Director Management For For 14 Re-elect Sam Walsh as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Approve Strategic Resilience for 2035 and Beyond Shareholder For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ROMARCO MINERALS INC. Meeting Date:SEP 28, 2015 Record Date:AUG 18, 2015 Meeting Type:SPECIAL Ticker:R Security ID:775903206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by OceanaGold Corporation Management For For ROWAN COMPANIES PLC Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect William E. Albrecht as Director Management For For 1b Elect Thomas P. Burke as Director Management For For 1c Elect Graham Hearne as Director Management For For 1d Elect Thomas R. Hix as Director Management For For 1e Elect Jack B. Moore as Director Management For For 1f Elect Suzanne P. Nimocks as Director Management For For 1g Elect P. Dexter Peacock as Director Management For For 1h Elect John J. Quicke as Director Management For For 1i Elect Tore I. Sandvold as Director Management For For 2 Ratify Deloitte & Touche LLP as auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For ROWAN COMPANIES PLC Meeting Date:JUN 30, 2016 Record Date:MAY 02, 2016 Meeting Type:SPECIAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Deloitte LLP as U.K. Statutory Auditors Management For For 2 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 3 Approve Remuneration Report Management For For ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 04, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against RPC, INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:RES Security ID:749660106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda H. Graham Management For For 1.2 Elect Director Bill J. Dismuke Management For For 1.3 Elect Director James A. Lane, Jr. - WITHDRAWN Management None None 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For SANCHEZ ENERGY CORPORATION Meeting Date:MAY 24, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:SN Security ID:79970Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gilbert A. Garcia Management For Withhold 1.2 Elect Director Sean M. Maher Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For SANDFIRE RESOURCES NL Meeting Date:NOV 18, 2015 Record Date:NOV 16, 2015 Meeting Type:ANNUAL Ticker:SFR Security ID:Q82191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Derek La Ferla as Director Management For For 3 Approve the Sandfire Resources NL Long Term Incentive Plan Management For For 4 Approve the Grant of 251,684 Rights to Karl M Simich, Managing Director and Chief Executive Officer of the Company Management For For SCHLUMBERGER LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director V. Maureen Kempston Darkes Management For For 1c Elect Director Paal Kibsgaard Management For For 1d Elect Director Nikolay Kudryavtsev Management For For 1e Elect Director Michael E. Marks Management For For 1f Elect Director Indra K. Nooyi Management For For 1g Elect Director Lubna S. Olayan Management For For 1h Elect Director Leo Rafael Reif Management For For 1i Elect Director Tore I. Sandvold Management For For 1j Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Articles Management For For 6 Fix Number of Directors at Twelve Management For For 7 Amend 2010 Omnibus Stock Incentive Plan Management For For SM ENERGY COMPANY Meeting Date:MAY 24, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:SM Security ID:78454L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry W. Bickle Management For For 1.2 Elect Director Stephen R. Brand Management For For 1.3 Elect Director Loren M. Leiker Management For For 1.4 Elect Director Javan D. Ottoson Management For For 1.5 Elect Director Ramiro G. Peru Management For For 1.6 Elect Director Julio M. Quintana Management For For 1.7 Elect Director Rose M. Robeson Management For For 1.8 Elect Director William D. Sullivan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For SOUTH32 LIMITED Meeting Date:NOV 18, 2015 Record Date:NOV 16, 2015 Meeting Type:ANNUAL Ticker:S32 Security ID:Q86668102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect Xolani Mkhwanazi as Director Management For For 3 Elect David Crawford as Director Management For For 4 Appoint KPMG as Auditor of the Company Management For For 5 Approve the Remuneration Report Management For For 6 Approve the Grant of Awards to Graham Kerr, Chief Executive Officer and Executive Director of the Company Management For For 7 Approve the Giving of Benefits to a Person Ceasing to Hold a Managerial or Executive Office in the Company Management For For SOUTH32 LIMITED Meeting Date:NOV 18, 2015 Record Date:OCT 08, 2015 Meeting Type:ANNUAL Ticker:S32 Security ID:84473L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect Xolani Mkhwanazi as Director Management For For 3 Elect David Crawford as Director Management For For 4 Appoint KPMG as Auditor of the Company Management For For 5 Approve the Remuneration Report Management For For 6 Approve the Grant of Awards to Graham Kerr, Chief Executive Officer and Executive Director of the Company Management For For 7 Approve the Giving of Benefits to a Person Ceasing to Hold a Managerial or Executive Office in the Company Management For For SOUTHERN COPPER CORPORATION Meeting Date:APR 28, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:SCCO Security ID:84265V105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director German Larrea Mota-Velasco Management For For 1.2 Elect Director Oscar Gonzalez Rocha Management For Withhold 1.3 Elect Director Emilio Carrillo Gamboa Management For Withhold 1.4 Elect Director Alfredo Casar Perez Management For For 1.5 Elect Director Luis Castelazo Morales Management For For 1.6 Elect Director Enrique Castillo Sanchez Mejorada Management For For 1.7 Elect Director Xavier Garcia de Quevedo Topete Management For For 1.8 Elect Director Daniel Muniz Quintanilla Management For For 1.9 Elect Director Luis Miguel Palomino Bonilla Management For For 1.10 Elect Director Gilberto Perezalonso Cifuentes Management For Withhold 1.11 Elect Director Carlos Ruiz Sacristan Management For For 2 Ratify Galaz,Yamazaki, Ruiz Urquiza S.C. as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Non-Employee Director Restricted Stock Plan Management For For SPECTRA ENERGY CORP Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory L. Ebel Management For For 1b Elect Director F. Anthony Comper Management For For 1c Elect Director Austin A. Adams Management For For 1d Elect Director Joseph Alvarado Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director Clarence P. Cazalot, Jr. Management For For 1g Elect Director Peter B. Hamilton Management For For 1h Elect Director Miranda C. Hubbs Management For For 1i Elect Director Michael McShane Management For For 1j Elect Director Michael G. Morris Management For For 1k Elect Director Michael E. J. Phelps Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Report on Political Contributions Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 24, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director David D. Dunlap Management For For 1.3 Elect Director James M. Funk Management For For 1.4 Elect Director Terence E. Hall Management For For 1.5 Elect Director Peter D. Kinnear Management For For 1.6 Elect Director Janiece M. Longoria Management For For 1.7 Elect Director Michael M. McShane Management For For 1.8 Elect Director W. Matt Ralls Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For TAHOE RESOURCES INC. Meeting Date:MAR 31, 2016 Record Date:FEB 22, 2016 Meeting Type:SPECIAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares in Connection with the Acquisition of Lake Shore Gold Corp. Management For For TAHOE RESOURCES INC. Meeting Date:MAY 04, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tanya M. Jakusconek Management For For 1.2 Elect Director Drago G. Kisic Management For For 1.3 Elect Director C. Kevin McArthur Management For For 1.4 Elect Director Alan C. Moon Management For For 1.5 Elect Director A. Dan Rovig Management For For 1.6 Elect Director Paul B. Sweeney Management For For 1.7 Elect Director James S. Voorhees Management For For 1.8 Elect Director Kenneth F. Williamson Management For For 1.9 Elect Director Klaus M. Zeitler Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For TECK RESOURCES LIMITED Meeting Date:APR 27, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:TCK.B Security ID:878742204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mayank M. Ashar Management For For 1.2 Elect Director Quan Chong Management For For 1.3 Elect Director Jack L. Cockwell Management For For 1.4 Elect Director Laura L. Dottori-Attanasio Management For For 1.5 Elect Director Edward C. Dowling Management For For 1.6 Elect Director Eiichi Fukuda Management For For 1.7 Elect Director Norman B. Keevil Management For For 1.8 Elect Director Norman B. Keevil, III Management For For 1.9 Elect Director Takeshi Kubota Management For For 1.10 Elect Director Donald R. Lindsay Management For For 1.11 Elect Director Tracey L. McVicar Management For For 1.12 Elect Director Kenneth W. Pickering Management For For 1.13 Elect Director Warren S. R. Seyffert Management For For 1.14 Elect Director Timothy R. Snider Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against THE MOSAIC COMPANY Meeting Date:MAY 19, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Provide Directors May Be Removed With or Without Cause Management For For 2 Eliminate Class of Common Stock Management For For 3a Elect Director Nancy E. Cooper Management For For 3b Elect Director Gregory L. Ebel Management For For 3c Elect Director Timothy S. Gitzel Management For For 3d Elect Director Denise C. Johnson Management For For 3e Elect Director Emery N. Koenig Management For For 3f Elect Director Robert L. Lumpkins Management For For 3g Elect Director William T. Monahan Management For For 3h Elect Director James ('Joc') C. O'Rourke Management For For 3i Elect Director James L. Popowich Management For For 3j Elect Director David T. Seaton Management For For 3k Elect Director Steven M. Seibert Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Other Business Management For For TOTAL SA Meeting Date:MAY 24, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.44 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Gerard Lamarche as Director Management For Against 7 Elect Maria Van der Hoeven as Director Management For For 8 Elect Jean Lemierre as Director Management For For 9 Elect Renata Perycz as Representative of Employee Shareholders to the Board Management For For A Elect Charles Keller as Representative of Employee Shareholders to the Board Management Against Against B Elect Werner Guyot as Representative of Employee Shareholders to the Board Management Against Against 10 Renew Appointment of Ernst and Young Audit as Auditor Management For For 11 Renew Appointment of KPMG SA as Auditor Management For For 12 Renew Appointment of Auditex as Alternate Auditor Management For For 13 Appoint Salustro Reydel SA as Alternate Auditor Management For For 14 Approve Auditors' Special Report on Related-Party Transactions Including a New Transaction with Thierry Desmarest Management For For 15 Approve Agreements with Patrick Pouyanne Management For For 16 Advisory Vote on Compensation of Thierry Desmarest, Chairman until Dec. 18, 2015 Management For For 17 Advisory Vote on Compensation of Patrick Pouyanne, CEO until Dec. 18, 2015, CEO and Chairman since Dec. 19, 2015 Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights and/or Capitalization of Reserves for Bonus Issue or Increase in Par Value up to Aggregate Nominal Amount of EUR 2.5 Billion Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million Management For For 20 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 600 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 19 and 20 Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 23 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 24 Authorize up to 0.8 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 25 Authorize up to 0.75 Percent of Issued Capital for Use in Stock Option Plans Management For Against VALERO ENERGY CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph W. Gorder Management For For 1b Elect Director Deborah P. Majoras Management For For 1c Elect Director Donald L. Nickles Management For For 1d Elect Director Philip J. Pfeiffer Management For For 1e Elect Director Robert A. Profusek Management For For 1f Elect Director Susan Kaufman Purcell Management For For 1g Elect Director Stephen M. Waters Management For For 1h Elect Director Randall J. Weisenburger Management For For 1i Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Certificate of Incorporation to provide for removal of directors without cause Management For For 5 Amend Omnibus Stock Plan Management For For WEATHERFORD INTERNATIONAL PLC Meeting Date:JUN 15, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:WFT Security ID:G48833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mohamed A. Awad Management For For 1b Elect Director David J. Butters Management For For 1c Elect Director Bernard J. Duroc-Danner Management For For 1d Elect Director John D. Gass Management For For 1e Elect Director Emyr Jones Parry Management For For 1f Elect Director Francis S. Kalman Management For For 1g Elect Director William E. Macaulay Management For For 1h Elect Director Robert K. Moses, Jr. Management For For 1i Elect Director Guillermo Ortiz Management For For 1j Elect Director Robert A. Rayne Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For Franklin Small Cap Growth Fund 2U, INC. Meeting Date:JUN 07, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:TWOU Security ID:90214J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Haley Management For For 1.2 Elect Director Earl Lewis Management For For 1.3 Elect Director Coretha M. Rushing Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year A10 NETWORKS, INC. Meeting Date:JUN 01, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:ATEN Security ID:002121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Peter Y. Chung and Robert Cochran Management For Against 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For ACLARIS THERAPEUTICS, INC. Meeting Date:JUN 29, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:ACRS Security ID:00461U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neal Walker Management For For 1.2 Elect Director Albert Cha Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ADEPTUS HEALTH INC. Meeting Date:MAY 16, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:ADPT Security ID:006855100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas S. Hall Management For For 1.2 Elect Director Richard Covert Management For For 1.3 Elect Director Steven V. Napolitano Management For For 1.4 Elect Director Daniel W. Rosenberg Management For For 1.5 Elect Director Gregory W. Scott Management For Withhold 1.6 Elect Director Ronald L. Taylor Management For Withhold 1.7 Elect Director Jeffery S. Vender Management For For 1.8 Elect Director Stephen M. Mengert Management For Withhold 2 Approve Nonqualified Employee Stock Purchase Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For ADURO BIOTECH, INC. Meeting Date:JUN 09, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:ADRO Security ID:00739L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen T. Isaacs Management For For 1.2 Elect Director William M. Greenman Management For For 1.3 Elect Director Stephen A. Sherwin Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For ALARM.COM HOLDINGS, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:ALRM Security ID:011642105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald Clarke Management For Withhold 1.2 Elect Director Hugh Panero Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 30, 2016 Record Date:MAY 02, 2016 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Montie Brewer Management For For 1B Elect Director Gary Ellmer Management For For 1C Elect Director Maurice J. Gallagher, Jr. Management For For 1D Elect Director Linda A. Marvin Management For For 1E Elect Director Charles W. Pollard Management For For 1F Elect Director John Redmond Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against ALTRA INDUSTRIAL MOTION CORP. Meeting Date:APR 28, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AIMC Security ID:02208R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edmund M. Carpenter Management For For 1.2 Elect Director Carl R. Christenson Management For For 1.3 Elect Director Lyle G. Ganske Management For For 1.4 Elect Director Michael S. Lipscomb Management For For 1.5 Elect Director Larry McPherson Management For For 1.6 Elect Director Thomas W. Swidarski Management For For 1.7 Elect Director James H. Woodward, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ANACOR PHARMACEUTICALS, INC. Meeting Date:JUN 07, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:ANAC Security ID:032420101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Paul L. Berns Management For For 1B Elect Director Lucy Shapiro Management For For 1C Elect Director Wendell Wierenga Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against ARATANA THERAPEUTICS, INC. Meeting Date:JUN 24, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:PETX Security ID:03874P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Brinkley Management For For 1.2 Elect Director Robert P. Roche Management For For 1.3 Elect Director Steven St. Peter Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ASTRONICS CORPORATION Meeting Date:JUN 01, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:ATRO Security ID:046433108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond W. Boushie Management For For 1.2 Elect Director Robert T. Brady Management For For 1.3 Elect Director John B. Drenning Management For Withhold 1.4 Elect Director Peter J. Gundermann Management For For 1.5 Elect Director Kevin T. Keane Management For For 1.6 Elect Director Robert J. McKenna Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Increase Authorized Class B Stock Management For Against BAZAARVOICE, INC. Meeting Date:OCT 07, 2015 Record Date:AUG 11, 2015 Meeting Type:ANNUAL Ticker:BV Security ID:073271108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Hawn Management For For 1.2 Elect Director Jared Kopf Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BAZAARVOICE, INC. Meeting Date:JUN 23, 2016 Record Date:APR 29, 2016 Meeting Type:SPECIAL Ticker:BV Security ID:073271108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Repricing of Options Management For For BEACON ROOFING SUPPLY, INC. Meeting Date:FEB 09, 2016 Record Date:DEC 21, 2015 Meeting Type:ANNUAL Ticker:BECN Security ID:073685109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert R. Buck Management For For 1.2 Elect Director Paul M. Isabella Management For For 1.3 Elect Director Richard W. Frost Management For For 1.4 Elect Director Alan Gershenhorn Management For For 1.5 Elect Director Peter M. Gotsch Management For For 1.6 Elect Director Philip W. Knisely Management For For 1.7 Elect Director Neil S. Novich Management For For 1.8 Elect Director Stuart A. Randle Management For For 1.9 Elect Director Nathan K. Sleeper Management For For 1.10 Elect Director Douglas L. Young Management For For 2 Ratify Ernst & Young LLP as as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 19, 2015 Record Date:SEP 30, 2015 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Curran Management For For 1.2 Elect Director Joseph L. Mullen Management For For 1.3 Elect Director James W. Zilinski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For BROADSOFT, INC. Meeting Date:APR 28, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:BSFT Security ID:11133B409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Gavin, Jr. Management For For 1.2 Elect Director Andrew M. Geisse Management For For 1.3 Elect Director Michael Tessler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dale M. Applequist Management For For 1.2 Elect Director James M. Damian Management For Withhold 1.3 Elect Director Cynthia L. Davis Management For Withhold 1.4 Elect Director Michael P. Johnson Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director J. Oliver Maggard Management For Withhold 1.7 Elect Director Jerry R. Rose Management For Withhold 1.8 Elect Director Sally J. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CALLIDUS SOFTWARE INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:CALD Security ID:13123E500 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark A. Culhane Management For For 1b Elect Director Murray D. Rode Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CALLON PETROLEUM COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:CPE Security ID:13123X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. McVay Management For For 1.2 Elect Director John C. Wallace Management For For 1.3 Elect Director Michael L. Finch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Ratify Grant Thornton LLP as Auditors Management For For CAVIUM, INC. Meeting Date:JUN 15, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:CAVM Security ID:14964U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Syed B. Ali Management For For 1.2 Elect Director Anthony S. Thornley Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 08, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Karen L. Shoos Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHIASMA, INC. Meeting Date:JUN 09, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:CHMA Security ID:16706W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Leuchtenberger Management For For 1.2 Elect Director David Stack Management For Withhold 1.3 Elect Director John A. Scarlett Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For COGNEX CORPORATION Meeting Date:APR 28, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Shillman Management For For 1.2 Elect Director Anthony Sun Management For For 1.3 Elect Director Robert J. Willett Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Increase Authorized Common Stock Management For For 4 Ratify Grant Thornton LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COLLEGIUM PHARMACEUTICAL, INC. Meeting Date:JUN 09, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:COLL Security ID:19459J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Fallon Management For For 1.2 Elect Director John G. Freund Management For For 1.3 Elect Director David Hirsch Management For For 1.4 Elect Director Theodore R. Schroeder Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For CONFORMIS, INC. Meeting Date:JUN 02, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:CFMS Security ID:20717E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth Fallon, III Management For Withhold 1.2 Elect Director Richard Meelia Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For CORIUM INTERNATIONAL, INC. Meeting Date:MAR 08, 2016 Record Date:JAN 08, 2016 Meeting Type:ANNUAL Ticker:CORI Security ID:21887L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eric H. Bjerkholt Management For For 1.2 Elect Director Phyllis Gardner Management For For 1.3 Elect Director David L. Greenwood Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For DEMANDWARE, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Ebling Management For For 1.2 Elect Director Jitendra Saxena Management For For 1.3 Elect Director Leonard Schlesinger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For DEXCOM, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven R. Altman Management For For 1b Elect Director Barbara E. Kahn Management For For 1c Elect Director Jay S. Skyler Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against DIGITALGLOBE, INC. Meeting Date:MAY 26, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Nick S. Cyprus Management For For 1B Elect Director L. Roger Mason, Jr. Management For For 1C Elect Director Jeffrey R. Tarr Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For EDGE THERAPEUTICS, INC. Meeting Date:JUN 21, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:EDGE Security ID:279870109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kurt Conti Management For For 1.2 Elect Director Liam Ratcliffe Management For For 1.3 Elect Director Robert Spiegel Management For For 2 Ratify KPMG LLP as Auditors Management For For ENVESTNET, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ENV Security ID:29404K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judson Bergman Management For For 1.2 Elect Director Anil Arora Management For For 1.3 Elect Director Luis A. Aguilar Management For For 1.4 Elect Director Gayle Crowell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For EVERCORE PARTNERS INC. Meeting Date:JUN 15, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:EVR Security ID:29977A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger C. Altman Management For For 1.2 Elect Director Richard I. Beattie Management For For 1.3 Elect Director Francois de Saint Phalle Management For For 1.4 Elect Director Gail B. Harris Management For For 1.5 Elect Director Curt Hessler Management For For 1.6 Elect Director Robert B. Millard Management For For 1.7 Elect Director Willard J. Overlock, Jr. Management For For 1.8 Elect Director Ralph L. Schlosstein Management For For 1.9 Elect Director William J. Wheeler Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For EXACT SCIENCES CORPORATION Meeting Date:JUL 23, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:EXAS Security ID:30063P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Carey Management For For 1.2 Elect Director Daniel J. Levangie Management For For 1.3 Elect Director Michael S. Wyzga Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify BDO USA, LLP as Auditors Management For For FARO TECHNOLOGIES, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:FARO Security ID:311642102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John E. Caldwell Management For For 1.2 Elect Director John Donofrio Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FIVE BELOW, INC. Meeting Date:JUN 21, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:FIVE Security ID:33829M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Catherine E. Buggeln Management For For 1B Elect Director Michael F. Devine, III Management For For 1C Elect Director Ronald L. Sargent Management For For 1D Elect Director Daniel J. Kaufman Management For For 1E Elect Director Richard L. Markee Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FLUIDIGM CORPORATION Meeting Date:JUL 29, 2015 Record Date:JUN 08, 2015 Meeting Type:ANNUAL Ticker:FLDM Security ID:34385P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Young Management For For 1.2 Elect Director Gerhard F. Burbach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For FOAMIX PHARMACEUTICALS LTD. Meeting Date:APR 18, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:FOMX Security ID:M46135105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For 2.1 Grant Cash Bonus to Dr. Dov Tamarkin, CEO, in the Amount of USD 181,837 for 2015 Management For For 2.2 Approve Increase in the Annual Base Salary of Dr. Dov Tamarkin, CEO, to $385,000 Management For Against 2.3 Grant 100,000 options to Dr. Dov Tamarkin, CEO Management For For 3 Approve Annual Cash Award Plan for 2016 up to USD 231,000, and Additional Special Cash Bonus for 2016 up to $231,000 to Dr. Dov Tamarkin, CEO Management For For 4.1 Grant Cash Bonus to Meir Eini, Chairman and CIO, in the Amount of USD 200,777 for 2015 Management For For 4.2 Approve Increase in the Annual Base Salary of Meir Eini, Chairman and CIO, to USD 369,000 Management For Against 4.3 Grant 55,000 options to Meir Eini, Chairman and CIO Management For For 5 Approve Annual Cash Award Plan for 2016 up to USD 184,500, and Additional Special Cash Bonus for 2016 up to USD 184,500 to Meir Eini, Chairman and CIO Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against FRESHPET, INC. Meeting Date:SEP 16, 2015 Record Date:JUL 23, 2015 Meeting Type:ANNUAL Ticker:FRPT Security ID:358039105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher B. Harned Management For For 1.2 Elect Director Daryl G. Brewster Management For For 1.3 Elect Director Robert C. King Management For For 2 Ratify KPMG LLP as Auditors Management For For GLOBAL EAGLE ENTERTAINMENT INC. Meeting Date:JUN 21, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:ENT Security ID:37951D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeff Sagansky Management For For 1.2 Elect Director Edward L. Shapiro Management For For 1.3 Elect Director Harry E. Sloan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adjourn Meeting Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For GRAND CANYON EDUCATION, INC. Meeting Date:JUN 16, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:LOPE Security ID:38526M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brent D. Richardson Management For For 1.2 Elect Director Brian E. Mueller Management For For 1.3 Elect Director David J. Johnson Management For For 1.4 Elect Director Jack A. Henry Management For For 1.5 Elect Director Bradley A. Casper Management For For 1.6 Elect Director Kevin F. Warren Management For For 1.7 Elect Director Sara R. Dial Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Provide Directors May Be Removed With or Without Cause Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify KPMG LLP as Auditors Management For For GREATBATCH, INC. Meeting Date:MAY 24, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:GB Security ID:39153L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pamela G. Bailey Management For For 1.2 Elect Director Joseph W. Dziedzic Management For For 1.3 Elect Director Jean Hobby Management For For 1.4 Elect Director Thomas J. Hook Management For For 1.5 Elect Director M. Craig Maxwell Management For For 1.6 Elect Director Filippo Passerini Management For For 1.7 Elect Director Bill R. Sanford Management For For 1.8 Elect Director Peter H. Soderberg Management For For 1.9 Elect Director William B. Summers, Jr. Management For For 2 Approve Omnibus Stock Plan Management For For 3 Change Company Name to Integer Holdings Corporation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GUIDEWIRE SOFTWARE, INC. Meeting Date:DEC 03, 2015 Record Date:OCT 08, 2015 Meeting Type:ANNUAL Ticker:GWRE Security ID:40171V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Gassner Management For For 1.2 Elect Director Paul Lavin Management For For 1.3 Elect Director Marcus S. Ryu Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For H.B. FULLER COMPANY Meeting Date:APR 07, 2016 Record Date:FEB 10, 2016 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dante C. Parrini Management For For 1.2 Elect Director John C. van Roden, Jr. Management For For 1.3 Elect Director James J. Owens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For HALOZYME THERAPEUTICS, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:HALO Security ID:40637H109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey W. Henderson Management For For 1.2 Elect Director Connie L. Matsui Management For For 1.3 Elect Director Helen I. Torley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Approve Executive Incentive Bonus Plan Management For For HEALTHEQUITY, INC. Meeting Date:JUN 23, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:HQY Security ID:42226A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Selander Management For For 1.2 Elect Director Jon Kessler Management For For 1.3 Elect Director Stephen D. Neeleman Management For For 1.4 Elect Director Frank A. Corvino Management For For 1.5 Elect Director Evelyn Dilsaver Management For For 1.6 Elect Director Michael O. Leavitt Management For For 1.7 Elect Director Frank T. Medici Management For For 1.8 Elect Director Manu Rana Management For For 1.9 Elect Director Ian Sacks Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HEALTHSTREAM, INC. Meeting Date:MAY 26, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:HSTM Security ID:42222N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thompson S. Dent Management For For 1.2 Elect Director Dale Polley Management For For 1.3 Elect Director William W. Stead Management For For 1.4 Elect Director Deborah Taylor Tate Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For HEARTWARE INTERNATIONAL, INC. Meeting Date:JUN 02, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chadwick Cornell Management For For 1.2 Elect Director Douglas Godshall Management For For 1.3 Elect Director Seth Harrison Management For For 1.4 Elect Director Stephen Oesterle Management For For 1.5 Elect Director Robert Stockman Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HERON THERAPEUTICS, INC. Meeting Date:JUN 21, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Barry D. Quart Management For For 1.3 Elect Director Robert H. Rosen Management For For 1.4 Elect Director Craig A. Johnson Management For For 1.5 Elect Director John W. Poyhonen Management For For 2 Ratify OUM & Co. LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For HMS HOLDINGS CORP. Meeting Date:JUL 09, 2015 Record Date:MAY 20, 2015 Meeting Type:ANNUAL Ticker:HMSY Security ID:40425J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel N. Mendelson Management For For 1b Elect Director William F. Miller, III Management For For 1c Elect Director Ellen A. Rudnick Management For For 1d Elect Director Richard H. Stowe Management For For 1e Elect Director Cora M. Tellez Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For HUBSPOT, INC. Meeting Date:JUN 23, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:HUBS Security ID:443573100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lorrie Norrington Management For For 1.2 Elect Director Dharmesh Shah Management For For 1.3 Elect Director David Skok Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HURON CONSULTING GROUP INC. Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:HURN Security ID:447462102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James D. Edwards Management For For 1.2 Elect Director John McCartney Management For For 1.3 Elect Director James H. Roth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For IMAX CORPORATION Meeting Date:JUN 06, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For Withhold 1.3 Elect Director Richard L. Gelfond Management For For 1.4 Elect Director David W. Leebron Management For For 1.5 Elect Director Michael Lynne Management For Withhold 1.6 Elect Director Michael MacMillan Management For For 1.7 Elect Director I. Martin Pompadur Management For Withhold 1.8 Elect Director Dana Settle Management For For 1.9 Elect Director Darren Throop Management For Withhold 1.10 Elect Director Bradley J. Wechsler Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Omnibus Stock Plan Management For For IMPAX LABORATORIES, INC. Meeting Date:DEC 08, 2015 Record Date:OCT 26, 2015 Meeting Type:SPECIAL Ticker:IPXL Security ID:45256B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For IMPAX LABORATORIES, INC. Meeting Date:MAY 17, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:IPXL Security ID:45256B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Z. Benet Management For For 1.2 Elect Director Robert L. Burr Management For For 1.3 Elect Director Allen Chao Management For For 1.4 Elect Director Mary K. Pendergast Management For For 1.5 Elect Director Peter R. Terreri Management For For 1.6 Elect Director Janet S. Vergis Management For For 1.7 Elect Director G. Frederick Wilkinson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For INTERFACE, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:TILE Security ID:458665304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Burke Management For For 1.2 Elect Director Andrew B. Cogan Management For For 1.3 Elect Director Carl I. Gable Management For For 1.4 Elect Director Jay D. Gould Management For For 1.5 Elect Director Daniel T. Hendrix Management For For 1.6 Elect Director Christopher G. Kennedy Management For For 1.7 Elect Director K. David Kohler Management For For 1.8 Elect Director James B. Miller, Jr. Management For For 1.9 Elect Director Sheryl D. Palmer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify BDO USA, LLP as Auditors Management For For INTERSIL CORPORATION Meeting Date:APR 21, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:ISIL Security ID:46069S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mercedes Johnson Management For For 1b Elect Director Sohail Khan Management For For 1c Elect Director Gregory Lang Management For For 1d Elect Director Donald Macleod Management For For 1e Elect Director Ernest Maddock Management For For 1f Elect Director Forrest E. Norrod Management For For 1g Elect Director Necip Sayiner Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IXIA Meeting Date:JUN 02, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:XXIA Security ID:45071R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurent Asscher Management For For 1.2 Elect Director Ilan Daskal Management For For 1.3 Elect Director Jonathan Fram Management For Withhold 1.4 Elect Director Errol Ginsberg Management For For 1.5 Elect Director Gail Hamilton Management For Withhold 1.6 Elect Director Bethany Mayer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:JUN 16, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Garen G. Bohlin Management For For 1.2 Elect Director Mikael Dolsten Management For For 1.3 Elect Director Michael G. Kauffman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For KB HOME Meeting Date:APR 07, 2016 Record Date:FEB 05, 2016 Meeting Type:ANNUAL Ticker:KBH Security ID:48666K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Bollenbach Management For For 1.2 Elect Director Timothy W. Finchem Management For For 1.3 Elect Director Stuart A. Gabriel Management For For 1.4 Elect Director Thomas W. Gilligan Management For For 1.5 Elect Director Kenneth M. Jastrow, II Management For For 1.6 Elect Director Robert L. Johnson Management For Against 1.7 Elect Director Melissa Lora Management For For 1.8 Elect Director Jeffrey T. Mezger Management For For 1.9 Elect Director Robert L. Patton, Jr. Management For For 1.10 Elect Director Michael M. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For LATTICE SEMICONDUCTOR CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:LSCC Security ID:518415104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darin G. Billerbeck Management For For 1.2 Elect Director Robin A. Abrams Management For For 1.3 Elect Director John Bourgoin Management For For 1.4 Elect Director Robert R. Herb Management For For 1.5 Elect Director Mark E. Jensen Management For For 1.6 Elect Director D. Jeffrey Richardson Management For For 1.7 Elect Director Frederick D. Weber Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Ratify KPMG LLP as Auditors Management For For M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC. Meeting Date:MAR 03, 2016 Record Date:JAN 11, 2016 Meeting Type:ANNUAL Ticker:MTSI Security ID:55405Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Chung Management For Withhold 1.2 Elect Director Gil Van Lunsen Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against M/I HOMES, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:MHO Security ID:55305B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Friedrich K.M. Bohm Management For For 1.2 Elect Director William H. Carter Management For For 1.3 Elect Director Robert H. Schottenstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For MATADOR RESOURCES COMPANY Meeting Date:JUN 09, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig T. Burkert Management For For 1.2 Elect Director Gregory E. Mitchell Management For For 1.3 Elect Director Steven W. Ohnimus Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For MATTRESS FIRM HOLDING CORP. Meeting Date:MAY 31, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:MFRM Security ID:57722W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher J. Hadley Management For For 1.2 Elect Director Anil Seetharam Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche, LLP as Auditors Management For For MOBILE MINI, INC. Meeting Date:APR 28, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:MINI Security ID:60740F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey S. Goble Management For For 1b Elect Director James J. Martell Management For For 1c Elect Director Stephen A. McConnell Management For For 1d Elect Director Frederick G. McNamee, III Management For For 1e Elect Director Kimberly J. McWaters Management For For 1f Elect Director Lawrence Trachtenberg Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NANOMETRICS INCORPORATED Meeting Date:MAY 24, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:NANO Security ID:630077105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Thomas Bentley Management For For 1.2 Elect Director Edward J. Brown, Jr. Management For For 1.3 Elect Director Bruce C. Rhine Management For For 1.4 Elect Director Christopher A. Seams Management For For 1.5 Elect Director Timothy J. Stultz Management For For 1.6 Elect Director Christine A. Tsingos Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NATERA, INC. Meeting Date:JUN 07, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:NTRA Security ID:632307104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James I. Healy Management For Withhold 1.2 Elect Director Edward C. Driscoll, Jr. Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For NEOGEN CORPORATION Meeting Date:OCT 01, 2015 Record Date:AUG 03, 2015 Meeting Type:ANNUAL Ticker:NEOG Security ID:640491106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard T. Crowder Management For For 1.2 Elect Director A. Charles Fischer Management For For 1.3 Elect Director Ronald D. Green Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify BDO USA, LLP as Auditors Management For For NEOS THERAPEUTICS, INC. Meeting Date:JUN 15, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:NEOS Security ID:64052L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan Heller Management For For 1.2 Elect Director Bryant Fong Management For For 2 Ratify RSM US LLP as Auditors Management For For NEVRO CORP. Meeting Date:MAY 18, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:NVRO Security ID:64157F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ali Behbahani Management For For 1.2 Elect Director Rami Elghandour Management For For 1.3 Elect Director Wilfred E. Jaeger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year NORD ANGLIA EDUCATION, INC. Meeting Date:APR 12, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:NORD Security ID:G6583A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan Kelsey Management For For 1.2 Elect Director Andrew Fitzmaurice Management For For 1.3 Elect Director Graeme Halder Management For For 1.4 Elect Director Jack Hennessy Management For For 1.5 Elect Director Kosmas Kalliarekos Management For For 1.6 Elect Director Carlos Watson Management For For 1.7 Electas Director Nicholas Baird Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For OPHTHOTECH CORPORATION Meeting Date:JUN 02, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:OPHT Security ID:683745103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David R. Guyer Management For For 1.2 Elect Director Thomas Dyrberg Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For PAREXEL INTERNATIONAL CORPORATION Meeting Date:DEC 03, 2015 Record Date:OCT 09, 2015 Meeting Type:ANNUAL Ticker:PRXL Security ID:699462107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eduard E. Holdener Management For For 1.2 Elect Director Richard L. Love Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For PAYLOCITY HOLDING CORPORATION Meeting Date:DEC 09, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:PCTY Security ID:70438V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark H. Mishler Management For For 1.2 Elect Director Ronald V. Waters, III Management For For 2 Ratify KPMG LLP as Auditors Management For For PFENEX INC. Meeting Date:MAY 06, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:PFNX Security ID:717071104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phillip M. Schneider Management For For 1.2 Elect Director Robin D. Campbell Management For For 2 Ratify Haskell & White LLP as Auditors Management For For PINNACLE FINANCIAL PARTNERS, INC. Meeting Date:APR 19, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:PNFP Security ID:72346Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Harold Gordon Bone Management For For 1b Elect Director Charles E. Brock Management For For 1c Elect Director Gregory L. Burns Management For For 1d Elect Director Renda J. Burkhart Management For For 1e Elect Director Colleen Conway-Welch Management For For 1f Elect Director Thomas C. Farnsworth, III Management For For 1g Elect Director Glenda Baskin Glover Management For For 1h Elect Director William F. Hagerty, IV Management For For 1i Elect Director Ed C. Loughry, Jr. Management For For 1j Elect Director M. Terry Turner Management For For 1k Elect Director Gary L. Scott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Crowe Horwath LLP as Auditors Management For For PORTOLA PHARMACEUTICALS, INC. Meeting Date:JUN 17, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:PTLA Security ID:737010108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laura Brege Management For Withhold 1.2 Elect Director Hollings C. Renton Management For For 1.3 Elect Director William Lis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For PRA GROUP, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:PRAA Security ID:69354N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John H. Fain Management For For 1.2 Elect Director David N. Roberts Management For For 1.3 Elect Director Vikram A. Atal Management For For 1.4 Elect Director Geir L. Olsen Management For For 1.5 Elect Director Kevin P. Stevenson Management For Withhold 1.6 Elect Director Lance L. Weaver Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG, LLP as Auditors Management For For PROOFPOINT, INC. Meeting Date:MAY 26, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:PFPT Security ID:743424103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Douglas Garn Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PROS HOLDINGS, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:PRO Security ID:74346Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andres D. Reiner Management For For 1.2 Elect Director Ronald F. Woestemeyer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PROTO LABS, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:PRLB Security ID:743713109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence J. Lukis Management For For 1.2 Elect Director Victoria M. Holt Management For For 1.3 Elect Director Archie C. Black Management For For 1.4 Elect Director Rainer Gawlick Management For For 1.5 Elect Director John B. Goodman Management For For 1.6 Elect Director Brian K. Smith Management For For 1.7 Elect Director Sven A. Wehrwein Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against For PURE STORAGE, INC. Meeting Date:JUN 09, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:PSTG Security ID:74624M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John 'Coz' Colgrove Management For For 1.2 Elect Director Scott Dietzen Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For QUAKER CHEMICAL CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:KWR Security ID:747316107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Douglas Management For For 1.2 Elect Director William H. Osborne Management For For 1.3 Elect Director Fay West Management For For 2 Amend Restricted Stock Plan Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For REVANCE THERAPEUTICS, INC. Meeting Date:MAY 05, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald W. Eastman Management For For 1.2 Elect Director Mark A. Prygocki Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For REX ENERGY CORPORATION Meeting Date:JAN 11, 2016 Record Date:DEC 18, 2015 Meeting Type:SPECIAL Ticker:REXX Security ID:761565100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares for a Private Placement Management For For 2 Approve that any Future Issuance of Shares of Common Stock, Warrants and Shares of Preferred Stock to Franklin Would Result in Franklin Being the Beneficial Owner of Greater Than 20%, But No More Than 35% Management For For 3 Adjourn Meeting Management For For RIGNET, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:RNET Security ID:766582100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Browning Management For For 1.2 Elect Director Mattia Caprioli Management For For 1.3 Elect Director Charles L. Davis Management For For 1.4 Elect Director Kevin Mulloy Management For For 1.5 Elect Director Kevin J. O'Hara Management For For 1.6 Elect Director Keith Olsen Management For For 1.7 Elect Director Brent K. Whittington Management For For 1.8 Elect Director Ditlef de Vibe Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Directors May Be Removed With or Without Cause Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SAGE THERAPEUTICS, INC. Meeting Date:JUN 22, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:SAGE Security ID:78667J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Kevin P. Starr Management For For 1B Elect Director James Frates Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year SHORETEL, INC. Meeting Date:NOV 11, 2015 Record Date:SEP 25, 2015 Meeting Type:ANNUAL Ticker:SHOR Security ID:825211105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shane Robison Management For For 1.2 Elect Director Charles D. Kissner Management For For 1.3 Elect Director Constance Skidmore Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against SHUTTERFLY, INC. Meeting Date:DEC 18, 2015 Record Date:NOV 17, 2015 Meeting Type:SPECIAL Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Omnibus Stock Plan Management For For SHUTTERFLY, INC. Meeting Date:JUN 21, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher North Management For For 1.2 Elect Director Elizabeth S. Rafael Management For For 1.3 Elect Director Michael P. Zeisser Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SILICON LABORATORIES INC. Meeting Date:APR 21, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:SLAB Security ID:826919102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William G. Bock Management For For 1.2 Elect Director Jack R. Lazar Management For For 1.3 Elect Director Neil Kim Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SMART & FINAL STORES, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:SFS Security ID:83190B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andrew A. Giancamilli Management For For 1b Elect Director Adam L. Stein Management For Against 1c Elect Director Kenneth I. Tuchman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPIRIT AIRLINES, INC. Meeting Date:JUN 14, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carlton D. Donaway Management For For 1.2 Elect Director David G. Elkins Management For For 1.3 Elect Director Myrna M. Soto Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPORTSMAN'S WAREHOUSE HOLDINGS, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:SPWH Security ID:84920Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kay L. Toolson Management For For 2 Ratify KPMG LLP as Auditors Management For For SQUARE 1 FINANCIAL, INC. Meeting Date:JUL 29, 2015 Record Date:JUN 18, 2015 Meeting Type:SPECIAL Ticker:SQBK Security ID:85223W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For STEELCASE INC. Meeting Date:JUL 15, 2015 Record Date:MAY 18, 2015 Meeting Type:ANNUAL Ticker:SCS Security ID:858155203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence J. Blanford Management For For 1.2 Elect Director William P. Crawford Management For For 1.3 Elect Director Connie K. Duckworth Management For For 1.4 Elect Director R. David Hoover Management For For 1.5 Elect Director David W. Joos Management For For 1.6 Elect Director James P. Keane Management For For 1.7 Elect Director Robert C. Pew, III Management For For 1.8 Elect Director Cathy D. Ross Management For For 1.9 Elect Director Peter M. Wege, II Management For For 1.10 Elect Director P. Craig Welch, Jr. Management For For 1.11 Elect Director Kate Pew Wolters Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 24, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director David D. Dunlap Management For For 1.3 Elect Director James M. Funk Management For For 1.4 Elect Director Terence E. Hall Management For For 1.5 Elect Director Peter D. Kinnear Management For For 1.6 Elect Director Janiece M. Longoria Management For For 1.7 Elect Director Michael M. McShane Management For For 1.8 Elect Director W. Matt Ralls Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For TANDEM DIABETES CARE, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:TNDM Security ID:875372104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred E. Cohen Management For Withhold 1.2 Elect Director Douglas A. Roeder Management For For 1.3 Elect Director Jesse I. Treu Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For TENNECO INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:TEN Security ID:880349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas C. Freyman Management For For 1b Elect Director Dennis J. Letham Management For For 1c Elect Director James S. Metcalf Management For For 1d Elect Director Roger B. Porter Management For For 1e Elect Director David B. Price, Jr. Management For For 1f Elect Director Gregg M. Sherrill Management For For 1g Elect Director Paul T. Stecko Management For For 1h Elect Director Jane L. Warner Management For For 1i Elect Director Roger J. Wood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE ADVISORY BOARD COMPANY Meeting Date:JUN 07, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:ABCO Security ID:00762W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanju K. Bansal Management For For 1.2 Elect Director David L. Felsenthal Management For For 1.3 Elect Director Peter J. Grua Management For For 1.4 Elect Director Nancy Killefer Management For Withhold 1.5 Elect Director Kelt Kindick Management For Withhold 1.6 Elect Director Robert W. Musslewhite Management For For 1.7 Elect Director Mark R. Neaman Management For Withhold 1.8 Elect Director Leon D. Shapiro Management For For 1.9 Elect Director LeAnne M. Zumwalt Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE HABIT RESTAURANTS, INC. Meeting Date:JUN 22, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:HABT Security ID:40449J103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Allan Karp Management For For 1.2 Elect Director Joseph J. Kadow Management For For 2 Ratify Moss Adams LLP as Auditors Management For For THE KEYW HOLDING CORPORATION Meeting Date:AUG 12, 2015 Record Date:JUN 24, 2015 Meeting Type:ANNUAL Ticker:KEYW Security ID:493723100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deborah Bonanni Management For For 1.2 Elect Director Bill Campbell Management For For 1.3 Elect Director Pierre Chao Management For For 1.4 Elect Director John Hannon Management For For 1.5 Elect Director Ken Minihan Management For For 1.6 Elect Director Art Money Management For For 1.7 Elect Director Caroline Pisano Management For For 1.8 Elect Director Mark Willard Management For For 2 Ratify Grant Thornton, LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against THE KEYW HOLDING CORPORATION Meeting Date:MAY 18, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:KEYW Security ID:493723100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Deborah Bonanni Management For For 1b Elect Director Bill Campbell Management For For 1c Elect Director John Hannon Management For For 1d Elect Director Chris Inglis Management For For 1e Elect Director Ken Minihan Management For For 1f Elect Director Art Money Management For For 1g Elect Director Caroline Pisano Management For For 1h Elect Director Mark Sopp Management For For 1i Elect Director Bill Weber Management For For 2 Ratify Grant Thornton, LLP as Auditors Management For For 3 Approve Repricing of Options Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE SPECTRANETICS CORPORATION Meeting Date:JUN 09, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:SPNC Security ID:84760C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott Drake Management For For 1.2 Elect Director William C. Jennings Management For For 1.3 Elect Director Joseph M. Ruggio Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For THERAPEUTICSMD, INC. Meeting Date:JUN 16, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:TXMD Security ID:88338N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tommy G. Thompson Management For For 1.2 Elect Director Robert G. Finizio Management For For 1.3 Elect Director John C.K. Milligan, IV Management For For 1.4 Elect Director Brian Bernick Management For For 1.5 Elect Director J. Martin Carroll Management For For 1.6 Elect Director Cooper C. Collins Management For For 1.7 Elect Director Robert V. LaPenta, Jr. Management For For 1.8 Elect Director Jules A. Musing Management For Withhold 1.9 Elect Director Angus C. Russell Management For For 1.10 Elect Director Nicholas Segal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For TILE SHOP HOLDINGS, INC. Meeting Date:JUL 14, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:TTS Security ID:88677Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher T. Cook Management For For 1.2 Elect Director Robert A. Rucker Management For For 1.3 Elect Director William E. Watts Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 28, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George V. Bayly Management For For 1.2 Elect Director Gary D. Smith Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For US ECOLOGY, INC. Meeting Date:JUN 02, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:ECOL Security ID:91732J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joe F. Colvin Management For For 1.2 Elect Director Katina Dorton Management For For 1.3 Elect Director Jeffrey R. Feeler Management For For 1.4 Elect Director Daniel Fox Management For For 1.5 Elect Director Stephen A. Romano Management For For 1.6 Elect Director John T. Sahlberg Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VIASAT, INC. Meeting Date:SEP 16, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. Biondi, Jr. Management For For 1.2 Elect Director Robert Johnson Management For For 1.3 Elect Director John Stenbit Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For VIRTUS INVESTMENT PARTNERS, INC. Meeting Date:MAY 25, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:VRTS Security ID:92828Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James R. Baio Management For For 1b Elect Director Susan S. Fleming Management For For 1c Elect Director Russel C. Robertson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WESTERN ALLIANCE BANCORPORATION Meeting Date:MAY 17, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:WAL Security ID:957638109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Bruce Beach Management For For 1B Elect Director William S. Boyd Management For For 1C Elect Director Howard M. Gould Management For For 1D Elect Director Steven J. Hilton Management For Against 1E Elect Director Marianne Boyd Johnson Management For For 1F Elect Director Robert P. Latta Management For For 1G Elect Director Cary Mack Management For For 1H Elect Director Todd Marshall Management For For 1I Elect Director M. Nafees Nagy Management For For 1J Elect Director James E. Nave Management For For 1K Elect Director Kenneth A. Vecchione Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify RSM US LLP as Auditors Management For For WINGSTOP INC. Meeting Date:MAY 04, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:WING Security ID:974155103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sidney J. Feltenstein Management For For 1.2 Elect Director Michael J. Hislop Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For WOLVERINE WORLD WIDE, INC. Meeting Date:APR 21, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:WWW Security ID:978097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey M. Boromisa Management For For 1.2 Elect Director Gina R. Boswell Management For For 1.3 Elect Director David T. Kollat Management For For 1.4 Elect Director Timothy J. O'Donovan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For ZENDESK, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ZEN Security ID:98936J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl Bass Management For For 1.2 Elect Director Peter Fenton Management For For 1.3 Elect Director Dana Stalder Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ZOE'S KITCHEN, INC. Meeting Date:JUN 09, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:ZOES Security ID:98979J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Greg Dollarhyde Management For For 1.2 Elect Director Cordia Harrington Management For For 1.3 Elect Director Alec Taylor Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year Franklin Small-Mid Cap Growth Fund 2U, INC. Meeting Date:JUN 07, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:TWOU Security ID:90214J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Haley Management For For 1.2 Elect Director Earl Lewis Management For For 1.3 Elect Director Coretha M. Rushing Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ACUITY BRANDS, INC. Meeting Date:JAN 06, 2016 Record Date:NOV 12, 2015 Meeting Type:ANNUAL Ticker:AYI Security ID:00508Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Hance, Jr. Management For Withhold 1.2 Elect Director Vernon J. Nagel Management For For 1.3 Elect Director Julia B. North Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ADVANCE AUTO PARTS, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AAP Security ID:00751Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director John C. Brouillard Management For For 1.3 Elect Director Brad W. Buss Management For For 1.4 Elect Director Fiona P. Dias Management For For 1.5 Elect Director John F. Ferraro Management For For 1.6 Elect Director Thomas R. Greco Management For For 1.7 Elect Director Adriana Karaboutis Management For For 1.8 Elect Director Eugene I. Lee, Jr. Management For For 1.9 Elect Director William S. Oglesby Management For For 1.10 Elect Director Reuben E. Slone Management For For 1.11 Elect Director Jeffrey C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Certificate of Incorporation to Eliminate One Year Holding Period Requirement for Stockholders to Call a Special Meeting Management For For 5 Provide Right to Act by Written Consent Shareholder Against For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 14, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Glenn Earle Management For For 1d Elect Director Niall Ferguson Management For For 1e Elect Director Sean M. Healey Management For For 1f Elect Director Tracy P. Palandjian Management For For 1g Elect Director Patrick T. Ryan Management For For 1h Elect Director Jide J. Zeitlin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AKAMAI TECHNOLOGIES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:AKAM Security ID:00971T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pamela J. Craig Management For For 1.2 Elect Director Jonathan Miller Management For For 1.3 Elect Director Paul Sagan Management For For 1.4 Elect Director Naomi O. Seligman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 30, 2016 Record Date:MAY 02, 2016 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Montie Brewer Management For For 1B Elect Director Gary Ellmer Management For For 1C Elect Director Maurice J. Gallagher, Jr. Management For For 1D Elect Director Linda A. Marvin Management For For 1E Elect Director Charles W. Pollard Management For For 1F Elect Director John Redmond Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against ALLIANCE DATA SYSTEMS CORPORATION Meeting Date:JUN 07, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:ADS Security ID:018581108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce K. Anderson Management For For 1.2 Elect Director Roger H. Ballou Management For For 1.3 Elect Director D. Keith Cobb Management For For 1.4 Elect Director E. Linn Draper, Jr. Management For For 1.5 Elect Director Edward J. Heffernan Management For For 1.6 Elect Director Kenneth R. Jensen Management For For 1.7 Elect Director Robert A. Minicucci Management For For 1.8 Elect Director Laurie A. Tucker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Provide Directors May Be Removed With or Without Cause Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For AMETEK, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:AME Security ID:031100100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ruby R. Chandy Management For For 1.2 Elect Director Steven W. Kohlhagen Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For ANACOR PHARMACEUTICALS, INC. Meeting Date:JUN 07, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:ANAC Security ID:032420101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Paul L. Berns Management For For 1B Elect Director Lucy Shapiro Management For For 1C Elect Director Wendell Wierenga Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against ANSYS, INC. Meeting Date:MAY 20, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ronald W. Hovsepian Management For For 1b Elect Director Barbara V. Scherer Management For For 1c Elect Director Michael C. Thurk Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche as Auditors Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director D. John Coldman Management For For 1d Elect Director Frank E. English, Jr Management For For 1e Elect Director J. Patrick Gallagher, Jr. Management For For 1f Elect Director Elbert O. Hand Management For For 1g Elect Director David S. Johnson Management For For 1h Elect Director Kay W. McCurdy Management For For 1i Elect Director Ralph J. Nicoletti Management For For 1j Elect Director Norman L. Rosenthal Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AXALTA COATING SYSTEMS LTD. Meeting Date:MAY 04, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:AXTA Security ID:G0750C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andreas C. Kramvis Management For For 1.2 Elect Director Gregory S. Ledford Management For For 1.3 Elect Director Martin W. Sumner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For B/E AEROSPACE, INC. Meeting Date:JUL 30, 2015 Record Date:JUN 02, 2015 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard G. Hamermesh Management For For 1.2 Elect Director David J. Anderson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Deferred Share Bonus Plan Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 06, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director Michael Grey Management For For 1.3 Elect Director Elaine J. Heron Management For For 1.4 Elect Director V. Bryan Lawlis Management For For 1.5 Elect Director Alan J. Lewis Management For For 1.6 Elect Director Richard A. Meier Management For For 1.7 Elect Director David Pyott Management For For 1.8 Elect Director Dennis J. Slamon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For 4 Report on Sustainability, Including GHG Goals Shareholder Against For BLUEBIRD BIO, INC. Meeting Date:JUN 02, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:BLUE Security ID:09609G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wendy Dixon Management For For 1.2 Elect Director James Mandell Management For For 1.3 Elect Director David Schenkein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For BORGWARNER INC. Meeting Date:APR 27, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John R. McKernan, Jr. Management For For 1b Elect Director Alexis P. Michas Management For For 1c Elect Director Ernest J. Novak, Jr. Management For For 1d Elect Director Richard O. Schaum Management For For 1e Elect Director Thomas T. Stallkamp Management For For 1f Elect Director James R. Verrier Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Provide Right to Call Special Meeting Management For For 6 Proxy Access Shareholder Against For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 19, 2015 Record Date:SEP 30, 2015 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Curran Management For For 1.2 Elect Director Joseph L. Mullen Management For For 1.3 Elect Director James W. Zilinski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dale M. Applequist Management For For 1.2 Elect Director James M. Damian Management For Withhold 1.3 Elect Director Cynthia L. Davis Management For Withhold 1.4 Elect Director Michael P. Johnson Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director J. Oliver Maggard Management For Withhold 1.7 Elect Director Jerry R. Rose Management For Withhold 1.8 Elect Director Sally J. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CABOT OIL & GAS CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dorothy M. Ables Management For For 1b Elect Director Rhys J. Best Management For For 1c Elect Director Robert S. Boswell Management For For 1d Elect Director Dan O. Dinges Management For For 1e Elect Director Robert Kelley Management For For 1f Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against Against 5 Proxy Access Shareholder Against Against CBRE GROUP, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CBG Security ID:12504L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brandon B. Boze Management For For 1b Elect Director Curtis F. Feeny Management For For 1c Elect Director Bradford M. Freeman Management For For 1d Elect Director Christopher T. Jenny Management For For 1e Elect Director Gerardo I. Lopez Management For For 1f Elect Director Frederic V. Malek Management For For 1g Elect Director Paula R. Reynolds Management For For 1h Elect Director Robert E. Sulentic Management For For 1i Elect Director Laura D. Tyson Management For For 1j Elect Director Ray Wirta Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Right to Call Special Meeting Management For Against 5 Amend Bylaws Call Special Meetings Shareholder Against For CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 08, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Karen L. Shoos Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CERNER CORPORATION Meeting Date:MAY 27, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald E. Bisbee, Jr. Management For For 1b Elect Director Denis A. Cortese Management For For 1c Elect Director Linda M. Dillman Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:SEP 21, 2015 Record Date:AUG 14, 2015 Meeting Type:SPECIAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Issue Class A Shares in Connection with Acquisition Management For For 3 Issue Class B Shares in Connection with Acquisition Management For For 4 Approve Investment Agreement with Liberty Broadband Management For For 5 Amend Certificate of Incorporation Management For For 6 Amend Certificate of Incorporation to Permt Special Approval Requirements for Certain Business Combination Management For For 7 Amend Certificate of Incorporation to Set Size and Composition Requirements Management For For 8 Amend Certificate of Incorporation Management For For 9 Amend Certificate of Incorporation to Provide Certain Vote Restrictions on Liberty Broadband Management For For 10 Advisory Vote on Golden Parachutes Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director W. Lance Conn Management For For 1B Elect Director Michael P. Huseby Management For For 1C Elect Director Craig A. Jacobson Management For For 1D Elect Director Gregory B. Maffei Management For Against 1E Elect Director John C. Malone Management For Against 1F Elect Director John D. Markley, Jr. Management For For 1G Elect Director David C. Merritt Management For For 1H Elect Director Balan Nair Management For For 1I Elect Director Thomas M. Rutledge Management For For 1J Elect Director Eric L. Zinterhofer Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Ratify KPMG LLP as Auditors Management For For CHIASMA, INC. Meeting Date:JUN 09, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:CHMA Security ID:16706W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Leuchtenberger Management For For 1.2 Elect Director David Stack Management For Withhold 1.3 Elect Director John A. Scarlett Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Al Baldocchi Management For For 1.2 Elect Director Darlene Friedman Management For For 1.3 Elect Director John S. Charlesworth Management For For 1.4 Elect Director Kimbal Musk Management For For 1.5 Elect Director Montgomery F. (Monty) Moran Management For For 1.6 Elect Director Neil Flanzraich Management For For 1.7 Elect Director Patrick J. Flynn Management For For 1.8 Elect Director Stephen Gillett Management For For 1.9 Elect Director Steve Ells Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Charter to Remove Provision Allowing Only the Board and Chairman to Call Special Meetings Management For Against 5 Provide Proxy Access Right Management For Against 6 Proxy Access Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against 8 Permit Shareholders Holding 10% or More of the Outstanding Shares of Common Stock to Call a Special Meeting Shareholder Against For 9 Report on Sustainability, Including Quantitative Goals Shareholder Against For 10 Assess Feasibility of Including Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against COGNEX CORPORATION Meeting Date:APR 28, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Shillman Management For For 1.2 Elect Director Anthony Sun Management For For 1.3 Elect Director Robert J. Willett Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Increase Authorized Common Stock Management For For 4 Ratify Grant Thornton LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONCHO RESOURCES INC. Meeting Date:JUN 02, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary A. Merriman Management For For 1.2 Elect Director Ray M. Poage Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONSTELLATION BRANDS, INC. Meeting Date:JUL 22, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:STZ Security ID:21036P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry Fowden Management For For 1.2 Elect Director Barry A. Fromberg Management For For 1.3 Elect Director Robert L. Hanson Management For For 1.4 Elect Director Ernesto M. Hernandez Management For For 1.5 Elect Director James A. Locke, III Management For Withhold 1.6 Elect Director Richard Sands Management For For 1.7 Elect Director Robert Sands Management For For 1.8 Elect Director Judy A. Schmeling Management For For 1.9 Elect Director Keith E. Wandell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COSTAR GROUP, INC. Meeting Date:JUN 09, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:CSGP Security ID:22160N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael R. Klein Management For For 1b Elect Director Andrew C. Florance Management For For 1c Elect Director Michael J. Glosserman Management For For 1d Elect Director Warren H. Haber Management For For 1e Elect Director John W. Hill Management For For 1f Elect Director Laura Cox Kaplan Management For For 1g Elect Director Christopher J. Nassetta Management For For 1h Elect Director David J. Steinberg Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DAVITA HEALTHCARE PARTNERS INC. Meeting Date:JUN 20, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:DVA Security ID:23918K108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pamela M. Arway Management For For 1b Elect Director Charles G. Berg Management For For 1c Elect Director Carol Anthony ('John') Davidson Management For For 1d Elect Director Barbara J. Desoer Management For For 1e Elect Director Paul J. Diaz Management For For 1f Elect Director Peter T. Grauer Management For For 1g Elect Director John M. Nehra Management For For 1h Elect Director William L. Roper Management For For 1i Elect Director Kent J. Thiry Management For For 1j Elect Director Roger J. Valine Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Proxy Access Right Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For DEMANDWARE, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Ebling Management For For 1.2 Elect Director Jitendra Saxena Management For For 1.3 Elect Director Leonard Schlesinger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For DENTSPLY INTERNATIONAL INC. Meeting Date:JAN 11, 2016 Record Date:DEC 02, 2015 Meeting Type:SPECIAL Ticker:XRAY Security ID:249030107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adopt Second Amended and Restated Certificate of Incorporation Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Approve Omnibus Stock Plan Management For For 5 Adjourn Meeting Management For For DENTSPLY SIRONA INC. Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:XRAY Security ID:24906P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael C. Alfano Management For Against 1b Elect Director David K. Beecken Management For For 1c Elect Director Eric K. Brandt Management For For 1d Elect Director Michael J. Coleman Management For For 1e Elect Director Willie A. Deese Management For For 1f Elect Director Thomas Jetter Management For For 1g Elect Director Arthur D. Kowaloff Management For For 1h Elect Director Harry M. Jansen Kraemer, Jr. Management For For 1i Elect Director Francis J. Lunger Management For For 1j Elect Director Jeffrey T. Slovin Management For For 1k Elect Director Bret W. Wise Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DEXCOM, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven R. Altman Management For For 1b Elect Director Barbara E. Kahn Management For For 1c Elect Director Jay S. Skyler Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against DICK'S SPORTING GOODS, INC. Meeting Date:JUN 10, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL Ticker:DKS Security ID:253393102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark J. Barrenechea Management For For 1b Elect Director Emanuel Chirico Management For For 1c Elect Director Allen R. Weiss Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIGITALGLOBE, INC. Meeting Date:MAY 26, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Nick S. Cyprus Management For For 1B Elect Director L. Roger Mason, Jr. Management For For 1C Elect Director Jeffrey R. Tarr Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For DOLLAR TREE, INC. Meeting Date:JUN 16, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:DLTR Security ID:256746108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arnold S. Barron Management For For 1.2 Elect Director Gregory M. Bridgeford Management For For 1.3 Elect Director Macon F. Brock, Jr. Management For For 1.4 Elect Director Mary Anne Citrino Management For For 1.5 Elect Director H. Ray Compton Management For For 1.6 Elect Director Conrad M. Hall Management For For 1.7 Elect Director Lemuel E. Lewis Management For For 1.8 Elect Director Bob Sasser Management For For 1.9 Elect Director Thomas A. Saunders, III Management For For 1.10 Elect Director Thomas E. Whiddon Management For For 1.11 Elect Director Carl P. Zeithaml Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Mussallem Management For For 1b Elect Director John T. Cardis Management For For 1c Elect Director Kieran T. Gallahue Management For For 1d Elect Director William J. Link Management For For 1e Elect Director Steven R. Loranger Management For For 1f Elect Director Martha H. Marsh Management For For 1g Elect Director Wesley W. von Schack Management For For 1h Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ELECTRONIC ARTS INC. Meeting Date:AUG 14, 2015 Record Date:JUN 22, 2015 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Richard A. Simonson Management For For 1g Elect Director Luis A. Ubinas Management For For 1h Elect Director Denise F. Warren Management For For 1i Elect Director Andrew Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:MAY 02, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William A. Sanger Management For For 1.2 Elect Director Michael L. Smith Management For For 1.3 Elect Director Ronald A. Williams Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For EQT CORPORATION Meeting Date:APR 20, 2016 Record Date:FEB 10, 2016 Meeting Type:ANNUAL Ticker:EQT Security ID:26884L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vicky A. Bailey Management For For 1.2 Elect Director Philip G. Behrman Management For For 1.3 Elect Director Kenneth M. Burke Management For For 1.4 Elect Director A. Bray Cary, Jr. Management For For 1.5 Elect Director Margaret K. Dorman Management For For 1.6 Elect Director David L. Porges Management For For 1.7 Elect Director James E. Rohr Management For For 1.8 Elect Director Stephen A. Thorington Management For For 1.9 Elect Director Lee T. Todd, Jr. Management For For 1.10 Elect Director Christine J. Toretti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For EQUINIX, INC. Meeting Date:JUN 01, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Nanci Caldwell Management For For 1.3 Elect Director Gary Hromadko Management For For 1.4 Elect Director John Hughes Management For For 1.5 Elect Director Scott Kriens Management For For 1.6 Elect Director William Luby Management For For 1.7 Elect Director Irving Lyons, III Management For For 1.8 Elect Director Christopher Paisley Management For For 1.9 Elect Director Stephen Smith Management For For 1.10 Elect Director Peter Van Camp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FIDELITY NATIONAL INFORMATION SERVICES, INC. Meeting Date:MAY 25, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:FIS Security ID:31620M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ellen R. Alemany Management For For 1b Elect Director William P. Foley, II Management For For 1c Elect Director Thomas M. Hagerty Management For For 1d Elect Director Keith W. Hughes Management For For 1e Elect Director David K. Hunt Management For For 1f Elect Director Stephan A. James Management For For 1g Elect Director Frank R. Martire Management For For 1h Elect Director Richard N. Massey Management For For 1i Elect Director Leslie M. Muma Management For For 1j Elect Director Gary A. Norcross Management For For 1k Elect Director James B. Stallings, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For FLEETCOR TECHNOLOGIES, INC. Meeting Date:JUN 08, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:FLT Security ID:339041105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald F. Clarke Management For For 1.2 Elect Director Joseph W. Farrelly Management For Withhold 1.3 Elect Director Richard Macchia Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Proxy Access Shareholder Against Against 4 Report on Plans to Increase Board Diversity Shareholder None For 5 Require a Majority Vote for the Election of Directors Shareholder None For FREESCALE SEMICONDUCTOR, LTD. Meeting Date:JUL 02, 2015 Record Date:MAY 27, 2015 Meeting Type:SPECIAL Ticker:FSL Security ID:G3727Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For FRESHPET, INC. Meeting Date:SEP 16, 2015 Record Date:JUL 23, 2015 Meeting Type:ANNUAL Ticker:FRPT Security ID:358039105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher B. Harned Management For For 1.2 Elect Director Daryl G. Brewster Management For For 1.3 Elect Director Robert C. King Management For For 2 Ratify KPMG LLP as Auditors Management For For GENESEE & WYOMING INC. Meeting Date:MAY 17, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a.1 Elect Director Richard H. Bott Management For For 1a.2 Elect Director Oivind Lorentzen, III Management For For 1a.3 Elect Director Mark A. Scudder Management For For 1b.4 Elect Director Albert J. Neupaver Management For For 1b.5 Elect Director Joseph H. Pyne Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GLOBAL EAGLE ENTERTAINMENT INC. Meeting Date:JUN 21, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:ENT Security ID:37951D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeff Sagansky Management For For 1.2 Elect Director Edward L. Shapiro Management For For 1.3 Elect Director Harry E. Sloan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adjourn Meeting Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For GODADDY INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:GDDY Security ID:380237107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Blake J. Irving Management For For 1.2 Elect Director Charles J. Robel Management For For 1.3 Elect Director John I. Park Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year GRAND CANYON EDUCATION, INC. Meeting Date:JUN 16, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:LOPE Security ID:38526M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brent D. Richardson Management For For 1.2 Elect Director Brian E. Mueller Management For For 1.3 Elect Director David J. Johnson Management For For 1.4 Elect Director Jack A. Henry Management For For 1.5 Elect Director Bradley A. Casper Management For For 1.6 Elect Director Kevin F. Warren Management For For 1.7 Elect Director Sara R. Dial Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Provide Directors May Be Removed With or Without Cause Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify KPMG LLP as Auditors Management For For HANESBRANDS INC. Meeting Date:APR 25, 2016 Record Date:FEB 16, 2016 Meeting Type:ANNUAL Ticker:HBI Security ID:410345102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bobby J. Griffin Management For For 1b Elect Director James C. Johnson Management For For 1c Elect Director Jessica T. Mathews Management For For 1d Elect Director Franck J. Moison Management For For 1e Elect Director Robert F. Moran Management For For 1f Elect Director Ronald L. Nelson Management For For 1g Elect Director Richard A. Noll Management For For 1h Elect Director Andrew J. Schindler Management For For 1i Elect Director David V. Singer Management For For 1j Elect Director Ann E. Ziegler Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Meeting Date:DEC 09, 2015 Record Date:OCT 14, 2015 Meeting Type:ANNUAL Ticker:HAR Security ID:413086109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Adriane M. Brown Management For For 1b Elect Director John W. Diercksen Management For For 1c Elect Director Ann McLaughlin Korologos Management For For 1d Elect Director Edward H. Meyer Management For For 1e Elect Director Robert Nail Management For For 1f Elect Director Dinesh C. Paliwal Management For For 1g Elect Director Abraham N. Reichental Management For For 1h Elect Director Kenneth M. Reiss Management For For 1i Elect Director Hellene S. Runtagh Management For For 1j Elect Director Frank S. Sklarsky Management For For 1k Elect Director Gary G. Steel Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HD SUPPLY HOLDINGS, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:HDS Security ID:40416M105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph J. DeAngelo Management For For 1.2 Elect Director Patrick R. McNamee Management For For 1.3 Elect Director Charles W. Peffer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Quantitative Company-wide GHG Goals Shareholder Against Against HERON THERAPEUTICS, INC. Meeting Date:JUN 21, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Barry D. Quart Management For For 1.3 Elect Director Robert H. Rosen Management For For 1.4 Elect Director Craig A. Johnson Management For For 1.5 Elect Director John W. Poyhonen Management For For 2 Ratify OUM & Co. LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For HEXCEL CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nick L. Stanage Management For For 1.2 Elect Director Joel S. Beckman Management For For 1.3 Elect Director Lynn Brubaker Management For For 1.4 Elect Director Jeffrey C. Campbell Management For For 1.5 Elect Director Cynthia M. Egnotovich Management For For 1.6 Elect Director W. Kim Foster Management For For 1.7 Elect Director Thomas A. Gendron Management For For 1.8 Elect Director Jeffrey A. Graves Management For For 1.9 Elect Director Guy C. Hachey Management For For 1.10 Elect Director David C. Hill Management For For 1.11 Elect Director David L. Pugh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For HMS HOLDINGS CORP. Meeting Date:JUL 09, 2015 Record Date:MAY 20, 2015 Meeting Type:ANNUAL Ticker:HMSY Security ID:40425J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel N. Mendelson Management For For 1b Elect Director William F. Miller, III Management For For 1c Elect Director Ellen A. Rudnick Management For For 1d Elect Director Richard H. Stowe Management For For 1e Elect Director Cora M. Tellez Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For HOLOGIC, INC. Meeting Date:MAR 02, 2016 Record Date:JAN 08, 2016 Meeting Type:ANNUAL Ticker:HOLX Security ID:436440101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jonathan Christodoro Management For For 1.2 Elect Director Sally W. Crawford Management For Withhold 1.3 Elect Director Scott T. Garrett Management For For 1.4 Elect Director Nancy L. Leaming Management For Withhold 1.5 Elect Director Lawrence M. Levy Management For For 1.6 Elect Director Stephen P. MacMillan Management For For 1.7 Elect Director Samuel Merksamer Management For Withhold 1.8 Elect Director Christiana Stamoulis Management For For 1.9 Elect Director Elaine S. Ullian Management For Withhold 1.10 Elect Director Christopher J. Coughlin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For HORIZON PHARMA PLC Meeting Date:NOV 13, 2015 Record Date:OCT 07, 2015 Meeting Type:SPECIAL Ticker:HZNP Security ID:G4617B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 5 Adjourn Meeting Management For For IHS INC. Meeting Date:APR 06, 2016 Record Date:FEB 12, 2016 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger Holtback Management For For 1.2 Elect Director Jean-Paul Montupet Management For For 1.3 Elect Director Deborah Doyle McWhinney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IMAX CORPORATION Meeting Date:JUN 06, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For Withhold 1.3 Elect Director Richard L. Gelfond Management For For 1.4 Elect Director David W. Leebron Management For For 1.5 Elect Director Michael Lynne Management For Withhold 1.6 Elect Director Michael MacMillan Management For For 1.7 Elect Director I. Martin Pompadur Management For Withhold 1.8 Elect Director Dana Settle Management For For 1.9 Elect Director Darren Throop Management For Withhold 1.10 Elect Director Bradley J. Wechsler Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Omnibus Stock Plan Management For For IMPAX LABORATORIES, INC. Meeting Date:DEC 08, 2015 Record Date:OCT 26, 2015 Meeting Type:SPECIAL Ticker:IPXL Security ID:45256B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For IMPAX LABORATORIES, INC. Meeting Date:MAY 17, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:IPXL Security ID:45256B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Z. Benet Management For For 1.2 Elect Director Robert L. Burr Management For For 1.3 Elect Director Allen Chao Management For For 1.4 Elect Director Mary K. Pendergast Management For For 1.5 Elect Director Peter R. Terreri Management For For 1.6 Elect Director Janet S. Vergis Management For For 1.7 Elect Director G. Frederick Wilkinson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For INCYTE CORPORATION Meeting Date:MAY 27, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For INOVALON HOLDINGS, INC. Meeting Date:AUG 19, 2015 Record Date:JUN 30, 2015 Meeting Type:ANNUAL Ticker:INOV Security ID:45781D101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith R. Dunleavy Management For For 1.2 Elect Director Denise K. Fletcher Management For For 1.3 Elect Director Andre S. Hoffmann Management For For 1.4 Elect Director Lee D. Roberts Management For For 1.5 Elect Director William J. Teuber, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For INSULET CORPORATION Meeting Date:MAY 11, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:PODD Security ID:45784P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jessica Hopfield Management For For 1.2 Elect Director David Lemoine Management For For 1.3 Elect Director Patrick J. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For INTERCONTINENTAL EXCHANGE, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles R. Crisp Management For For 1b Elect Director Jean-Marc Forneri Management For For 1c Elect Director The Rt. Hon. the Lord Hague of Richmond Management For For 1d Elect Director Fred W. Hatfield Management For For 1e Elect Director Frederic V. Salerno Management For For 1f Elect Director Jeffrey C. Sprecher Management For For 1g Elect Director Judith A. Sprieser Management For For 1h Elect Director Vincent Tese Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Sustainability, Including Quantitative Goals Shareholder Against Against INTERSIL CORPORATION Meeting Date:APR 21, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:ISIL Security ID:46069S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mercedes Johnson Management For For 1b Elect Director Sohail Khan Management For For 1c Elect Director Gregory Lang Management For For 1d Elect Director Donald Macleod Management For For 1e Elect Director Ernest Maddock Management For For 1f Elect Director Forrest E. Norrod Management For For 1g Elect Director Necip Sayiner Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 21, 2016 Record Date:FEB 16, 2016 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas G. Duncan Management For For 1.2 Elect Director Francesca M. Edwardson Management For For 1.3 Elect Director Wayne Garrison Management For For 1.4 Elect Director Sharilyn S. Gasaway Management For For 1.5 Elect Director Gary C. George Management For For 1.6 Elect Director J. Bryan Hunt, Jr. Management For Against 1.7 Elect Director Coleman H. Peterson Management For For 1.8 Elect Director John N. Roberts, III Management For For 1.9 Elect Director James L. Robo Management For For 1.10 Elect Director Kirk Thompson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against For JARDEN CORPORATION Meeting Date:APR 15, 2016 Record Date:MAR 01, 2016 Meeting Type:SPECIAL Ticker:JAH Security ID:471109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For L BRANDS, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:LB Security ID:501797104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis S. Hersch Management For For 1.2 Elect Director David T. Kollat Management For Against 1.3 Elect Director Leslie H. Wexner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Eliminate Supermajority Vote Requirement Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Proxy Access Shareholder Against Against LAM RESEARCH CORPORATION Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-Mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Catherine P. Lego Management For For 1.7 Elect Director Stephen G. Newberry Management For For 1.8 Elect Director Krishna C. Saraswat Management For For 1.9 Elect Director Abhijit Y. Talwalkar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For LAM RESEARCH CORPORATION Meeting Date:FEB 19, 2016 Record Date:JAN 07, 2016 Meeting Type:SPECIAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For 3 Increase Authorized Common Stock Management For For LAZARD LTD Meeting Date:APR 19, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:LAZ Security ID:G54050102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Richard N. Haass as Director Management For For 1.2 Elect Jane L. Mendillo as Director Management For For 1.3 Elect Richard D. Parsons as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 5 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against For LINKEDIN CORPORATION Meeting Date:JUN 09, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George "Skip" Battle Management For For 1.2 Elect Director Michael J. Moritz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Report on Plans to Increase Board Diversity Shareholder None For MALLINCKRODT PLC Meeting Date:MAR 16, 2016 Record Date:JAN 08, 2016 Meeting Type:ANNUAL Ticker:MNK Security ID:G5785G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Melvin D. Booth Management For For 1b Elect Director David R. Carlucci Management For For 1c Elect Director J. Martin Carroll Management For For 1d Elect Director Diane H. Gulyas Management For For 1e Elect Director Nancy S. Lurker Management For For 1f Elect Director JoAnn A. Reed Management For For 1g Elect Director Angus C. Russell Management For For 1h Elect Director Virgil D. Thompson Management For For 1i Elect Director Mark C. Trudeau Management For For 1j Elect Director Kneeland C. Youngblood Management For For 1k Elect Director Joseph A. Zaccagnino Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Authorize Share Repurchase up to 10 Percent of Issued Share Capital Management For For 6 Determine Price Range for Reissuance of Treasury Shares Management For For MARRIOTT INTERNATIONAL, INC. Meeting Date:APR 08, 2016 Record Date:FEB 02, 2016 Meeting Type:SPECIAL Ticker:MAR Security ID:571903202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For MARRIOTT INTERNATIONAL, INC. Meeting Date:MAY 06, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:MAR Security ID:571903202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J.W. Marriott, Jr. Management For For 1.2 Elect Director Mary K. Bush Management For For 1.3 Elect Director Deborah Marriott Harrison Management For For 1.4 Elect Director Frederick A. 'Fritz' Henderson Management For For 1.5 Elect Director Lawrence W. Kellner Management For For 1.6 Elect Director Debra L. Lee Management For For 1.7 Elect Director George Munoz Management For For 1.8 Elect Director Steven S. Reinemund Management For For 1.9 Elect Director W. Mitt Romney Management For For 1.10 Elect Director Arne M. Sorenson Management For For 1.11 Elect Director Susan C. Schwab Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Shareholder Against For MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Howard Nye Management For For 1.2 Elect Director Laree E. Perez Management For For 1.3 Elect Director Dennis L. Rediker Management For For 1.4 Elect Director Donald W. Slager Management For For 2 Declassify the Board of Directors Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MATADOR RESOURCES COMPANY Meeting Date:JUN 09, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig T. Burkert Management For For 1.2 Elect Director Gregory E. Mitchell Management For For 1.3 Elect Director Steven W. Ohnimus Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For MEDIVATION, INC. Meeting Date:JUN 22, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kim D. Blickenstaff Management For For 1.2 Elect Director Kathryn E. Falberg Management For For 1.3 Elect Director David T. Hung Management For For 1.4 Elect Director Michael L. King Management For For 1.5 Elect Director C. Patrick Machado Management For For 1.6 Elect Director Dawn Svoronos Management For For 1.7 Elect Director W. Anthony Vernon Management For For 1.8 Elect Director Wendy L. Yarno Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against Against METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Spoerry Management For For 1.2 Elect Director Wah-Hui Chu Management For For 1.3 Elect Director Francis A. Contino Management For For 1.4 Elect Director Olivier A. Filliol Management For For 1.5 Elect Director Richard Francis Management For For 1.6 Elect Director Constance L. Harvey Management For For 1.7 Elect Director Michael A. Kelly Management For For 1.8 Elect Director Hans Ulrich Maerki Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MONSTER BEVERAGE CORPORATION Meeting Date:AUG 07, 2015 Record Date:JUN 17, 2015 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 14, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against Against 6 Require a Majority Vote for the Election of Directors Shareholder Against Against NEVRO CORP. Meeting Date:MAY 18, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:NVRO Security ID:64157F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ali Behbahani Management For For 1.2 Elect Director Rami Elghandour Management For For 1.3 Elect Director Wilfred E. Jaeger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year NORDSTROM, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shellye L. Archambeau Management For For 1b Elect Director Tanya L. Domier Management For For 1c Elect Director Enrique Hernandez, Jr. Management For For 1d Elect Director Blake W. Nordstrom Management For For 1e Elect Director Erik B. Nordstrom Management For For 1f Elect Director Peter E. Nordstrom Management For For 1g Elect Director Philip G. Satre Management For For 1h Elect Director Brad D. Smith Management For For 1i Elect Director Gordon A. Smith Management For For 1j Elect Director Bradley D. Tilden Management For For 1k Elect Director B. Kevin Turner Management For For 1l Elect Director Robert D. Walter Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For NORWEGIAN CRUISE LINE HOLDINGS LTD. Meeting Date:MAY 19, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:NCLH Security ID:G66721104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steve Martinez Management For For 1b Elect Director Frank J. Del Rio Management For For 1c Elect Director Chad A. Leat Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Omnibus Stock Plan Management For For NXP SEMICONDUCTORS NV Meeting Date:JUL 02, 2015 Record Date:JUN 04, 2015 Meeting Type:SPECIAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Approve Acquisition of Freescale Through a Cash and Share Consideration Management For For 1B Approve Issuance of 12,500,000 Shares in Connection with the Acquisition under Item 1A Management For For 1C Grant Board Authority to Issue Share Based Remuneration Units Re: Freescale Acquisition Management For For 2A Elect Gregory L. Summe as Non-executive Director Management For For 2B Elect Peter Smitham as Non-executive Director Management For For NXP SEMICONDUCTORS NV Meeting Date:JUN 02, 2016 Record Date:MAY 05, 2016 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discussion of the implementation of the remuneration policy Management None None 2b Discussion on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements and Statutory Reports Management For For 2d Approve Discharge of Board Members Management For For 3a Reelect Richard L. Clemmer as Executive Director Management For For 3b Reelect Peter Bonfield as Non-Executive Director Management For For 3c Reelect Johannes P. Huth as Non-Executive Director Management For For 3d Reelect Kenneth A. Goldman as Non-Executive Director Management For For 3e Reelect Marion Helmes as Non-Executive Director Management For For 3f Reelect Joseph Kaeser as Non-Executive Director Management For For 3g Reelect I. Loring as Non-Executive Director Management For For 3h Reelect Eric Meurice as Non-Executive Director Management For For 3i Reelect Peter Smitham as Non-Executive Director Management For For 3j Reelect Julie Southern as Non-Executive Director Management For For 3k Reelect Gregory Summe as Non-Executive Director Management For For 3l Reelect Rick Tsai as Director Management For For 4 Approve Remuneration of Audit, Nominating and Compensation Committee Management For For 5a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5b Authorize Board to Exclude Preemptive Rights from Issuance Under Item 5a Management For For 6 Authorize Repurchase of Shares Management For For 7 Approve Cancellation of Ordinary Shares Management For For O'REILLY AUTOMOTIVE, INC. Meeting Date:MAY 03, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:ORLY Security ID:67103H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David O'Reilly Management For For 1b Elect Director Charles H. O'Reilly, Jr. Management For Against 1c Elect Director Larry O'Reilly Management For Against 1d Elect Director Rosalie O'Reilly Wooten Management For Against 1e Elect Director Jay D. Burchfield Management For For 1f Elect Director Thomas T. Hendrickson Management For For 1g Elect Director Paul R. Lederer Management For For 1h Elect Director John R. Murphy Management For For 1i Elect Director Ronald Rashkow Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Proxy Access Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For PALO ALTO NETWORKS, INC. Meeting Date:DEC 11, 2015 Record Date:OCT 15, 2015 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Donovan Management For For 1.2 Elect Director Stanley J. Meresman Management For For 1.3 Elect Director Nir Zuk Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PENUMBRA, INC. Meeting Date:JUN 08, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:PEN Security ID:70975L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don Kassing Management For Against 1.2 Elect Director Kevin Sullivan Management For Against 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against PERRIGO COMPANY PLC Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Marc Coucke Management For For 1.4 Elect Director Jacqualyn A. Fouse Management For For 1.5 Elect Director Ellen R. Hoffing Management For For 1.6 Elect Director Michael J. Jandernoa Management For For 1.7 Elect Director Gerald K. Kunkle, Jr. Management For For 1.8 Elect Director Herman Morris, Jr. Management For For 1.9 Elect Director Donal O'Connor Management For For 1.10 Elect Director Joseph C. Papa Management For For 1.11 Elect Director Shlomo Yanai Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6 Approve Amendments to the Memorandum of Association Management For For 7 Adopt Revised Articles of Association Management For For PERRIGO COMPANY PLC Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Marc Coucke Management For For 1.4 Elect Director Ellen R. Hoffing Management For For 1.5 Elect Director Michael J. Jandernoa Management For For 1.6 Elect Director Gerald K. Kunkle, Jr. Management For For 1.7 Elect Director Herman Morris, Jr. Management For For 1.8 Elect Director Donal O'Connor Management For For 1.9 Elect Director Joseph C. Papa Management For For 1.10 Elect Director Shlomo Yanai Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For PFENEX INC. Meeting Date:MAY 06, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:PFNX Security ID:717071104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phillip M. Schneider Management For For 1.2 Elect Director Robin D. Campbell Management For For 2 Ratify Haskell & White LLP as Auditors Management For For PINNACLE FOODS INC. Meeting Date:MAY 25, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:PF Security ID:72348P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roger Deromedi Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For POLARIS INDUSTRIES INC. Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PII Security ID:731068102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gwenne A. Henricks Management For For 1.2 Elect Director Bernd F. Kessler Management For For 1.3 Elect Director Lawrence D. Kingsley Management For For 1.4 Elect Director Scott W. Wine Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PUMA BIOTECHNOLOGY, INC. Meeting Date:JAN 06, 2016 Record Date:DEC 17, 2015 Meeting Type:PROXY CONTEST Ticker:PBYI Security ID:74587V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (Blue Card) 1 Revoke Consent to Approve By-Law Repeal Provision Shareholder For For 2 Revoke Consent to Remove Existing Directors Shareholder For For 3 Revoke Consent to Fix Board of Directors at Nine Shareholder For For 4.1 Revoke Consent to Elect Directors Fredric N. Eshelman Shareholder For For 4.2 Revoke Consent to Elect Directors James M. Daly Shareholder For For 4.3 Revoke Consent to Elect Directors Seth A. Rudnick Shareholder For For 4.4 Revoke Consent to Elect Directors Kenneth B. Lee, Jr. Shareholder For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (White Card) 1 Consent to Approve By-Law Repeal Provision Shareholder For Did Not Vote 2 Consent to Remove Existing Directors Shareholder For Did Not Vote 3 Consent to Fix Board of Directors at Nine Shareholder For Did Not Vote 4.1 Consent to Elect Directors Fredric N. Eshelman Shareholder For Did Not Vote 4.2 Consent to Elect Directors James M. Daly Shareholder For Did Not Vote 4.3 Consent to Elect Directors Seth A. Rudnick Shareholder For Did Not Vote 4.4 Consent to Elect Directors Kenneth B. Lee, Jr. Shareholder For Did Not Vote QUINTILES TRANSNATIONAL HOLDINGS INC. Meeting Date:MAY 05, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:Q Security ID:74876Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack M. Greenberg Management For For 1.2 Elect Director Thomas H. Pike Management For For 1.3 Elect Director Annie H. Lo Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For RED HAT, INC. Meeting Date:AUG 06, 2015 Record Date:JUN 15, 2015 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sohaib Abbasi Management For For 1.2 Elect Director Charlene T. Begley Management For For 1.3 Elect Director Narendra K. Gupta Management For For 1.4 Elect Director William S. Kaiser Management For For 1.5 Elect Director Donald H. Livingstone Management For For 1.6 Elect Director James M. Whitehurst Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REVANCE THERAPEUTICS, INC. Meeting Date:MAY 05, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald W. Eastman Management For For 1.2 Elect Director Mark A. Prygocki Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 16, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For For 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Marc H. Morial Management For For 1.4 Elect Director Barbara J. Novogradac Management For For 1.5 Elect Director Robert J. Pace Management For For 1.6 Elect Director Frederick A. Richman Management For For 1.7 Elect Director M. Keith Waddell Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROPER TECHNOLOGIES, INC. Meeting Date:MAY 27, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Woods Brinkley Management For For 1.2 Elect Director John F. Fort, III Management For For 1.3 Elect Director Brian D. Jellison Management For For 1.4 Elect Director Robert D. Johnson Management For For 1.5 Elect Director Robert E. Knowling, Jr. Management For For 1.6 Elect Director Wilbur J. Prezzano Management For For 1.7 Elect Director Laura G. Thatcher Management For For 1.8 Elect Director Richard F. Wallman Management For For 1.9 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For Against S&P GLOBAL INC. Meeting Date:APR 27, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:MHFI Security ID:580645109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Winfried Bischoff Management For For 1.2 Elect Director William D. Green Management For For 1.3 Elect Director Charles E. Haldeman, Jr. Management For For 1.4 Elect Director Rebecca Jacoby Management For For 1.5 Elect Director Hilda Ochoa-Brillembourg Management For For 1.6 Elect Director Douglas L. Peterson Management For For 1.7 Elect Director Michael Rake Management For For 1.8 Elect Director Edward B. Rust, Jr. Management For For 1.9 Elect Director Kurt L. Schmoke Management For For 1.10 Elect Director Richard E. Thornburgh Management For For 2 Change Company Name from McGraw Hill Financial, Inc. to S&P Global Inc. Management For For 3 Establish Range For Board Size Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin L. Beebe Management For For 1b Elect Director Jack Langer Management For For 1c Elect Director Jeffrey A. Stoops Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For Against 5 Proxy Access Shareholder Against For SCICLONE PHARMACEUTICALS, INC. Meeting Date:JUN 09, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:SCLN Security ID:80862K104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon S. Saxe Management For For 1.2 Elect Director Friedhelm Blobel Management For For 1.3 Elect Director Nancy T. Chang Management For For 1.4 Elect Director Richard J. Hawkins Management For For 1.5 Elect Director Gregg A. Lapointe Management For For 1.6 Elect Director Simon Li Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify PricewaterhouseCoopers Zhong Tian LLP as Auditors Management For For 5 Proxy Access Shareholder Against For SENSATA TECHNOLOGIES HOLDING N.V. Meeting Date:MAY 19, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:ST Security ID:N7902X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Paul Edgerley as Director Management For For 1.2 Elect Martha Sullivan as Director Management For For 1.3 Elect Beda Bolzenius as Director Management For For 1.4 Elect James E. Heppelmann as Director Management For For 1.5 Elect Michael J. Jacobson as Director Management For For 1.6 Elect Charles W. Peffer as Director Management For For 1.7 Elect Kirk P. Pond as Director Management For For 1.8 Elect Andrew Teich as Director Management For For 1.9 Elect Thomas Wroe as Director Management For For 1.10 Elect Stephen Zide as Director Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3b Approve Financial Statements and Statutory Reports for Fiscal Year 2015 Management For For 4 Approve Discharge of Board and President Management For For 5 Grant Board Authority to Repurchase Shares Management For For 6 Amend Articles of Association to Include a Derivative Disclosure Requirement Management For Against 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Approve Remuneration of Supervisory Board Management For For SERVICENOW, INC. Meeting Date:JUN 08, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Paul V. Barber Management For For 1B Elect Director Ronald E.F. Codd Management For For 1C Elect Director Frank Slootman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SIGNATURE BANK Meeting Date:APR 21, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Tamberlane Management For For 1.2 Elect Director Judith A. Huntington Management For For 1.3 Elect Director Derrick D. Cephas Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 24, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director David D. Dunlap Management For For 1.3 Elect Director James M. Funk Management For For 1.4 Elect Director Terence E. Hall Management For For 1.5 Elect Director Peter D. Kinnear Management For For 1.6 Elect Director Janiece M. Longoria Management For For 1.7 Elect Director Michael M. McShane Management For For 1.8 Elect Director W. Matt Ralls Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For SVB FINANCIAL GROUP Meeting Date:APR 21, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:SIVB Security ID:78486Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Greg W. Becker Management For For 1.2 Elect Director Eric A. Benhamou Management For For 1.3 Elect Director David M. Clapper Management For For 1.4 Elect Director Roger F. Dunbar Management For For 1.5 Elect Director Joel P. Friedman Management For For 1.6 Elect Director Lata Krishnan Management For For 1.7 Elect Director Jeffrey N. Maggioncalda Management For For 1.8 Elect Director Mary J. Miller Management For For 1.9 Elect Director Kate D. Mitchell Management For For 1.10 Elect Director John F. Robinson Management For For 1.11 Elect Director Garen K. Staglin Management For For 2 Amend Employee Stock Purchase Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE COOPER COMPANIES, INC. Meeting Date:MAR 14, 2016 Record Date:JAN 19, 2016 Meeting Type:ANNUAL Ticker:COO Security ID:216648402 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Thomas Bender Management For For 1.2 Elect Director Michael H. Kalkstein Management For For 1.3 Elect Director Jody S. Lindell Management For For 1.4 Elect Director Gary S. Petersmeyer Management For For 1.5 Elect Director Allan E. Rubenstein Management For For 1.6 Elect Director Robert S. Weiss Management For For 1.7 Elect Director Stanley Zinberg Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE DUN & BRADSTREET CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:DNB Security ID:26483E100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert P. Carrigan Management For For 1b Elect Director Cindy Christy Management For For 1c Elect Director Christopher J. Coughlin Management For For 1d Elect Director L. Gordon Crovitz Management For For 1e Elect Director James N. Fernandez Management For For 1f Elect Director Paul R. Garcia Management For For 1g Elect Director Anastassia Lauterbach Management For For 1h Elect Director Thomas J. Manning Management For For 1i Elect Director Randall D. Mott Management For For 1j Elect Director Judith A. Reinsdorf Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For THE WHITEWAVE FOODS COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:WWAV Security ID:966244105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Michelle P. Goolsby Management For For 1B Elect Director Stephen L. Green Management For For 1C Elect Director Anthony J. Magro Management For For 1D Elect Director W. Anthony Vernon Management For For 1E Elect Director Doreen A. Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For THERAPEUTICSMD, INC. Meeting Date:JUN 16, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:TXMD Security ID:88338N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tommy G. Thompson Management For For 1.2 Elect Director Robert G. Finizio Management For For 1.3 Elect Director John C.K. Milligan, IV Management For For 1.4 Elect Director Brian Bernick Management For For 1.5 Elect Director J. Martin Carroll Management For For 1.6 Elect Director Cooper C. Collins Management For For 1.7 Elect Director Robert V. LaPenta, Jr. Management For For 1.8 Elect Director Jules A. Musing Management For Withhold 1.9 Elect Director Angus C. Russell Management For For 1.10 Elect Director Nicholas Segal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For TOWERS WATSON & CO. Meeting Date:DEC 11, 2015 Record Date:OCT 01, 2015 Meeting Type:SPECIAL Ticker:TW Security ID:891894107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For TRACTOR SUPPLY COMPANY Meeting Date:MAY 03, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:TSCO Security ID:892356106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia T. Jamison Management For For 1.2 Elect Director Johnston C. Adams Management For For 1.3 Elect Director Peter D. Bewley Management For For 1.4 Elect Director Keith R. Halbert Management For For 1.5 Elect Director George MacKenzie Management For For 1.6 Elect Director Edna K. Morris Management For For 1.7 Elect Director Mark J. Weikel Management For For 1.8 Elect Director Gregory A. Sandfort Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 28, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George V. Bayly Management For For 1.2 Elect Director Gary D. Smith Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TWITTER, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:TWTR Security ID:90184L102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack Dorsey Management For For 1.2 Elect Director Hugh Johnston Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For Against UNDER ARMOUR, INC. Meeting Date:AUG 26, 2015 Record Date:JUL 13, 2015 Meeting Type:SPECIAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Amend Charter to Provide the Conversion of Each Class B into One Share of Class A, if Kevin Plank Sells or Disposes More than 2.5 Million of the Company's Shares Management For For 1b Amend Charter to Provide the Conversion of Each Class B into One Share of Class A, Upon Departure of Kevin Plank from the Company Management For For 1c Amend Charter to Provide Equal Treatment Provisions Management For For 1d Amend Charter to Enhance Board Independence Provisions Management For For 1e Amend Charter to Provide that Amendments to Equal Treatment Provisions and Board Indepence Provisions Require a Supermajority Vote Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Approve Nonqualified Employee Stock Purchase Plan Management For Against UNDER ARMOUR, INC. Meeting Date:APR 28, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director George W. Bodenheimer Management For For 1.4 Elect Director Douglas E. Coltharp Management For For 1.5 Elect Director Anthony W. Deering Management For For 1.6 Elect Director Karen W. Katz Management For For 1.7 Elect Director A.B. Krongard Management For For 1.8 Elect Director William R. McDermott Management For For 1.9 Elect Director Eric T. Olson Management For For 1.10 Elect Director Harvey L. Sanders Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VANTIV, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:VNTV Security ID:92210H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lee Adrean Management For For 1.2 Elect Director Mark Heimbouch Management For Withhold 1.3 Elect Director Gary Lauer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Change Range for Size of the Board Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For VERIFONE SYSTEMS, INC. Meeting Date:MAR 24, 2016 Record Date:JAN 28, 2016 Meeting Type:ANNUAL Ticker:PAY Security ID:92342Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Alspaugh Management For For 1.2 Elect Director Karen Austin Management For For 1.3 Elect Director Paul Galant Management For For 1.4 Elect Director Alex W. 'Pete' Hart Management For For 1.5 Elect Director Robert B. Henske Management For For 1.6 Elect Director Wenda Harris Millard Management For For 1.7 Elect Director Eitan Raff Management For For 1.8 Elect Director Jonathan I. Schwartz Management For For 1.9 Elect Director Jane J. Thompson Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Lehman, Jr. Management For For 1.2 Elect Director Andrew G. Mills Management For For 1.3 Elect Director Constantine P. Iordanou Management For Against 1.4 Elect Director Scott G. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte and Touche LLP as Auditors Management For For VIASAT, INC. Meeting Date:SEP 16, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. Biondi, Jr. Management For For 1.2 Elect Director Robert Johnson Management For For 1.3 Elect Director John Stenbit Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For VIAVI SOLUTIONS INC. Meeting Date:NOV 17, 2015 Record Date:OCT 05, 2015 Meeting Type:ANNUAL Ticker:VIAV Security ID:925550105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard E. Belluzzo Management For For 1.2 Elect Director Keith Barnes Management For For 1.3 Elect Director Tor Braham Management For For 1.4 Elect Director Timothy Campos Management For For 1.5 Elect Director Donald Colvin Management For For 1.6 Elect Director Masood A. Jabbar Management For For 1.7 Elect Director Pamela Strayer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WHOLE FOODS MARKET, INC. Meeting Date:SEP 15, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:WFM Security ID:966837106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Elstrott Management For For 1.2 Elect Director Shahid 'Hass' Hassan Management For For 1.3 Elect Director Stephanie Kugelman Management For For 1.4 Elect Director John Mackey Management For For 1.5 Elect Director Walter Robb Management For For 1.6 Elect Director Jonathan Seiffer Management For For 1.7 Elect Director Morris 'Mo' Siegel Management For For 1.8 Elect Director Jonathan Sokoloff Management For For 1.9 Elect Director Ralph Sorenson Management For For 1.10 Elect Director Gabrielle Sulzberger Management For For 1.11 Elect Director William 'Kip' Tindell, III Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young as Auditors Management For For 4 Increase Authorized Common Stock Management For Against 5 Limit Accelerated Vesting of Awards Shareholder Against Against WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY Meeting Date:JUN 10, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:WLTW Security ID:G96629103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dominic Casserley Management For For 1b Elect Director Anna C. Catalano Management For For 1c Elect Director Victor F. Ganzi Management For For 1d Elect Director John J. Haley Management For For 1e Elect Director Wendy E. Lane Management For For 1f Elect Director James F. McCann Management For For 1g Elect Director Brendan R. O'Neill Management For For 1h Elect Director Jaymin Patel Management For For 1i Elect Director Linda D. Rabbitt Management For For 1j Elect Director Paul Thomas Management For For 1k Elect Director Jeffrey W. Ubben Management For For 1l Elect Director Wilhelm Zeller Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Employee Stock Purchase Plan Management For For 6 Renew Directors' Authority to Issue Shares Under Irish Law Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For WORKDAY, INC. Meeting Date:JUN 01, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George (Skip) Battle Management For For 1.2 Elect Director Michael M. McNamara Management For For 1.3 Elect Director Jerry Yang Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For ZOE'S KITCHEN, INC. Meeting Date:JUN 09, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:ZOES Security ID:98979J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Greg Dollarhyde Management For For 1.2 Elect Director Cordia Harrington Management For For 1.3 Elect Director Alec Taylor Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year Franklin Strategic Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Strategic Series By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
